EXHIBIT 10.53

 

EXECUTION VERSION

 

LOAN AGREEMENT

Dated as of December 13, 2019

among

SAREPTA THERAPEUTICS, INC.


(as Borrower),

THE GUARANTORS PARTY HERETO,

BIOPHARMA CREDIT PLC

(as Collateral Agent and a Lender),

and

BIOPHARMA CREDIT INVESTMENTS V (MASTER) LP

(as a Lender)

 

 

 

--------------------------------------------------------------------------------

 

LOAN AGREEMENT

THIS LOAN AGREEMENT (this “Agreement”), dated as of December 13, 2019 (the
“Effective Date”) by and among SAREPTA THERAPEUTICS, INC., a Delaware
corporation (as “Borrower”), the Guarantors from time to time party hereto,
BIOPHARMA CREDIT PLC, a public limited company incorporated under the laws of
England and Wales (as the “Collateral Agent” and a “Lender”) and BIOPHARMA
CREDIT INVESTMENTS V (MASTER) LP, a Cayman Islands exempted limited partnership
(as a “Lender”), provides the terms on which each Lender shall make, and
Borrower shall repay, the Credit Extensions (as hereinafter defined).  The
parties hereto agree as follows:

1.ACCOUNTING AND OTHER TERMS

Except as otherwise expressly provided herein, all accounting terms not
otherwise defined in this Agreement shall have the meanings assigned to them in
conformity with Applicable Accounting Standards.  Calculations and
determinations must be made following Applicable Accounting Standards.  If at
any time any change in Applicable Accounting Standards would affect the
computation of any financial requirement set forth in any Loan Document, and
either Borrower or the Collateral Agent shall so request, the Collateral Agent
and Borrower shall negotiate in good faith to amend such requirement to preserve
the original intent thereof in light of such change in Applicable Accounting
Standards; provided, that, until so amended, such requirement shall continue to
be computed in accordance with Applicable Accounting Standards prior to such
change therein.  Without limiting the foregoing, leases shall continue to be
classified and accounted for on a basis consistent with that reflected in the
audited consolidated financial statements of Borrower for the fiscal year ended
December 31, 2018 for all purposes of this Agreement, notwithstanding any change
in Applicable Accounting Standards relating thereto or the application thereof,
unless Borrower and the Collateral Agent shall enter into a mutually acceptable
amendment addressing such changes, as provided for above.  Capitalized terms not
otherwise defined in this Agreement shall have the meanings set forth in Section
13.  All other terms contained in this Agreement, unless otherwise indicated,
shall have the meaning provided by the Code to the extent such terms are defined
therein.  All references to “Dollars” or “$” are United States Dollars, unless
otherwise noted.

For purposes of determining compliance with Section 6 with respect to the amount
of any Indebtedness in a currency other than Dollars, no Default or Event of
Default shall be deemed to have occurred solely as a result of changes in rates
of currency exchange occurring after the time such Indebtedness is incurred,
made or acquired (so long as such Indebtedness, at the time incurred, made or
acquired, was permitted hereunder).

2.LOANS AND TERMS OF PAYMENT

2.1.Promise to Pay.  Borrower hereby unconditionally promises to pay Lenders the
outstanding principal amount of the Term Loans advanced to Borrower by Lenders
and accrued and unpaid interest thereon and any other amounts due hereunder as
and when due in accordance with this Agreement.

2.2.Term Loans.

(a)Availability.  Subject to the terms and conditions of this Agreement
(including Sections 3.1 (in the case of the Tranche A Loan), 3.2 (in the case of
the Tranche B Loan), 3.3 and 3.5):

(i)Each Lender severally agrees to make a term loan to Borrower on the Tranche A
Closing Date in an original principal amount equal to such Lender’s Tranche A
Loan Commitment (collectively, the “Tranche A Loan”); and

(ii)At Borrower’s election pursuant to Section 3.5, each Lender severally agrees
to make a term loan to Borrower on the Tranche B Closing Date in an original
principal amount equal to such Lender’s Applicable Percentage of the Tranche B
Loan Amount requested by the Borrower (collectively, the “Tranche B Loan”).

 

--------------------------------------------------------------------------------

 

After repayment or prepayment (in whole or in part), no Term Loan (or any
portion thereof) may be re-borrowed.

(b)Repayment.  All unpaid principal (including accrued and capitalized PIK
Interest) with respect to the Term Loans (and, for the avoidance of doubt, all
accrued, unpaid and uncapitalized interest, all due and unpaid Lender Expenses
and any and all other amounts payable under the Loan Documents) is due and
payable in full on the Term Loan Maturity Date.  The Term Loans may be prepaid
only in accordance with Section 2.2(c), except as provided in Section 8.1.

(c)Prepayment of Term Loans.  

(i)Borrower shall have the option, at any time after the Tranche A Closing Date,
to prepay, in whole or in part (in multiples of not less than $5,000,000 or such
lesser amount as may then be outstanding), the Tranche A Loan or the Tranche B
Loan advanced by Lenders under this Agreement; provided that (A) Borrower
provides written notice to the Collateral Agent of its election (which shall be
irrevocable unless the Collateral Agent otherwise consents in writing; provided
that such notice of proposed prepayment may be revoked or modified in connection
with a prepayment of Term Loans at any time on or prior to the date of
prepayment if such prepayment is contingent, and notice of such contingency has
been provided pursuant to this sentence, on the consummation of a refinancing or
other specified transaction that does not close on the originally anticipated
closing date) to prepay all or the applicable portion of the Term Loans, which
such notice shall include the amount of the Tranche A Loan or the amount of the
Tranche B Loan to be prepaid, at least five (5) Business Days prior to such
prepayment, and (B) such prepayment shall be accompanied by any and all accrued,
unpaid and uncapitalized interest on the aggregate principal amount (including
accrued and capitalized PIK Interest) to be prepaid to the date of prepayment
and any applicable amounts payable solely with respect to the prepayment of such
principal amount under this Section 2.2(c)(i) pursuant to Section 2.2(e),
Section 2.2(f) or Section 2.7(b) and, in the case of a prepayment in whole of
the Term Loans, all other amounts payable or accrued and not yet paid (or
capitalized) under this Agreement and the other Loan Documents; provided,
further, that any prepayment pursuant to this Section 2.2(c)(i) shall be applied
first to the Tranche A Loan and then to the Tranche B Loan as described in
Section 2.2(d) below.  The Collateral Agent will promptly notify each Lender of
its receipt of such notice, and the amount of such Lender’s Applicable
Percentage of such prepayment.

(ii)Upon a Change in Control, Borrower shall promptly, and in any event no later
than ten (10) days after the consummation of such Change in Control, notify the
Collateral Agent in writing of the occurrence of a Change in Control, which
notice shall include reasonable detail as to the nature, timing and other
circumstances of such Change in Control (such notice, a “Change in Control
Notice”).  Borrower shall prepay in full all of the Term Loans advanced by
Lenders under this Agreement, no later than ten (10) Business Days after
delivery to the Collateral Agent of the Change in Control Notice, in an amount
equal to the sum of (A) all unpaid principal (including accrued and capitalized
PIK Interest) and any and all accrued, unpaid and uncapitalized interest with
respect to the Term Loans (or such remaining outstanding portion thereof), and
(B) any applicable amounts payable solely with respect to the prepayment of such
principal under this Section 2.2(c)(ii) pursuant to Section 2.2(e), Section
2.2(f) and Section 2.7(b) and all other amounts payable or accrued and not yet
paid (or capitalized) under this Agreement and the other Loan Documents.  The
Collateral Agent will promptly notify each Lender of its receipt of the Change
in Control Notice, and the amount of such Lender’s Applicable Percentage of such
prepayment.

(d)Prepayment Application.  Any prepayment of the Term Loans pursuant to Section
2.2(c) (together with the accompanying Makewhole Amount, Prepayment Premium or
Additional Loan Consideration that is payable pursuant to Section 2.2(e),
Section 2.2(f) or Section 2.7(b), as applicable) shall be paid to Lenders in
accordance with their respective Applicable Percentages for application to the
Obligations in the following order:  (i) first, to due and unpaid Lender
Expenses; (ii) second, to accrued, unpaid and uncapitalized interest at the
Default Rate incurred pursuant to Section 2.3(b), if any; (iii) third, without
duplication of amounts paid pursuant to clause (ii) above, to accrued, unpaid
and uncapitalized interest at the Term Loan Rate; (iv) fourth, to the Additional
Loan Consideration; (v) fifth, to the Prepayment Premium; (vi) sixth, to the
Makewhole Amount, if applicable; (vii) seventh, to the outstanding principal
amount (including accrued and capitalized PIK Interest) of the Tranche A Loan or
Tranche B Loan being prepaid (which, in the case of any partial prepayment
pursuant to Section 2.2(c)(i), shall be applied first to reduce the principal
amount of the Tranche A Loan and then to reduce the principal of the Tranche B
Loan); and (viii) eighth, in the case of a prepayment of the Term Loans in
whole, to any remaining amounts then due and payable under this Agreement and
the other Loan Documents.

-3-

--------------------------------------------------------------------------------

 

(e)Makewhole Amount.  

(i)Any prepayment of the Tranche A Loan by Borrower (A) pursuant to Section
2.2(c)(i) or Section 2.2(c)(ii), or (B) as a result of the acceleration of the
maturity of the Term Loans pursuant to Section 8.1(a), in each case occurring
prior to the 2nd-year anniversary of the Tranche A Closing Date shall, in any
such case, be accompanied by payment of an amount equal to the Tranche A
Makewhole Amount.

(ii)Any prepayment of the Tranche B Loan by Borrower (A) pursuant to Section
2.2(c)(i) or Section 2.2(c)(ii), or (B) as a result of the acceleration of the
maturity of the Term Loans pursuant to Section 8.1(a), in each case occurring
prior to the 2nd-year anniversary of the Tranche B Closing Date shall, in any
such case, be accompanied by payment of an amount equal to the Tranche B
Makewhole Amount.

(f)Prepayment Premium.  

(i)Any prepayment of the Tranche A Loan by Borrower (A) pursuant to Section
2.2(c)(i) or Section 2.2(c)(ii), or (B) as a result of the acceleration of the
maturity of the Term Loans pursuant to Section 8.1(a), shall, in any such case,
be accompanied by payment of an amount equal to the Tranche A Prepayment
Premium.

(ii)Any prepayment of the Tranche B Loan by Borrower (A) pursuant to Section
2.2(c)(i) or Section 2.2(c)(ii), or (B) as a result of the acceleration of the
maturity of the Term Loans pursuant to Section 8.1(a), shall, in any such case,
be accompanied by payment of an amount equal to the Tranche B Prepayment
Premium.

2.3.Payment of Interest on the Credit Extensions.

(a)Interest Rate.  

(i)Subject to Section 2.3(b), the principal amount outstanding under each Term
Loan shall accrue interest at a per annum rate equal to eight and one-half
percent (8.50%) per annum (the “Term Loan Rate”), which interest shall be
payable quarterly in arrears in accordance with this Section 2.3.  

(ii)Interest shall accrue on each Term Loan commencing on, and including, the
day on which such Term Loan is made, and shall accrue on such Term Loan, or any
portion thereof, for the day on which such Term Loan or such portion is paid.

(iii)Notwithstanding the foregoing, fifty percent (50.0%) of the interest on the
Tranche A Loan payable during the first twelve (12) months following the Tranche
A Closing hereunder may be paid-in-kind (the “PIK Interest”) at the election of
Borrower in its discretion on any applicable Interest Date (which PIK Interest
shall be capitalized on each such applicable Interest Date and such capitalized
amount shall be added to the then outstanding principal amount of the Tranche A
Loan and constitute outstanding principal for all purposes hereof); provided
that, Borrower shall deliver to the Collateral Agent notice (which notice shall
be irrevocable) of such election no later than two (2) Business Days prior to
any such applicable Interest Date.

(b)Default Rate.  In the event Borrower fails to pay any of the Obligations when
due, immediately (and without notice to any Credit Party or demand by the
Collateral Agent or any Lender for payment therefor), such past due Obligations
shall bear interest at a rate per annum which is two percentage points (2.00%)
above the rate that is otherwise applicable thereto (the “Default Rate”), and
such interest shall be payable entirely in cash on demand of the Collateral
Agent.  Payment or acceptance of the increased interest rate provided in this
Section 2.3(b) is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of the Collateral Agent or any Lender.  

-4-

--------------------------------------------------------------------------------

 

(c)360-Day Year.  Interest shall be computed on the basis of a year of 360 days
and the actual number of days elapsed.

(d)Payments.  Except as otherwise expressly provided herein, all loan payments
and any other payments hereunder by (or on behalf of) Borrower hereunder shall
be made on the date specified herein to the bank account of each Lender as such
Lender (or the Collateral Agent on its behalf) shall have designated in a
written notice to Borrower delivered on or before the Tranche A Closing Date
(which such notice may be updated by such Lender (or the Collateral Agent) from
time to time after the Tranche A Closing Date).  Except as otherwise expressly
provided herein, interest is payable quarterly on the Interest Date of each
calendar quarter.  Payments of principal or interest received after 2:00 p.m. on
such date are considered received at the opening of business on the next
Business Day.  When any payment is due on a day that is not a Business Day, such
payment is due the immediately next Business Day and additional fees or
interest, as applicable, shall continue to accrue until paid. All payments to be
made by Borrower hereunder or under any other Loan Document, including payments
of principal and interest made hereunder and pursuant to any other Loan
Document, and all fees, expenses, indemnities and reimbursements, shall be made
without set-off, recoupment or counterclaim, in lawful money of the United
States and in immediately available funds.

2.4.Expenses.  Borrower shall pay to or reimburse (or pay directly on behalf of)
each Lender and the Collateral Agent, as applicable, all of such Person’s Lender
Expenses incurred through and after the Effective Date, within thirty (30) days
(or such shorter period as expressly provided below) after receipt of a written
demand therefor by such Lender or the Collateral Agent (with, in the case of any
Lender, a copy of such demand to the Collateral Agent), setting forth in
reasonable detail such Person’s Lender Expenses; provided, however, that for
purposes of this Section 2.4 and solely in the case of satisfying the conditions
precedent in Sections 3.1(k) and 3.2(d), as applicable, the parties hereto agree
that the funds flow memo prepared and delivered by the Collateral Agent on or
before the Tranche A Closing Date or Tranche B Closing Date, as the case may be,
for attachment to the Payment/Advance Request for each Term Loan shall
constitute such written demand so long as reasonable detail of the Lender
Expenses set forth therein are delivered to Borrower within two (2) Business
Days following such Closing Date.

2.5.Requirements of Law; Increased Costs.  In the event that any applicable
Change in Law:

(a)Does or shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement or the Term Loans made hereunder (except, in each
case, Indemnified Taxes, Taxes described in clause (b) through (d) of the
definition of Excluded Taxes, and Connection Income Taxes);

(b)Does or shall impose, modify or hold applicable any reserve, capital
requirement, special deposit, compulsory loan or similar requirements against
assets held by, or deposits or other liabilities in or for the account of,
advances or loans by, or other credit extended by, or any other acquisition of
funds by, any Lender; or

(c)Does or shall impose on any Lender any other condition (other than Taxes);
and the result of any of the foregoing is to increase the cost to such Lender
(as determined by such Lender in good faith using calculation methods customary
in the industry) of making, renewing or maintaining the Term Loans or to reduce
any amount receivable in respect thereof or to reduce the rate of return on the
capital of such Lender or any Person controlling such Lender,

then, in any such case, Borrower shall promptly pay to the applicable Lender,
within thirty (30) days of its receipt of the certificate described below, any
additional amounts necessary to compensate such Lender for such additional cost
or reduced amounts receivable or rate of return as reasonably determined by such
Lender with respect to this Agreement or the Term Loans made hereunder;
provided. that amounts shall only be payable by Borrower to such Lender under
this Section 2.5 so long as it is such Lender’s general policy and practice to
demand compensation of its other borrowers in similar circumstances under
comparable provisions of other financing agreements and, upon the request of
Borrower, such Lender provides a certificate to such effect (with a copy of such
certificate to the Collateral Agent).  If any Lender becomes entitled to claim
any additional amounts pursuant to this Section 2.5, it shall promptly notify
Borrower in writing of the event by reason of which it has become so entitled
(with a copy of such notice to the Collateral Agent), and a certificate as to
any additional amounts payable pursuant to the foregoing sentence containing the
calculation thereof in reasonable detail submitted by such Lender to Borrower
(with a copy of such certificate to the Collateral Agent) shall be conclusive in
the absence of manifest error. The provisions hereof shall survive the
termination of this Agreement and the payment of the outstanding Term Loans and
all other

-5-

--------------------------------------------------------------------------------

 

Obligations. Failure or delay on the part of any Lender to demand compensation
for any increased costs or reduction in amounts received or receivable or
reduction in return on capital under this Section 2.5 shall not constitute a
waiver of such Lender’s right to demand such compensation; provided that
Borrower shall not be under any obligation to compensate such Lender under this
Section 2.5 with respect to increased costs or reductions with respect to any
period prior to the date that is 180 days prior to the date of the delivery of
the notice required pursuant to the foregoing provisions of this paragraph;
provided, further, that if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

2.6.Taxes; Withholding, Etc.

(a)All sums payable by any Credit Party hereunder and under the other Loan
Documents shall (except to the extent required by Requirements of Law) be paid
free and clear of, and without any deduction or withholding on account of, any
Tax imposed, levied, collected, withheld or assessed by any Governmental
Authority.  In addition, Borrower agrees to pay, and shall indemnify and hold
each Lender harmless from, Other Taxes, and as soon as practicable after the
date of paying such sum, Borrower shall furnish to each Lender (as applicable,
with a copy to the Collateral Agent) the original or a certified copy of a
receipt evidencing payment thereof or other evidence reasonably satisfactory to
the Collateral Agent of such payment and of the remittance thereof to the
relevant taxing or other Governmental Authority.  

(b)If any Credit Party or any other Person (“Withholding Agent”) is required by
Requirements of Law to make any deduction or withholding on account of any Tax
(as determined in the good faith discretion of such Withholding Agent) from any
sum paid or payable by any Credit Party to any Lender under any of the Loan
Documents: (i) such Withholding Agent shall notify such Lender in writing (with
a copy to the Collateral Agent) of any such requirement or any change in any
such requirement promptly after such Withholding Agent becomes aware of it; (ii)
such Withholding Agent shall make any such withholding or deduction; (iii) such
Withholding Agent shall pay any such Tax before the date on which penalties
attach thereto in accordance with Requirements of Law; (iv) if the Tax is an
Indemnified Tax, the sum payable by such Withholding Agent in respect of which
the relevant deduction, withholding or payment of Indemnified Tax is required
shall be increased to the extent necessary to ensure that, after the making of
that deduction, withholding or payment (including any deductions for Indemnified
Taxes applicable to additional sums payable under this Section 2.6(b)), such
Lender receives on the due date a net sum equal to what it would have received
had no such deduction, withholding or payment of Indemnified Tax been required
or made; and (v) as soon as practicable after paying any sum from which it is
required by Requirements of Law to make any deduction or withholding, Borrower
shall (or shall cause such Withholding Agent, if not Borrower, to) deliver to
such Lender (with a copy to the Collateral Agent) the original or a certified
copy of a receipt evidencing payment thereof or other evidence reasonably
satisfactory to such Lender of such deduction, withholding or payment and of the
remittance thereof to the relevant taxing or other Governmental Authority.  

(c)Borrower shall indemnify each Lender for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.6(c)) paid by such Lender and any liability
(including any reasonable expenses) arising therefrom or with respect thereto
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  Any indemnification payment
pursuant to this Section 2.6(c) shall be made to the applicable Lender within
thirty (30) days from written demand therefor.  

(d)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to
Borrower, at the time or times reasonably requested in writing by Borrower, such
properly completed and executed documentation as will permit such payments to be
made without withholding or at a reduced rate of withholding.  In addition, such
Lender, if reasonably requested in writing by Borrower, shall deliver such other
documentation prescribed by Requirements of Law or otherwise required by
Borrower to enable Borrower to determine whether or not such Lender is subject
to backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.6(d)(i), (ii) or (iv) below) shall not be required if in
such Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender (it being
understood that providing any information currently required by any U.S. federal
income tax withholding form is not considered at the time this Agreement is
executed and delivered prejudicial to the position of a Lender).  For the
avoidance of doubt, for the purposes of this Section 2.6(d), the term “Lender”
shall include each applicable assignee thereof.  Without limiting the generality
of the foregoing:

-6-

--------------------------------------------------------------------------------

 

(i)If any Lender is organized under the laws of the United States of America or
any state thereof, such Lender shall deliver to Borrower two (2) executed copies
of Internal Revenue Service (“IRS”) Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding tax.  

(ii)If any Lender is a Foreign Lender, such Lender shall deliver, and shall
cause each applicable assignee thereof to deliver, to Borrower, on or prior to,
the Tranche A Closing Date and, the date on which a Lender Transfer involving
such Lender occurs, as applicable, and at such other times as may be necessary
in the determination of Borrower (in the reasonable exercise of its discretion):

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, a properly completed and duly executed copy of IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, a properly completed and duly executed copy of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2)a completed and duly executed copy of IRS Form W-8ECI;

(3)to the extent that such Foreign Lender is not the beneficial owner, a
properly completed and duly executed copy of IRS W-8IMY and a withholding
statement, along with IRS Form W-9, W-8BEN-E, W-8BEN, W-8ECI and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a certificate referenced in Section
2.6(d)(ii)(4) below on behalf of each such direct and indirect partner; or

(4)in the case of a Foreign Lender claiming the benefits of the exemption for
“portfolio interest” under Section 881(c) of the IRC, it shall provide Borrower
with a properly completed and duly executed copy of IRS Form W-8BEN-E or IRS
Form W-8BEN, as applicable, and a certificate reasonably satisfactory to
Borrower to the effect that any interest received by such Foreign Lender is not
received by a “bank” on “extension of credit made pursuant to a loan agreement
entered into in the ordinary course of its trade or business” within the meaning
of 881(c)(3)(A) of the IRC, a “10 percent shareholder” of Borrower within the
meaning of Section 871(h)(3)(B) of the IRC, or a “controlled foreign
corporation” related to Borrower as described in Section 881(c)(3)(C) of the
IRC.

(iii)If any Lender is a Foreign Lender it shall, to the extent it is legally
entitled to do so, deliver to Borrower (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such its becomes a
party to this Agreement (and from time to time thereafter upon the reasonable
request of Borrower), executed copies of any other form prescribed by applicable
law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable law to permit Borrower to determine the
withholding or deduction required to be made.

(iv)If a payment made to any Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the IRC, as applicable), such Lender
shall deliver to Borrower at the time or times prescribed by law and at such
time or times reasonably requested by Borrower such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the IRC)
and such additional documentation reasonably requested by Borrower as may be
necessary for Borrower to comply with their obligations under FATCA and to
determine that Lender has complied with its obligations under FATCA or to
determine the amount to deduct and withhold from such payment.  Solely for
purposes of this clause (iv), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

-7-

--------------------------------------------------------------------------------

 

(v)If any Lender is required to deliver any forms, statements, certificates or
other evidence with respect to United States federal Tax or backup withholding
matters pursuant to this Section 2.6(d), such Lender hereby agrees, from time to
time after the initial delivery by such Lender of such forms, certificates or
other evidence, whenever a lapse in time, change in circumstances or law, or
additional guidance by a Governmental Authority renders such forms, certificates
or other evidence obsolete or inaccurate in any material respect, to promptly
deliver to Borrower two (2) new original copies, provide such successor form,
and/or update any certifications.  

(vi)Borrower shall not be required to pay any additional amount to any Lender
under Section 2.6(b)(iii) if such Lender shall have failed (1) to timely deliver
to Borrower the forms, certificates or other evidence referred to in this
Section 2.6(d) (each of which shall be complete, accurate and duly executed), or
(2) to notify Borrower of its inability to deliver any such forms, certificates
or other evidence, as the case may be; provided that, if such Lender shall have
satisfied the requirements of this Section 2.6(d) on the Tranche A Closing Date
(or on the date such Lender initially acquires an interest in a Term Loan),
nothing in this last sentence of this Section 2.6(d) shall relieve Borrower of
its obligations to pay any additional amounts pursuant to this Section 2.6 in
the event that, solely as a result of any change in any Requirements of Law or
any change in the interpretation, administration or application thereof by any
applicable Governmental Authority, such Lender is no longer legally entitled to
deliver forms, certificates or other evidence at a subsequent date establishing
the fact that such Lender is not subject to withholding as described herein and
in the forms, certificates or other evidence initially provided by such Lender.

(e)If any party hereto determines, in its discretion exercised in good faith,
that it has received a refund of any Taxes or a credit or offset for any Taxes
as to which it has been indemnified pursuant to this Section 2.6 (including by
the payment of additional amounts pursuant to this Section 2.6), it shall pay to
the indemnifying party an amount equal to such refund, credit or offset (but
only to the extent of indemnity payments made, or additional amounts paid, under
this Section 2.6 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund).  Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this clause (e) in the event that such indemnified
party is required to repay, credit or offset such refund to such Governmental
Authority and the requirement to repay such refund to such Governmental
Authority is not due to the indemnified party’s failure to timely provide
complete and accurate IRS forms and other documentation required pursuant to
Section 2.6(d) or Section 2.8.  Notwithstanding anything to the contrary in this
clause (e), in no event will the indemnified party be required to pay any amount
to an indemnifying party pursuant to this clause (e) if the payment of such
amount would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such tax had never been paid.  This clause (e) shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

2.7.Additional Consideration.  

(a)As additional consideration for each Lender funding its Term Loans pursuant
to Section 2.2 and Section 3.5, (i) on the Tranche A Closing Date, Borrower
shall pay to each Lender an amount equal to the product of (A) the amount of the
Tranche A Loan advanced by such Lender on the Tranche A Closing Date, multiplied
by (B) one and three-quarters (1.75%) (each such product, the “Additional
Tranche A Commitment Consideration”) and (ii) on the Tranche B Closing Date (to
the extent it occurs), Borrower shall pay to each Lender an amount equal to the
product of (A) the amount of the Tranche B Loan advanced by such Lender on the
Tranche B Closing Date, multiplied by (B) one and three-quarters (1.75%) (each
such product, the “Additional Tranche B Commitment Consideration” and, together
with the Additional Tranche A Commitment Consideration, the “Additional
Commitment Consideration”).  The Additional Tranche A Commitment Consideration
and the Additional Tranche B Commitment Consideration, as applicable, shall be
fully earned when paid and shall not be refundable for any reason whatsoever and
such Additional Commitment Consideration shall be treated as original issue
discount for U.S. federal income tax purposes.

-8-

--------------------------------------------------------------------------------

 

(b)As additional consideration for each Lender’s having made the Term Loans
pursuant to Section 3.5, on the Term Loan Maturity Date or the date of any
prepayment of any Term Loan by Borrower (i) pursuant to Section 2.2(c)(i) or
Section 2.2(c)(ii) or (ii) as a result of the acceleration of the maturity of
the Term Loans pursuant to Section 8.1(a), Borrower shall pay to each Lender an
amount equal to such Lender’s Applicable Percentage of the product of (A) the
principal amount (including accrued and capitalized PIK Interest) of the Term
Loan(s) being paid or prepaid, multiplied by (B) 0.02 (each such product, the
“Additional Loan Consideration” and, together with the Additional Commitment
Consideration, the “Additional Consideration”).  The Additional Loan
Consideration shall be fully earned when paid and shall not be refundable for
any reason whatsoever.

2.8.Evidence of Debt; Register; Collateral Agent’s Books and Records; Term Loan
Notes.

(a)Evidence of Debt; Register.  Notwithstanding anything herein to the contrary,
Borrower hereby designates the Collateral Agent to serve as Borrower’s agent
solely for purposes of maintaining at all times at the Collateral Agent’s
principal office a “book entry system” as described in Treasury Regulations
Section 5f.103-1(c)(1)(ii) that identifies each beneficial owner that is
entitled to a payment of principal and stated interest on each Term Loan (the
“Register”) so that each Term Loan is at all times in “registered form” as
described in IRC Treasury Regulations Section 5f.103-1(c) or Proposed Section
1.163-5(b) (or, in each case, any amended or successor version).  The Collateral
Agent is hereby authorized by Borrower to record in the manual or data
processing records of the Collateral Agent, the date and amount of each advance
and the amount of the outstanding Obligations and the date and amount of each
repayment of principal and each payment of interest or otherwise on account of
the Obligations.  Absent manifest error, such records of the Collateral Agent
shall be conclusive as to the outstanding principal amount of the total
outstanding Obligations, and the payment of interest, principal and other sums
due hereunder; provided, however, that the failure of the Collateral Agent to
make any such record entry with respect to any payment shall not limit or
otherwise affect the obligations of Borrower under the Loan Documents.  Each
Term Loan: (i) shall, pursuant to this clause (a), be also registered as to both
principal and any stated interest with Borrower or its agent, and (ii) may be
transferred by any Lender only by (1) surrender of the old instrument and either
(x) the reissuance by Borrower of the old instrument to the new Lender or (y)
the issuance by Borrower of a new instrument to the new Lender, or
(2) confirmation with Borrower that the right to the principal and stated
interest on such Term Loan is maintained through the book entry system kept by
the Collateral Agent.  Each Lender, severally and not jointly with any other
Lender, represents that any interest that may become due and owing under this
Agreement qualifies for the portfolio interest exception from withholding on
interest payments pursuant to IRC Sections 871(h) and 881(c)

(b)Term Loan Notes.  Borrower shall execute and deliver to each Lender to
evidence such Lender’s Term Loans, (i) on the Tranche A Closing Date, the
Tranche A Note and (ii) on the Tranche B Closing Date, the Tranche B Note (each,
a “Term Loan Note”).

3.CONDITIONS OF TERM LOANS

3.1.Conditions Precedent to Tranche A Loan.  Each Lender’s obligation to advance
its Applicable Percentage of the Tranche A Loan Amount is subject to the
satisfaction (or waiver in accordance with Section 11.5 hereof) of the following
conditions:

(a)the Collateral Agent’s and each Lender’s receipt of copies of the Loan
Documents (including the Tranche A Note, executed by Borrower, and the
Collateral Documents but excluding any Control Agreements and any other Loan
Document described in Schedule 5.14 of the Disclosure Letter to be delivered
after the Tranche A Closing Date) executed and delivered by each applicable
Credit Party, including, with respect to the Disclosure Letter and the
Perfection Certificate dated as of the Effective Date and delivered in
connection with the delivery of the Loan Agreement, updated copies thereof dated
as of the Tranche A Closing Date if and to the extent any update thereto is
necessary between the Effective Date and the Tranche A Closing Date (provided,
that in no event may the Disclosure Letter or the Perfection Certificate be
updated in a manner that would reflect or evidence a Default or Event of Default
(with or without such update)) (the Disclosure Letter, the Perfection
Certificate and such other schedules to the Loan Documents (including the
Security Disclosure Letter) to be in form and substance reasonably satisfactory
to the Collateral Agent);

-9-

--------------------------------------------------------------------------------

 

(b)the Collateral Agent’s receipt of (i) true, correct and complete copies of
the Operating Documents of each of the Credit Parties, and (ii) a Secretary’s
Certificate, dated the Tranche A Closing Date, certifying that the foregoing
copies are true, correct and complete (such Secretary’s Certificate to be in
form and substance reasonably satisfactory to the Collateral Agent);

(c)[reserved];

(d)the Collateral Agent’s receipt of a good standing certificate for each Credit
Party (where applicable), certified by the Secretary of State (or the equivalent
thereof) of the jurisdiction of incorporation or formation of such Credit Party
as of a date no earlier than thirty (30) days prior to the Tranche A Closing
Date;

(e)the Collateral Agent’s receipt of a Secretary’s Certificate with completed
Borrowing Resolutions with respect to the Loan Documents and the Tranche A Loan
for each Credit Party, in form and substance reasonably satisfactory to the
Collateral Agent;

(f)each Credit Party shall have obtained all Governmental Approvals and all
consents of other Persons, if any, in each case that are necessary in connection
with the transactions contemplated by the Loan Documents and each of the
foregoing shall be in full force and effect and in form and substance reasonably
satisfactory to the Collateral Agent;

(g)the Collateral Agent’s receipt on the Tranche A Closing Date of an opinion of
Ropes & Gray LLP, counsel to all of the Credit Parties, addressed to the
Collateral Agent and each Lender, in form and substance reasonably satisfactory
to the Collateral Agent;

(h)the Collateral Agent’s receipt of (i) evidence that any products liability
and general liability insurance policies maintained in the United States
regarding any Collateral are in full force and effect and (ii) appropriate
evidence showing the Collateral Agent, for the benefit of Lenders and the other
Secured Parties, having been named as additional insured or loss payee, as
applicable (such evidence to be in form and substance reasonably satisfactory to
the Collateral Agent);

(i)the Collateral Agent’s receipt of all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including the U.S.A. Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”);

(j)payment of the Additional Tranche A Commitment Consideration concurrent with
the funding of the Tranche A Loan;

(k)payment of any and all Lender Expenses then due as specified in Section 2.4
hereof concurrent with the funding of the Tranche A Loan;

(l)the Collateral Agent’s receipt of a certificate, dated the Tranche A Closing
Date and signed by a Responsible Officer of Borrower, confirming there is no
Adverse Proceeding pending or, to the Knowledge of Borrower, threatened, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change, except as set forth on Schedule 4.7 of the Disclosure
Letter (such certificate to be in form and substance reasonably satisfactory to
the Collateral Agent); and

(m)the Collateral Agent’s receipt of a certificate, dated the Tranche A Closing
Date and signed by a Responsible Officer of Borrower, confirming satisfaction of
the conditions precedent set forth in this Section 3.1 and in Section 3.3 (such
certificate to be in form and substance reasonably satisfactory to the
Collateral Agent).

-10-

--------------------------------------------------------------------------------

 

3.2.Conditions Precedent to Tranche B Loan.  Each Lender’s obligation to advance
its Applicable Percentage of the Tranche B Loan Amount is subject to the
satisfaction (or waiver in accordance with Section 11.5 hereof) of the following
conditions:

(a)each Lender’s receipt of the Tranche B Note, executed by Borrower, and the
Collateral Agent’s and such Lender’s receipt of an updated Disclosure Letter, if
and to the extent any update thereto is necessary between the Tranche A Closing
Date and the Tranche B Closing Date (provided, that in no event may the
Disclosure Letter be updated in a manner that would reflect or evidence a
Default or Event of Default (with or without such update)) (to be in form and
substance reasonably satisfactory to the Collateral Agent);

(b)the Collateral Agent’s receipt of an updated Perfection Certificate for
Borrower and its Subsidiaries, if and to the extent any update thereto is
necessary between the Tranche A Closing Date and the Tranche B Closing Date
(provided, that in no event may the Perfection Certificate be updated in a
manner that would reflect or evidence a Default or an Event of Default (with or
without such update)) (to be in form and substance reasonably satisfactory to
the Collateral Agent);

(c)the Collateral Agent’s receipt of a Secretary’s Certificate with completed
Borrowing Resolutions with respect to the Tranche B Loan for each Credit Party,
in form and substance reasonably satisfactory to the Collateral Agent;

(d)payment of any and all accrued and unpaid Lender Expenses then due as
specified in Section 2.4 hereof concurrent with the funding of the Tranche B
Loan;

(e)no prepayment of the principal amount of the Tranche A Loan has been made, in
whole or in part pursuant to Section 2.2(c) or as a result of the acceleration
of the maturity of the Tranche A Loan pursuant to Section 8.1(a);

(f)Borrower’s market capitalization as of the Trading Day on which the Borrower
delivered to the Collateral Agent a completed Payment/Advance Request with
respect to the Tranche B Loan, was at least $4.0 billion;

(g)the Collateral Agent’s receipt of a certificate, dated the Tranche B Closing
Date and signed by a Responsible Officer of Borrower, confirming there is no
Adverse Proceeding pending or, to the Knowledge of Borrower, threatened, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change, except as set forth on Schedule 4.7 of the Disclosure
Letter delivered in accordance with Section 3.1(a) or, to the extent updated,
clause (a) above (such certificate to be in form and substance reasonably
satisfactory to the Collateral Agent);

(h)the Collateral Agent’s receipt of a certificate, dated the Tranche B Closing
Date and signed by a Responsible Officer of Borrower, confirming satisfaction of
the conditions precedent set forth in this Section 3.2 and in Section 3.3 (such
certificate to be in form and substance reasonably satisfactory to the
Collateral Agent); and

(i)payment of the Additional Tranche B Commitment Consideration concurrent with
the funding of the Tranche B Loan.

3.3.Additional Conditions Precedent to Term Loans.  The obligation of each
Lender to advance its Applicable Percentage of each Term Loan is subject to the
following additional conditions precedent:

(a)the representations and warranties made by the Credit Parties in Section 4 of
this Agreement and in the other Loan Documents are true and correct in all
material respects, unless any such representation or warranty is stated to
relate to a specific earlier date, in which case such representation or warranty
shall be true and correct in all material respects as of such earlier date (it
being understood that any representation or warranty that is qualified as to
“materiality,” “Material Adverse Change,” or similar language shall be true and
correct in all respects, in each case, on the applicable Closing Date (both with
and without giving effect to the Term Loans) or as of such earlier date, as
applicable);

-11-

--------------------------------------------------------------------------------

 

(b)there shall not have occurred any Material Adverse Change since December 31,
2018; and

(c)no Default or Event of Default shall have occurred and be continuing as of
the applicable Closing Date.

3.4.Covenant to Deliver.  The Credit Parties agree to deliver to the Collateral
Agent and each Lender each item required to be delivered to Collateral Agent
under this Agreement as a condition precedent to any Credit Extension; provided,
however, that any such items set forth on Schedule 5.14 of the Disclosure Letter
shall be delivered to the Collateral Agent within the time period prescribed
therefor on such schedule.  The Credit Parties expressly agree that a Credit
Extension made prior to the receipt by the Collateral Agent of any such item
shall not constitute a waiver by the Collateral Agent or any Lender of the
Credit Parties’ obligation to deliver such item, and the making of any Credit
Extension in the absence of any such item required to have been delivered by the
date of such Credit Extension shall be in the applicable Lender’s sole
discretion.

3.5.Procedures for Borrowing.  Subject to the prior satisfaction of all other
applicable conditions to the making of each Term Loan set forth in this
Agreement, to obtain any Term Loan, Borrower shall deliver to the Collateral
Agent by electronic mail or facsimile a completed Payment/Advance Request for
such Term Loan executed by a Responsible Officer of Borrower (which notice shall
be irrevocable on and after the date on which such notice is given and Borrower
shall be bound to make a borrowing in accordance therewith), in which case each
Lender agrees to advance its Applicable Percentage of such Term Loan to Borrower
on the Tranche A Closing Date or Tranche B Closing Date, as applicable, by wire
transfer of same day funds in Dollars, to such account(s) in the United States
as may be designated in writing to the Collateral Agent by Borrower prior to the
Tranche A Closing Date or Tranche B Closing Date, as applicable; provided,
however, that with respect to the Tranche B Loan, Borrower shall deliver to the
Collateral Agent by electronic mail or facsimile, at its option should it wish
to obtain the Tranche B Loan, such completed Payment/Advance Request on such
date that is at least seventy-five (75) days (or such shorter period as may be
agreed to by Lenders) prior to the Tranche B Closing Date set forth in such
notice, which borrowing shall be subject to the satisfaction and or waiver of
the applicable conditions precedent set forth in Section 3.2.

4.REPRESENTATIONS AND WARRANTIES

In order to induce each Lender and the Collateral Agent to enter into this
Agreement and for each Lender to make the Credit Extensions to be made on the
applicable Closing Date, each Credit Party, jointly and severally with each
other Credit Party, represents and warrants to each Lender and the Collateral
Agent that the following statements are true and correct as of the Effective
Date and on the applicable Closing Date on which each Term Loan is made (both
with and without giving effect to such Term Loan):

4.1.Due Organization, Power and Authority.  Each of Borrower and each of its
Subsidiaries: (a) is duly incorporated, organized or formed, and validly
existing and, where applicable, in good standing under the laws of its
jurisdiction of incorporation, organization or formation identified on Schedule
4.15 of the Disclosure Letter; (b) has all requisite power and authority to (i)
own, lease, license and operate its assets and properties and to carry on its
business as currently conducted in the ordinary course of business and (ii)
execute and deliver the Loan Documents to which it is a party and to perform its
obligations thereunder and otherwise carry out the transactions contemplated
thereby; (c) is duly qualified and, where applicable, in good standing under the
laws of each jurisdiction where its ownership, lease, license or operation of
assets or properties or the conduct of its business requires such qualification;
and (d) has all requisite Governmental Approvals to operate its business as
currently conducted; except in each case referred to clauses (a) (other than
with respect to Borrower and any other Credit Party), (b)(i), (c) or (d) above,
to the extent that failure to do so could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change.

4.2.Equity Interests.  All of the outstanding Equity Interests in each
Subsidiary of the Borrower, the Equity Interests in which are required to be
pledged pursuant to the Collateral Documents, have been duly authorized and
validly issued, are fully paid and, in the case of Equity Interests representing
corporate interests, are non-assessable and, on the applicable Closing Date, all
such Equity Interests owned directly by Borrower or any other Credit Party are
owned free and clear of all Liens except for Permitted Liens.  Schedule 4.2 of
the Disclosure Letter identifies each Person, the Equity Interests in which are
required to be pledged on the applicable Closing Date pursuant to the Collateral
Documents.

-12-

--------------------------------------------------------------------------------

 

4.3.Authorization; No Conflict.  Except as set forth on Schedule 4.3 of the
Disclosure Letter, the execution, delivery and performance by each Credit Party
of the Loan Documents to which it is a party, and the consummation of the
transactions contemplated thereby, (a) have been duly authorized by all
necessary corporate or other organizational action and (b) do not and will not
(i) contravene the terms of any of such Credit Party’s Operating Documents, (ii)
conflict with or result in any breach or contravention of, or require any
payment to be made under (A) any provision of any security issued by such Credit
Party or of any agreement, instrument or other undertaking to which such Credit
Party is a party or affecting such Credit Party or the assets or properties of
such Credit Party or any of its Subsidiaries or (B) any order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which such Credit Party or any of its properties or assets are subject, (iii)
result in the creation of any Lien (other than under the Loan Document) or (iv)
violate any Requirements of Law, except, in the cases of clauses (b)(ii) and
(b)(iv) above, to the extent that such conflict, breach, contravention, payment
or violation could not, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Change.

4.4.Government Consents; Third Party Consents.  Except as set forth on Schedule
4.4 of the Disclosure Letter, no Governmental Approval or other approval,
consent, exemption or authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person (including any counterparty
to any Material Contract) is necessary or required in connection with (a) the
execution, delivery or performance by, or enforcement against, any Credit Party
of this Agreement or any other Loan Document, or for the consummation of the
transactions contemplated hereby or thereby, (b) the grant by any Credit Party
of the Liens granted by it pursuant to the Collateral Documents, (c) the
perfection or maintenance of the Liens created under the Collateral Documents
(including the priority thereof) or (d) the exercise by the Collateral Agent or
any Lender of its rights under the Loan Documents or the remedies in respect of
the Collateral pursuant to the Collateral Documents, except for (i) filings
necessary to perfect the Liens on the Collateral granted by the Credit Parties
to the Collateral Agent for the benefit of Lenders and the other Secured
Parties, (ii) the approvals, consents, exemptions, authorizations, actions,
notices and filings which have been duly obtained, taken, given or made and are
in full force and effect, (iii) filings under state or federal securities laws
and (iv) those approvals, consents, exemptions, authorizations or other actions,
notices or filings, the failure of which to obtain or make could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Change.

4.5.Binding Obligation.  Each Loan Document has been duly executed and delivered
by each Credit Party that is a party thereto and constitutes a legal, valid and
binding obligation of such Credit Party, enforceable against such Credit Party
in accordance with its respective terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by general principles of
equity.

4.6.Collateral.  In connection with this Agreement, the Credit Parties have
delivered to the Collateral Agent a completed, omnibus certificate signed by
each Credit Party (the “Perfection Certificate”).  Each Credit Party, jointly
and severally, represents and warrants to the Collateral Agent and each Lender
that:

(a)(i) its exact legal name is that indicated on the Perfection Certificate and
on the signature page hereof; (ii) it is an organization of the type and is
organized in the jurisdiction set forth in the Perfection Certificate; (iii) the
Perfection Certificate accurately sets forth its organizational identification
number or accurately states that it has none; (iv) the Perfection Certificate
accurately sets forth its place of business, or, if more than one, its chief
executive office as well as its mailing address (if different than its chief
executive office); (v) except as disclosed on the Perfection Certificate, it
(and each of its predecessors) has not, in the five (5) years prior to the
Tranche A Closing Date, changed its jurisdiction of formation, organizational
structure or type, or any organizational number assigned by its jurisdiction;
and (vi) all other information set forth on the Perfection Certificate
pertaining to it and each of its Subsidiaries is accurate and complete in all
material respects as of the Closing Date.  If any Credit Party is not now a
Registered Organization but later becomes one, it shall promptly notify the
Collateral Agent of such occurrence and provide the Collateral Agent with such
Credit Party’s organizational identification number.  

(b)(i) it has good title to, has rights in, and subject to Permitted Subsidiary
Distribution Restrictions, the power to transfer each item of the Collateral
upon which it purports to grant a Lien under any Collateral Document, free and
clear of any and all Liens except Permitted Liens, except for such minor
irregularities or defects in title as could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change and
(ii) as of the applicable Closing Date, it has no deposit accounts maintained at
a bank or other depository or financial institution located in the United States
other than the deposit accounts described in the Perfection Certificate
delivered to the Collateral Agent in connection herewith.

-13-

--------------------------------------------------------------------------------

 

(c)A true, correct and complete list of each U.S. pending, registered or issued
Patent, Copyright and Trademark material to the business of Borrower and its
Subsidiaries, taken as a whole, relating to the research, development,
manufacture, production, use, commercialization, marketing, importing, storage,
transport, offer for sale, distribution or sale of any Product in the Territory,
which as of the applicable Closing Date is owned or co-owned by or exclusively
or non-exclusively licensed to any Credit Party or any of its Subsidiaries
(collectively, the “Current Company IP”), including its name/title, current
owner or co-owners (including ownership interest), registration, patent or
application number and registration or application date, issued or filed in the
Territory, is set forth on Schedule 4.6(c) of the Disclosure Letter.  Except as
set forth on Schedule 4.6(c) of the Disclosure Letter, (i) to the Knowledge of
Borrower, (A) each item of Current Company IP owned or co-owned by a Credit
Party or any of its Subsidiaries is valid, subsisting and enforceable and no
such item of Current Company IP has lapsed, expired, been cancelled or
invalidated or become abandoned or unenforceable, except, as of the Tranche B
Closing Date (as applicable), in each case, with respect to any such Current
Company IP that Borrower and the co-owner thereof (if applicable) determine in
its (or their, if applicable) reasonable business judgment is immaterial to the
exploitation of any Product in the Territory after the Tranche A Closing Date,
and (B) as of the applicable Closing Date, no written notice has been received
challenging the inventorship or ownership, or relating to any lapse, expiration,
invalidation, abandonment or unenforceability, of any such item of Current
Company IP owned or co-owned by a Credit Party or any of its Subsidiaries,
except, as of the Tranche B Closing Date (as applicable), in each case, as could
not, individually or in the aggregate, reasonably be expected to result in a
material adverse effect on any Product in the Territory, and (ii) to the
Knowledge of Borrower, (A) each such item of Current Company IP which is
licensed by a Credit Party or any of its Subsidiaries from another Person is
valid, subsisting and enforceable and no such item of Current Company IP has
lapsed, expired, been cancelled or invalidated, or become abandoned or
unenforceable, except, as of the Tranche B Closing Date (as applicable), in each
case, with respect to any Current Company IP that Borrower and the licensor
thereof (if applicable) determines in its (or their, if applicable) reasonable
business judgment is immaterial to the exploitation of any Product in the
Territory after the Tranche A Closing Date, and (B) as of the applicable Closing
Date, no written notice has been received challenging the inventorship or
ownership, or relating to any lapse, expiration, invalidation, abandonment or
unenforceability, of any such item of Current Company IP, except, as of the
Tranche B Closing Date (as applicable), in each case, as could not, individually
or in the aggregate, reasonably be expected to result in a material adverse
effect on any Product in the Territory.  To the Knowledge of Borrower, there are
no published patents, patent applications, articles or prior art references that
could reasonably be expected to materially adversely affect the exploitation of
any Product in the Territory.  Except as set forth on Schedule 4.6(c) of the
Disclosure Letter, (x) each Person who has or has had any rights in or to
Current Company IP or any trade secrets owned, co-owned or licensed by any
Credit Party or any of its Subsidiaries, including each inventor named on the
Patents within such Current Company IP filed by any Credit Party or any of its
Subsidiaries, has executed an agreement assigning his, her or its entire right,
title and interest in and to such Current Company IP or trade secrets (as
applicable), and the inventions, improvements, ideas, discoveries, writings,
works of authorship, information and other intellectual property embodied,
described or claimed therein, to the stated owner(s) or licensor thereof, and
(y) to the Knowledge of Borrower, no such Person has any contractual or other
obligation that would preclude or conflict with such assignment or the
exploitation of any Product in the Territory or entitle such Person to ongoing
payments.  

(d) (i) as of the applicable Closing Date, each Credit Party or any of its
Subsidiaries possesses valid title to the Current Company IP for which it is
listed as the owner on Schedule 4.6(c) of the Disclosure Letter, except, as of
the Tranche B Closing Date (as applicable), in each case, with respect to any
Current Company IP that Borrower and the licensor thereof (if applicable)
determines in its (or their, if applicable) reasonable business judgment is
immaterial to the exploitation of any Product in the Territory after the Tranche
A Closing Date; and (ii) there are no Liens on any Current Company IP, other
than Permitted Liens.

(e)There are no maintenance, annuity or renewal fees that are currently overdue
beyond their allotted grace period for any of the Current Company IP which is
owned or co-owned by or exclusively licensed to any Credit Party or any of its
Subsidiaries, except, in each case, that could not reasonably be expected to
have a materially adverse impact on such Credit Party’s or Subsidiary’s rights
to such Current Company IP, nor have any applications or registrations therefor
irrevocably lapsed or become abandoned, been cancelled or expired, except, as of
the Tranche B Closing Date (as applicable), with respect to any such Current
Company IP that Borrower and the co-owner thereof or the licensor thereof (if
applicable) determine in its (or their, as applicable) reasonable business
judgment is immaterial to the exploitation of any Product in the Territory after
the Tranche A Closing Date.  There are no maintenance, annuity or renewal fees
that are currently overdue beyond their allotted grace period for any of the
Current Company IP which is non-exclusively licensed to any Credit Party or any
of its

-14-

--------------------------------------------------------------------------------

 

Subsidiaries, except, in each case, that could not reasonably be expected to
have a materially adverse impact on such Credit Party’s or Subsidiary’s rights
to such Current Company IP, nor to the Knowledge of Borrower, have any
applications or registrations therefor irrevocably lapsed or become abandoned,
been cancelled or expired, except, as of the Tranche B Closing Date (as
applicable), with respect to any such Current Company IP that the licensor
thereof determines is immaterial after the Tranche A Closing Date.

(f)There are no unpaid fees or royalties owing by the Borrower or any of its
Subsidiaries under any Current Company IP Agreement constituting a Material
Contract that have become due, or are expected to become overdue, and that could
reasonably be excepted to materially adversely affect the Borrower’s or any of
its Subsidiary’s rights thereunder.  Each Current Company IP Agreement
constituting a Material Contract is in full force and effect and, to the
Knowledge of Borrower, is legal, valid, binding, and enforceable in accordance
with its respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.  Except
as set forth on Schedule 4.6(f) of the Disclosure Letter, neither Borrower nor
any of its Subsidiaries, as applicable, is in material breach of or default
under any Current Company IP Agreement constituting a Material Contract to which
it is a party or may otherwise be bound, and to the Knowledge of Borrower, no
circumstances or grounds exist that would give rise to a claim of breach or
right of rescission, termination, non-renewal, revision or amendment of any
Current Company IP Agreement that constitutes a Material Contract, including the
execution, delivery and performance of this Agreement and the other Loan
Documents.

(g)To the Knowledge of Borrower, no payments by any Credit Party or any of its
Subsidiaries are overdue to any other Person in respect of the Current Company
IP, in each case that could reasonably be expected to materially adversely
affect the Borrower’s or any of its Subsidiary’s rights thereunder.

(h)No Credit Party or any of its Subsidiaries has undertaken or omitted to
undertake any acts, and, to the Knowledge of Borrower, no circumstance or
grounds exist that would invalidate or render unenforceable, in whole or in
part, (i) the Current Company IP in any manner that could reasonably be expected
to materially adversely affect any Product, or (ii) in the case of Current
Company IP owned or co-owned by, or exclusively or non-exclusively licensed to,
any Credit Party or any of its Subsidiaries, other than with respect to
Permitted Licenses and except as set forth on Schedule 4.6(h) of the Disclosure
Letter, a Credit Party’s or Subsidiary’s entitlement to own or license and
exploit such Current Company IP, except, as of the Tranche B Closing Date (as
applicable), in each case, with respect to any such Current Company IP that
Borrower and the co-owner or licensor thereof (if applicable) determine in its
(or their, if applicable) reasonable business judgment is immaterial to the
exploitation of any Product in the Territory after the Tranche A Closing Date.

(i)Except as set forth on Schedule 4.7 of the Disclosure Letter or advised
pursuant to Section 5.2(b), there is no pending, decided or settled opposition,
interference proceeding, reissue proceeding, reexamination proceeding,
inter-partes review proceeding, post-grant review proceeding, cancellation
proceeding, injunction, litigation, paragraph IV patent certification or lawsuit
under the Hatch-Waxman Act, hearing, investigation, complaint, arbitration,
mediation, demand, International Trade Commission investigation, decree, or any
other dispute, disagreement, or claim, in each case and alleged in writing to
Borrower or any of its Subsidiaries (collectively referred to hereinafter as
“Specified Disputes”), nor to the Knowledge of Borrower, has any such Specified
Dispute been threatened in writing, in each case challenging the legality,
validity, enforceability or ownership of any Current Company IP, in each case
that would have a material adverse effect on any Product in the
Territory.  Except as set forth on Schedule 4.6(i) of the Disclosure Letter, to
the Knowledge of Borrower, there is no product or other technology of any third
party that could reasonably be expected to infringe a Patent within the Current
Company IP in a manner that would result in a material adverse effect on any
Product in the Territory.

(j)As of the Tranche A Closing Date, no Credit Party is a party to, nor is it
bound by, any Excluded License.

(k)In each case where an issued Patent within the Current Company IP is owned or
co-owned by any Credit Party or any of its Subsidiaries by assignment, the
assignment has been duly recorded with the U.S. Patent and Trademark Office.  

-15-

--------------------------------------------------------------------------------

 

(l)Except as set forth on Schedule 4.6(l) of the Disclosure Letter, there are no
pending (in a court of law, court of equity or patent or intellectual property
office, including the U.S. Patent and Trademark Office) or, to the Knowledge of
Borrower, threatened (in writing) claims against Borrower or any of its
Subsidiaries alleging that any research, development, manufacture, production,
use, commercialization, marketing, importing, storage, transport, offer for
sale, distribution or sale of any Product in the Territory infringes or violates
(or in the past infringed or violated) the rights of any third parties in or to
any Intellectual Property (“Third Party IP”) or constitutes a misappropriation
of (or in the past constituted a misappropriation of) any Third Party IP,
except, as of the Tranche B Closing Date (as applicable), in each case, as could
not, individually or in the aggregate, reasonably be expected to result in a
material adverse effect on any Product in the Territory.

(m)Except as set forth on Schedule 4.6(m) of the Disclosure Letter, the
manufacture, production, use, commercialization, marketing, importing, storage,
transport, offer for sale, distribution or sale of any Product in the Territory
does not, to the Knowledge of Borrower, form an alleged basis for a claim of
infringement or violation (or an alleged basis for a claim of past infringement
or violation) any issued or registered Third Party IP (including any issued
Patent within the Third Party IP) or, to the Knowledge of Borrower, constitutes
a misappropriation of (or in the past constituted a misappropriation of) any
Third Party IP, except, as of the Tranche B Closing Date (as applicable), in
each case, as could not, individually or in the aggregate, reasonably be
expected to result in a material adverse effect on any Product in the Territory.
  

(n)Except as set forth on Schedule 4.6(n) of the Disclosure Letter, to the
Knowledge of Borrower, there are no settlements, covenants not to sue, consents,
judgments, orders or similar obligations imposed by a court of law, court of
equity or patent or intellectual property office, including the U.S. Patent and
Trademark Office which: (i) restrict the rights of any Credit Party or any of
its Subsidiaries to use any U.S. Intellectual Property relating to the research,
development, manufacture, production, use, commercialization, marketing,
importing, storage, transport, offer for sale, distribution or sale of any
Product in the Territory (in order to accommodate any Third Party IP or
otherwise), except, as of the Tranche B Closing Date (as applicable), in each
case, as could not, individually or in the aggregate, reasonably be expected to
result in a material adverse effect on any Product in the Territory or (ii)
permit any third parties to use any Company IP, except, as of the Tranche B
Closing Date (as applicable), in each case, as could not, individually or in the
aggregate, reasonably be expected to result in a material adverse effect on any
Product in the Territory.

(o)Except as set forth on Schedule 4.6(o) of the Disclosure Letter, to the
Knowledge of Borrower,  (i) there is no, nor has there been any, infringement or
violation by any Person of any of the Company IP or the rights therein, except,
as of the Tranche B Closing Date (as applicable), in each case, as could not,
individually or in the aggregate, reasonably be expected to result in a material
adverse effect on any Product in the Territory and (ii) there is no, nor has
there been any, misappropriation by any Person of any of the Company IP or the
subject matter thereof, except, as of the Tranche B Closing Date (as
applicable), in each case, as could not, individually or in the aggregate,
reasonably be expected to result in a material adverse effect on any Product in
the Territory.

(p)Each Credit Party and each of its Subsidiaries (if applicable) has taken
commercially reasonable measures customary in the pharmaceutical industry to
protect the confidentiality and value of all U.S. trade secrets owned by such
Credit Party or Subsidiary or used or held for use by such Credit Party or
Subsidiary, in each case relating to the research, development, manufacture,
production, use, commercialization, marketing, importing, storage, transport,
offer for sale, distribution or sale of any Product in the Territory.

(q)To the Knowledge of Borrower, any Product made, used or sold under the
Patents within the Current Company IP has been marked with the proper patent
notice, except, in each case, as could not, individually or in the aggregate,
reasonably be expected to result in a material adverse effect on any Product in
the Territory.

(r)Except as set forth on Schedule 4.6(r) of the Disclosure Letter, to the
Knowledge of Borrower, at the time of any shipment of Product in the Territory
occurring in the past three (3) years and prior to the applicable Closing Date,
the units thereof so shipped complied in all material respects with their
relevant specifications and were developed and manufactured in all material
respects in accordance with current FDA Good Manufacturing Practices, FDA Good
Clinical Practices and FDA Good Laboratory Practices (as applicable), except, as
of the Tranche B Closing Date (as applicable), in each case, as could not,
individually or in the aggregate, reasonably be expected to result in a material
adverse effect on any Product in the Territory.

-16-

--------------------------------------------------------------------------------

 

4.7.Adverse Proceedings, Compliance with Laws.  Except as set forth on Schedule
4.7 of the Disclosure Letter or advised pursuant to Section 5.2(b), there are no
Adverse Proceedings pending or, to the Knowledge of Borrower, threatened in
writing, at law, in equity, in arbitration or before any Governmental Authority,
by or against Borrower or any of its Subsidiaries or against any of their
respective assets or properties or revenues (including involving allegations of
sexual harassment or misconduct by any officer of Borrower or any of its
Subsidiaries) that, either individually or in the aggregate, could reasonably be
expected to materially adversely affect the Collateral (taken as a whole) or
result in a Material Adverse Change.  Neither Borrower nor any of its
Subsidiaries (a) is in violation of any Requirements of Law (including
Environmental Laws), except for such violations that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Change, or (b) is subject to or in default with respect to any final judgments,
orders, writs, injunctions, decrees, rules or regulations of any court or any
federal, state, municipal or other governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, that, individually or in
the aggregate, could reasonably be expected to materially adversely affect the
Collateral (taken as a whole) or result in a Material Adverse Change.

4.8.Exchange Act Documents; Financial Statements; Financial Condition; No
Material Adverse Change; Books and Records.  

(a)The documents filed by Borrower with the SEC pursuant to the Exchange Act
since January 1, 2019 (the “Exchange Act Documents”), when they were filed with
the SEC, conformed in all material respects to the requirements of the Exchange
Act, and as of the time they were filed with the SEC, none of such documents
contained any untrue statement of a material fact or omitted to state a material
fact necessary to make the statements therein (excluding any projections and
forward-looking statements, estimates, budgets and general economic or industry
data of a general nature), in the light of the circumstances under which they
were made, not misleading; provided, that, with respect to projected financial
information, Borrower represents only that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time (it being
understood that such projections are not a guarantee of financial performance
and are subject to uncertainties and contingencies, many of which are beyond the
control of Borrower or any Subsidiary, and neither Borrower nor any Subsidiary
can give any assurance that such projections will be attained, that actual
results may differ in a material manner from such projections and any failure to
meet such projections shall not be deemed to be a breach of any representation
or covenant herein);  

(b)The financial statements (including the related notes thereto) of Borrower
and its Subsidiaries included in the Exchange Act Documents present fairly in
all material respects the consolidated financial condition of Borrower and such
Subsidiaries and their consolidated results of operations as of the dates
indicated and the results of their operations and the changes in their cash
flows for the periods specified.  Such financial statements have been prepared
in conformity with Applicable Accounting Standards applied on a consistent basis
throughout the periods covered thereby, except as otherwise disclosed therein
and, in the case of unaudited, interim financial statements, subject to normal
year-end audit adjustments and the exclusion of certain footnotes, and any
supporting schedules included in the Exchange Act Documents present fairly in
all material respects the information required to be stated therein (subject to
the proviso in Section 4.8(a) above with respect to projections);

(c)Since December 31, 2018, there has not occurred or failed to occur any change
or event that has had or could reasonably be expected to have, either alone or
in conjunction with any other change(s), event(s) or failure(s), a Material
Adverse Change, except as has been disclosed in the Exchange Act Documents; and

(d)The Books of Borrower and each of its Subsidiaries in existence immediately
prior to the applicable Closing Date contain full, true and correct entries of
all dealings and transactions in relation to its business and activities in
conformity in all material respects with Applicable Accounting Standards and all
Requirements of Law.  

4.9.Solvency.  Borrower and its Subsidiaries, on a consolidated basis, are
Solvent.  Without limiting the generality of the foregoing, there has been no
proposal made or resolution adopted by any competent corporate body for the
dissolution or liquidation of Borrower, nor do any circumstances exist which may
result in the dissolution or liquidation of Borrower.  

-17-

--------------------------------------------------------------------------------

 

4.10.Payment of Taxes.  All U.S. federal income and other material Tax returns
and reports (or extensions thereof) of each Credit Party and each of its
Subsidiaries required to be filed by any of them have been timely filed and are
correct in all material respects, and all material Taxes which are due and
payable by any Credit Party or any of its Subsidiaries and all material
assessments, fees and other governmental charges upon any Credit Party or any of
its Subsidiaries and upon their respective properties, assets, income,
businesses and franchises which are due and payable have been paid when due and
payable except where the validity or amount thereof is being contested in good
faith by appropriate proceedings; provided that (a) the applicable Credit Party
has set aside on its books adequate reserves therefor in conformity with
Applicable Accounting Standards and (b) the failure to pay such Taxes,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Change.  

4.11.Environmental Matters.  Neither Borrower nor any of its Subsidiaries nor
any of their respective Facilities or operations is subject to any outstanding
written order, consent decree or settlement agreement with any Person relating
to any Environmental Law, any Environmental Claim, or any Hazardous Materials
Activity that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Change.  There are and, to the Knowledge of
Borrower, have been, no conditions, occurrences, or Hazardous Materials
Activities that would reasonably be expected to form the basis of an
Environmental Claim against Borrower or any of its Subsidiaries that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change.  To the Knowledge of Borrower, no predecessor of
Borrower or any of its Subsidiaries has filed any notice under any Environmental
Law indicating past or present treatment of Hazardous Materials at any Facility,
which would reasonably be expected to form the basis of an Environmental Claim
against Borrower or any of its Subsidiaries that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Change
(but, for the avoidance of doubt, Borrower has not undertaken any investigation
of or made any inquiries to, or relating to, any of its or its Subsidiaries’
predecessors), and neither Borrower’s nor any of its Subsidiaries’ operations
involves the generation, transportation, treatment, storage or disposal of
hazardous waste, as defined under 40 C.F.R. Parts 260 270 or any state
equivalent, which would reasonably be expected to form the basis of an
Environmental Claim against Borrower or any of its Subsidiaries that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change.  No event or condition has occurred or is occurring
with respect to any Credit Party relating to any Environmental Law, any Release
of Hazardous Materials, or any Hazardous Materials Activity that, individually
or in the aggregate, has resulted in, or could reasonably be expected to result
in, a Material Adverse Change.  

4.12.Material Contracts.  As of the applicable Closing Date, after giving effect
to the consummation of the transactions contemplated by this Agreement, except
as described on Schedule 4.12 of the Disclosure Letter, each Material Contract
is a valid and binding obligation of the applicable Credit Party and, to the
Knowledge of Borrower, each other party thereto, and is in full force and
effect, and neither the applicable Credit Party nor, to the Knowledge of
Borrower, any other party thereto is in material breach thereof or default
thereunder, except where such breach or default (which default has not been
cured or waived) could not reasonably be expected to give rise to any
cancellation, termination or acceleration of such Credit Party’s or Subsidiary’s
obligations thereunder by the applicable counterparty thereto or result in the
invalidation thereof.  As of the applicable Closing Date, except as described on
Schedule 4.12 of the Disclosure Letter, no Credit Party or any of its
Subsidiaries has received any written notice from any party thereto asserting
or, to the Knowledge of Borrower threatening to assert, circumstances that could
reasonably be expected to result in the cancellation, termination or
invalidation of any Material Contract or the acceleration of such Credit Party’s
or Subsidiary’s obligations thereunder.

4.13.Regulatory Compliance.  No Credit Party is or is required to be an
“investment company” under the Investment Company Act of 1940.  Each Credit
Party has complied in all material respects with the Federal Fair Labor
Standards Act.  Except as could not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change, each Plan is in
compliance with the applicable provisions of ERISA, the IRC and other U.S.
federal or state Requirements of Law, respectively.  (a) No ERISA Event has
occurred or is reasonably expected to occur; (b) neither any Credit Party nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Section 4201 et seq. or 4243 of
ERISA with respect to a Multiemployer Plan; and (c) neither any Credit Party nor
any ERISA Affiliate has engaged in a transaction that would be subject to
Section 4069 or 4212(c) of ERISA, except, with respect to each of clauses (a),
(b) and (c) above, as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Change.

-18-

--------------------------------------------------------------------------------

 

4.14.Margin Stock.  Neither Borrower nor any of its Subsidiaries is engaged or
will engage, principally or as one of its important activities, in the business
of purchasing or carrying Margin Stock (within the meaning of Regulation U of
the Federal Reserve Board), or extending credit for the purpose of purchasing or
carrying Margin Stock. Neither Borrower nor any of its Subsidiaries has taken or
permitted to be taken any action that might cause any Loan Document to violate
Regulation T, U or X of the Federal Reserve Board.  

4.15.Subsidiaries.  As of the applicable Closing Date, Schedule 4.15 of the
Disclosure Letter (a) sets forth the name and jurisdiction of incorporation,
organization or formation of Borrower and each of its Subsidiaries and (b) sets
forth the ownership interest of Borrower and any other Credit Party in each of
their respective Subsidiaries, including the percentage of such ownership.

4.16.Employee Matters.  Neither Borrower nor any of its Subsidiaries is engaged
in any unfair labor practice that could reasonably be expected to result in a
Material Adverse Change.  There is (a) no unfair labor practice complaint
pending against Borrower or any of its Subsidiaries or, to the Knowledge of
Borrower, threatened in writing against any of them before the National Labor
Relations Board, and no grievance or arbitration proceeding arising out of or
under any collective bargaining agreement that is pending against Borrower or
any of its Subsidiaries or, to the Knowledge of Borrower, threatened in writing
against any of them, (b) no strike or work stoppage in existence or, to the
Knowledge of Borrower, threatened in writing involving Borrower or any of its
Subsidiaries, and (c) to the Knowledge of Borrower, no union representation
question existing with respect to the employees of Borrower or any of its
Subsidiaries and, to the Knowledge of Borrower, no union organization activity
that is taking place that in each case specified in any of clauses (a), (b) and
(c), individually or taken together with any other matter specified in clause
(a), (b) or (c), could reasonably be expected to result in a Material Adverse
Change.  

4.17.Full Disclosure.  None of the documents, certificates or written statements
(excluding any projections and forward-looking statements, estimates, budgets
and general economic or industry data of a general nature) furnished or
otherwise made available to the Collateral Agent or any Lender by or on behalf
of any Credit Party for use in connection with the transactions contemplated
hereby (in each case, taken as a whole and as modified or supplemented by other
information so furnished promptly after the same becomes available) contains any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements contained herein or therein, as of the time when
made or delivered, not misleading in light of the circumstances in which the
same were made; provided, that, with respect to projected financial information,
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time (it being understood that
such projections are not a guarantee of financial performance and are subject to
uncertainties and contingencies, many of which are beyond the control of
Borrower or any Subsidiary, and neither Borrower nor any Subsidiary can give any
assurance that such projections will be attained, that actual results may differ
in a material manner from such projections and any failure to meet such
projections shall not be deemed to be a breach of any representation or covenant
herein).  To the Knowledge of Borrower, there are no facts (other than matters
of a general economic or industry nature) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Change
and that have not been disclosed herein or in such other documents, certificates
and written statements furnished or made available to the Collateral Agent or
any Lender for use in connection with the transactions contemplated hereby.

4.18.FCPA; Patriot Act; OFAC.  

(a)None of Borrower, its Subsidiaries or, to the Knowledge of Borrower, any
director, officer, agent or employee of Borrower or any Subsidiary of Borrower
has (i) used any corporate funds of Borrower or any of its Subsidiaries for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity, (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds of
Borrower or any of its Subsidiaries, (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977 (the “FCPA”) or the
U.K. Bribery Act (“UKBA”) or (iv) made any bribe, rebate, payoff, influence
payment, kickback or other unlawful payment, and no part of the proceeds of any
Credit Extension will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office or anyone else acting in an official
capacity, in order to obtain, retain or direct business, or to obtain any
improper advantage, in violation of the FCPA, UKBA or any other anti-corruption
laws applicable to the Borrower or its Subsidiaries;

-19-

--------------------------------------------------------------------------------

 

(b)(i) The operations of Borrower and its Subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, the Bank Secrecy Act of 1970 (as amended by Title III of the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT) Act of 2001) and the anti-money laundering
laws, rules and regulations of each jurisdiction (foreign or domestic) in which
Borrower or any of its Subsidiaries is subject to such jurisdiction’s
Requirements of Law (collectively, the “Anti-Money Laundering Laws”) and (ii) as
of the applicable Closing Date, except as described on Schedule 4.18(b) of the
Disclosure Letter, no action, suit or proceeding by or before any Governmental
Authority or any arbitrator involving Borrower or any of its Subsidiaries with
respect to the Anti-Money Laundering Laws is pending or to the Knowledge of
Borrower, threatened in writing;

(c)None of Borrower, its Subsidiaries or, to the Knowledge of Borrower, any
director, officer, agent or employee of Borrower or any Subsidiary of Borrower
is the target or the subject of any sanctions administered and enforced by the
Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”), the U.S. Department of State, the European Union, or Her Majesty’s
Treasury (collectively “Sanctions”).  Borrower will not, directly or, to the
Knowledge of Borrower, indirectly through an agent, use the proceeds of the
Credit Extension, or lend, contribute or otherwise make available such proceeds
to any Subsidiary, joint venture partner or other Person, for the purpose of
financing the activities of any Person that is the target or the subject of
Sanctions or in any country or territory that at the time of such funding, is
the subject of Sanctions; and

(d)Borrower, its Subsidiaries, and to the Knowledge of Borrower, their
respective directors, officers, agents and employees, are in compliance with all
applicable Sanctions.  Borrower and its Subsidiaries have instituted and
maintain procedures reasonably designed to ensure compliance with applicable
Sanctions.

4.19.Health Care Matters

(a)Compliance with Health Care Laws.  Except as set forth on Schedule 4.19(a) of
the Disclosure Letter, each Credit Party and, to the Knowledge of Borrower, each
of its Subsidiaries and each officer, Affiliate, and employee acting on behalf
of such Credit Party or any of its Subsidiaries, is in compliance in all
material respects with all Health Care Law, except, as of the Tranche B Closing
Date (as applicable), as could not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Change.

(b)Compliance with FDA Laws.  Each Credit Party and, to the Knowledge of
Borrower, each of its Subsidiaries, are in compliance in all material respects
with all applicable FDA Laws, including the Food Drug and Cosmetic Act (21
U.S.C. § 301 et seq.) and the regulations promulgated thereunder (the “FDCA”),
relating to any research, development, manufacture, production, use,
commercialization, marketing, importing, storage, transport, offer for sale,
distribution or sale of any Product in the Territory except, as of the Tranche B
Closing Date (as applicable), in each case, as could not, individually or in the
aggregate, reasonably be expected to result in a material adverse effect on any
Product in the Territory.  Each Product distributed or sold in the Territory at
any and all times during the past four (4) years has been (i) manufactured in
all material respects in accordance with current FDA Good Manufacturing
Practices, FDA Good Clinical Practices and FDA Good Laboratory Practices (as
applicable), except, as of the Tranche B Closing Date (as applicable), in each
case, as could not, individually or in the aggregate, reasonably be expected to
result in a material adverse effect on any Product in the Territory and (ii) if
and to the extent such Product is required to be approved or cleared by the FDA
pursuant to the FDCA in order to be legally marketed in the United States for
such Product’s intended uses, such Product has been approved or cleared for such
intended uses, except, as of the Tranche B Closing Date (as applicable), in each
case, as could not, individually or in the aggregate, reasonably be expected to
result in a material adverse effect on any Product in the Territory.

(c)Material Statements.  Within the past four (4) years, neither any Credit
Party, nor, to the Knowledge of Borrower, any Subsidiary or any officer,
Affiliate or employee of any Credit Party or Subsidiary in its capacity as a
Subsidiary or as an officer, Affiliate or employee of a Credit Party or
Subsidiary (as applicable), nor, to the Knowledge of Borrower, any agent of any
Credit Party or Subsidiary, (i) has made an untrue statement of a material fact
or a fraudulent statement to any Governmental Authority, (ii) has failed to
disclose a material fact to any Governmental Authority, or (iii) has otherwise
committed an act, made a statement or failed to make a statement that, in the
case of clauses (i) through (iii) above, at the time such statement or
disclosure was made (or, in the case of such failure, should have been made) or
such act was committed, could reasonably be expected to, as of the Tranche A
Closing Date, constitute a material violation of any Health Care Laws and, as of
the Tranche B Closing Date (as applicable), result in a Material Adverse Change.

-20-

--------------------------------------------------------------------------------

 

(d)Proceedings; Audits.  Except as has been disclosed in the Exchange Act
Documents or as set forth on Schedule 4.19(e) of the Disclosure Letter (i) there
is no Adverse Proceeding pending or, to the Knowledge of Borrower, threatened in
writing, against any Credit Party or any of its Subsidiaries relating to any
allegations of non-compliance with any Health Care Laws, Data Protection Laws or
FDA Laws, and (ii) to the Knowledge of Borrower, there are no facts,
circumstances or conditions that, individually or in the aggregate, would
reasonably be expected to form the basis for any such Adverse Proceeding that,
as of the Tranche A Closing Date, in the case of clause (ii) above, could
reasonably be expected to result in a Material Adverse Change and, as of the
Tranche B Closing Date (as applicable), in the case of clauses (i) and (ii)
above, could reasonably be expected to result in a Material Adverse Change.

(e)Safety Notices.  Within the past three (3) years, neither any Credit Party
nor any of its Subsidiaries has initiated or otherwise engaged in any recalls,
field notifications, safety warnings, “dear doctor” letters, investigator
notices, safety alerts or other similar notices of action, including as a result
of any Risk Evaluation and Mitigation Strategy proposed or enforced by the FDA,
relating to an alleged lack of safety or regulatory compliance of any Product
that could reasonably be expected to result in a Material Adverse Change.

(f)Prohibited Transactions; No Whistleblowers.  Within the past six (6) years,
to the Knowledge of Borrower, neither any Credit Party, any Subsidiary, any
officer, Affiliate or employee of a Credit Party or Subsidiary, nor, to the
Knowledge of Borrower, any other Person acting on behalf of any Credit Party or
any Subsidiary, directly or indirectly: (i) has offered or paid any
remuneration, in cash or in kind, to, or made any financial arrangements with,
any past, present or potential patient, supplier, physician or contractor, in
order to illegally obtain business or payments from such Person in material
violation of any Health Care Law; (ii) has given or made, or is party to any
illegal agreement to give or make, any illegal gift or gratuitous payment of any
kind, nature or description (whether in money, property or services) to any
past, present or potential patient, supplier, physician or contractor, or any
other Person in material violation of any Health Care Law; (iii) has given or
made, or is party to any agreement to give or make on behalf of any Credit Party
or any of its Subsidiaries, any contribution, payment or gift of funds or
property to, or for the private use of, any governmental official, employee or
agent where the contribution, payment or gift was a material violation of the
laws of any U.S. Governmental Authority having jurisdiction over such payment,
contribution or gift; or (iv) has made, or is party to any agreement to make,
any payment to any Person with the intention or understanding that any part of
such payment would be in material violation of any Health Care Law.  To the
Knowledge of Borrower, there are no actions pending or threatened (in writing)
against any Credit Party or any of its Subsidiaries or any of their respective
Affiliates under any U.S. federal or state whistleblower statute, including
under the False Claims Act of 1863 (31 U.S.C. § 3729 et seq.), except, as of the
Tranche B Closing Date (as applicable), in each case, such actions that could
not reasonably be expected to result in a Material Adverse Change .

(g)Exclusion.  Neither any Credit Party nor, to the Knowledge of Borrower, any
Subsidiary or any officer, Affiliate or employee having authority to act on
behalf of any Credit Party or any Subsidiary, is or, to the Knowledge of
Borrower, has been threatened in writing to be: (i) excluded from any
Governmental Payor Program pursuant to 42 U.S.C. § 1320a-7b and related
regulations; (ii) “suspended” or “debarred” from selling any products to the
U.S. government or its agencies pursuant to the Federal Acquisition Regulation
relating to debarment and suspension applicable to federal government agencies
generally (42 C.F.R. Subpart 9.4), or other U.S. Requirements of Law; (iii)
debarred, disqualified, suspended or excluded from participation in Medicare,
Medicaid or any other Governmental Payor Program or is listed on the General
Services Administration list of excluded parties; or (iv) a party to any other
action or proceeding by any Governmental Authority that would prohibit the
applicable Credit Party or Subsidiary from distributing or selling any Product
in the Territory or providing any services to any governmental or other
purchaser pursuant to any Health Care Laws.

(h)HIPAA.  Each Credit Party and, to the Knowledge of Borrower, each of its
Subsidiaries, to the extent applicable, is in material compliance with all
applicable federal, state and local laws and regulations regarding the privacy,
security, and notification of breaches of health information and regarding
electronic transactions, including HIPAA, and each Credit Party and, to the
Knowledge of Borrower, each of its Subsidiaries, to the extent applicable, has
implemented policies, procedures and training customary in the pharmaceutical
industry or otherwise adequate to assure continued compliance and to detect
non-compliance.  No Credit Party is a “covered entity” as defined in 45 C.F.R. §
160.103.

-21-

--------------------------------------------------------------------------------

 

(i)Corporate Integrity Agreement.  Neither any Credit Party or Subsidiary or, to
the Knowledge of Borrower, Affiliate, nor any officer, director, managing
employee or, to the Knowledge of Borrower, agent (as those terms are defined in
42 C.F.R. § 1001.1001) of any Credit Party or Subsidiary, is a party or is
otherwise subject to any order, individual integrity agreement, or corporate
integrity agreement with any U.S. Governmental Authority concerning compliance
with any laws, rules or regulations, issued under or in connection with a
Governmental Payor Program.

4.20.Regulatory Approvals.  

(a)Except as set forth on Schedule 4.20(a) of the Disclosure Letter, each Credit
Party and each Subsidiary involved in any research, development, manufacture,
production, use, commercialization, marketing, importing, storage, transport,
offer for sale, distribution or sale of any Product in the Territory has all
U.S. Regulatory Approvals material to the conduct of its business and
operations.  

(b)Each Credit Party, each Subsidiary (as applicable) and, to the Knowledge of
Borrower, each licensee of a Credit Party or a Subsidiary of any U.S.
Intellectual Property relating to any Product, is in compliance with, and at all
times during the past three (3) years, has complied with, all applicable,
federal, state and local laws, rules and regulations governing the research,
development, manufacture, production, use, commercialization, marketing,
importing, distribution or sale of any Product in the Territory, including all
such regulations promulgated by each applicable Regulatory Agency, except where
such noncompliance would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Change.  No Credit Party or its
Subsidiaries has received any written notice from any Regulatory Agency citing
action or inaction by any Credit Party or any of its Subsidiaries that would
constitute a violation of any applicable foreign, federal, state or local laws,
rules, or regulations, including a Warning Letter or Untitled Letter from FDA,
which could reasonably be expected to result in a Material Adverse Change.

4.21.Supply and Manufacturing.

(a)Except as set forth on Schedule 4.21(a) of the Disclosure Letter, to the
Knowledge of Borrower, each Product has at all times in the past four (4) years
been manufactured in sufficient quantities and of a sufficient quality to
satisfy demand of such Product in the Territory, without the occurrence of any
event causing inventory of such Product to have become exhausted prior to
satisfying such demand or any other event in which the manufacture and release
to the market of such Product in the Territory does not satisfy the sales demand
for such Product in the Territory.  

(b)Except as disclosed in the Exchange Act Documents or set forth on Schedule
4.21(b) of the Disclosure Letter, to the Knowledge of Borrower, (i) no
manufacturer of any Product has received in the past four (4) years a Form 483
or is currently subject to a Form 483 directly relating to any Product with
respect to any facility in the Territory manufacturing any Product, except, as
of the Tranche B Closing Date (as applicable), in each case, as could not,
individually or in the aggregate, reasonably be expected to result in a material
adverse effect on any Product in the Territory and (ii) with respect to each
such Form 483 received (if any), all material scientific and technical
violations or other issues relating to good manufacturing practice requirements
documented therein, and any disputes regarding any such violations or issues,
have been corrected or otherwise resolved, except, as of the Tranche B Closing
Date (as applicable), in each case, as could not, individually or in the
aggregate, reasonably be expected to result in a material adverse effect on any
Product in the Territory.

(c)Except as disclosed in Schedule 4.21(c), no Credit Party or any of its
Subsidiaries has received any written notice from any party to any Manufacturing
Agreement containing any indication by or intent or threat of, such party to
reduce or cease, in any material respect, the supply of Product or the active
pharmaceutical ingredient incorporated therein in the Territory through calendar
year 2023 (or such earlier date in accordance with the terms and conditions of
such Manufacturing Agreement, as applicable) except, as of the Tranche B Closing
Date (as applicable), in each case, as could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change.

-22-

--------------------------------------------------------------------------------

 

4.22.Cybersecurity; Data Protection.  

(a)Except as set forth on Schedule 4.22(a) of the Disclosure Letter, the
information technology systems used in the business of Borrower and its
Subsidiaries operate and perform in all material respects as required to permit
Borrower and its Subsidiaries to conduct their business as presently
conducted.  Except as set forth on Schedule 4.22(a) of the Disclosure Letter,
Borrower and its Subsidiaries have implemented and maintain a commercially
reasonable enterprise-wide privacy and information security program with plans,
policies and procedures for privacy, physical and cyber security, disaster
recovery, business continuity and incident response, including reasonable and
appropriate administrative, technical and physical safeguards to protect
information subject to applicable Data Protection Laws as well as information
and other materials in which Borrower or any of its Subsidiaries have
Intellectual Property rights (including Company IP) or nondisclosure
obligations, and the information technology systems of Borrower and each of its
Subsidiaries, from any unauthorized access, use, control, disclosure,
destruction or modification.  Except as set forth on Schedule 4.22(a) of the
Disclosure Letter, neither Borrower nor any of its Subsidiaries, nor to the
Knowledge of Borrower, any vendor of Borrower or any of its Subsidiaries, has,
in the past four (4) years, suffered any data breaches or other incidents that
(i) have resulted in any unauthorized access, acquisition, use, control,
disclosure, destruction, or modification of any information subject to Data
Protection Laws, any information or other materials subject to non-disclosure
obligations or any material Company IP, or (ii) have resulted in unauthorized
access to, control of, or disruption of the information technology systems of
Borrower or any of its Subsidiaries.  Borrower and each of its Subsidiaries is
in material compliance with the requirements of (A) their respective
enterprise-wide privacy and information security programs, (B) applicable Data
Protection Laws, (C) all Material Contracts regarding the privacy and security
of customer, consumer, patient, employee and other personal data, (D) all
contractual non-disclosure obligations and (E) their respective published
privacy policies.  In the past four (4) years, there have not been any third
party claims related to, any loss, theft, unauthorized access to, or
unauthorized acquisition, modification, disclosure, corruption, destruction, or
other misuse of any information subject to Data Protection Laws (including any
ransomware incident) that Borrower or any of its Subsidiaries creates, receives,
maintains, or transmits.

(b)Except as would not cause or could not be reasonably expected to result in,
individually or in the aggregate, a Material Adverse Change, to the Knowledge of
Borrower, in the past four (4) years, neither Borrower nor any of its
Subsidiaries has received any written notice of any claims, investigations
(including investigations by any Governmental Authority), or alleged violations
relating to any information subject to Data Protection Laws created, received,
maintained or transmitted by Borrower or any of its Subsidiaries.

4.23.Additional Representations and Warranties.

(a)As of the Tranche A Closing Date, after giving effect to the Tranche A Loan,
there is no Indebtedness other than the Existing Convertible Indebtedness,
Permitted Indebtedness described in clauses (a) and (b) of the definition of
“Permitted Indebtedness” and other Permitted Indebtedness in an aggregate
outstanding amount not exceeding $1,000,000.

(b)There are no Hedging Agreements that are not Permitted Hedging Agreements.

5.AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that, until payment in full of all
Obligations (other than inchoate indemnity obligations), each Credit Party
shall, and shall cause each of its Subsidiaries to:

5.1.Maintenance of Existence.  (a) Preserve, renew and maintain in full force
and effect its and all its Subsidiaries’ legal existence under the Requirements
of Law in their respective jurisdictions of organization, incorporation or
formation; (b) take all commercially reasonable action to maintain all rights,
privileges (including its good standing), permits, licenses and franchises
necessary or desirable for it and all of its Subsidiaries in the ordinary course
of its business, except in the case of clause (a) (other than with respect to
Borrower) and clause (b) above, (i) to the extent that failure to do so could
not reasonably be expected to result in a Material Adverse Change or (ii)
pursuant to a transaction permitted by this Agreement; and (c) comply with all
Requirements of Law of any Governmental Authority to which it is subject, except
where the failure to do so could not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Change.

-23-

--------------------------------------------------------------------------------

 

5.2.Financial Statements, Notices.  Deliver to the Collateral Agent:

(a)Financial Statements.

(i)Annual Financial Statements.  As soon as available, but in any event within
one hundred and twenty (120) days after the end of each fiscal year of Borrower
(or such earlier date on which Borrower is required to file a Form 10-K under
the Exchange Act, as applicable), beginning with the fiscal year ending December
31, 2019, a consolidated balance sheet of Borrower and its Subsidiaries as of
the end of such fiscal year, and the related consolidated statements of income,
cash flows and stockholders’ equity for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all prepared
in accordance with Applicable Accounting Standards, with such consolidated
financial statements to be audited and accompanied by (x) a report and opinion
of Borrower’s independent certified public accounting firm of recognized
national standing (which report and opinion shall be prepared in accordance with
Applicable Accounting Standards and shall not be subject to any qualification as
to “going concern” or scope of audit (other than any qualification resulting
from the Term Loan Maturity Date occurring within 12 months of the relevant
audit)), stating that such financial statements fairly present, in all material
respects, the consolidated financial condition, results of operations and cash
flows of Borrower and its Subsidiaries as of the dates and for the periods
specified in accordance with Applicable Accounting Standards, and (y) if and
only if Borrower is required to comply with the internal control provisions
pursuant to Section 404 of the Sarbanes-Oxley Act of 2002 requiring an
attestation report of such independent certified public accounting firm, an
attestation report of such independent certified public accounting firm as to
Borrower’s internal controls pursuant to Section 404 of the Sarbanes-Oxley Act
of 2002 attesting to management’s assessment that such internal controls meet
the requirements of the Sarbanes-Oxley Act of 2002; provided, however, that
Borrower shall be deemed to have made such delivery of such consolidated
financial statements if such consolidated financial statements shall have been
made available within the time period specified above on the SEC’s EDGAR system
(or any successor system adopted by the SEC);

(ii)Quarterly Financial Statements.  As soon as available, but in any event
within sixty (60) days after the end of each of the first three (3) fiscal
quarters of each fiscal year of Borrower (or such earlier date on which Borrower
is required to file a Form 10-Q under the Exchange Act, as applicable),
beginning with the fiscal quarter ending March 31, 2020, a consolidated balance
sheet of Borrower and its Subsidiaries as of the end of such fiscal quarter, and
the related consolidated statements of income and cash flows and for such fiscal
quarter and (in respect of the second and third fiscal quarters of such fiscal
year) for the then-elapsed portion of Borrower’s fiscal year, setting forth in
each case in comparative form the figures for the comparable period or periods
in the previous fiscal year, all prepared in accordance with Applicable
Accounting Standards, subject to normal year-end audit adjustments and the
absence of disclosures normally made in footnotes; provided, however, that
Borrower shall be deemed to have made such delivery of such consolidated
financial statements if such consolidated financial statements shall have been
made available within the time period specified above on the SEC’s EDGAR system
(or any successor system adopted by the SEC).  Such consolidated financial
statements shall be certified by a Responsible Officer of Borrower as, to his or
her knowledge, fairly presenting, in all material respects, the consolidated
financial condition, results of operations and cash flows of Borrower and its
Subsidiaries as of the dates and for the periods specified in accordance with
Applicable Accounting Standards consistently applied, and on a basis consistent
with the audited consolidated financial statements referred to under Section
5.2(a)(i), subject to normal year-end audit adjustments and the absence of
footnotes; provided, however, that such certification by a Responsible Officer
of Borrower shall be deemed to have made if a similar certification is required
under the Sarbanes-Oxley Act of 2002 and such certification shall have been made
available within the time period specified above on the SEC’s EDGAR system (or
any successor system adopted by the SEC); and

(iii)Information During Event of Default.  As promptly as practicable (and in
any event within five (5) Business Days of the request therefor), such
additional information regarding the business or financial affairs of Borrower
or any of its Subsidiaries, or compliance with the terms of this Agreement or
any other Loan Documents, as the Collateral Agent may from time to time
reasonably request during the existence of any Event of Default (subject to
reasonable requirements of confidentiality, including requirements imposed by
Requirements of Law or contract; provided that Borrower shall not be obligated
to disclose any information that is reasonably subject to the assertion of
attorney-client privilege or attorney work-product).

-24-

--------------------------------------------------------------------------------

 

(b)Notice of Defaults or Events of Default, ERISA Events and Material Adverse
Changes.  Written notice as promptly as practicable (and in any event within
five (5) Business Days) after a Responsible Officer of Borrower shall have
become aware thereof, of the occurrence of any (i) Default or Event of Default,
(ii) ERISA Event that results or could reasonably be expected to result in a
Material Adverse Change or the imposition of a Lien on any Collateral or (iii)
Material Adverse Change.

(c)Legal Action Notice.  Prompt written notice (which shall be deemed given to
the extent reported in the Borrower’s periodic reporting under the Exchange Act
and available on the SEC’s EDGAR system (or any successor system adopted by the
SEC)) of any legal action, litigation, investigation or proceeding pending or
threatened in writing against any Credit Party or any Subsidiary (i) that could
reasonably be expected to result in uninsured damages or costs to such Credit
Party or such Subsidiary in an amount in excess of the materiality thresholds
applied by Borrower in accordance with the Exchange Act and related regulations
and standards for purposes of its Exchange Act reporting or (ii) which alleges
potential violations of the Health Care Laws, the FDA Laws or any applicable
statutes, rules, regulations, standards, guidelines, policies and order
administered or issued by any foreign Governmental Authority, which, in the case
of clauses (i) and (ii) above, could, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change; and in each such
case, provide such additional information (including any material development
therein) as the Collateral Agent may reasonably request in relation thereto;
provided that Borrower shall not be obligated to disclose any information that
is reasonably subject to the assertion of attorney-client privilege or attorney
work-product.

5.3.Taxes.  Timely file all U.S. federal income and other material required Tax
returns and reports or extensions therefor and timely pay all material foreign,
federal, state and local Taxes, assessments, deposits and contributions imposed
upon it or any of its properties or assets or in respect of any of its income,
businesses or franchises before any penalty or fine accrue thereon; provided,
however, that no such Tax or any claim for Taxes that have become due and
payable and have or may become a Lien on any Collateral shall be required to be
paid if (a) it is being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted, so long as adequate reserves
therefor have been set aside on its books and maintained in conformity with
Applicable Accounting Standards, and (b) solely in the case of a Tax or claim
that has or may become a Lien against any Collateral, such contest proceedings
conclusively operate to stay the sale or forfeiture of any portion of any
Collateral to satisfy such Tax or claim.  No Credit Party will, nor will it
permit any of its Subsidiaries to, file or consent to the filing of any
consolidated income Tax return with any Person (other than Borrower or any of
its Subsidiaries) without the Collateral Agent’s consent.

5.4.Insurance.  Maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons of comparable size
engaged in the same or similar business, of such types and in such amounts
(after giving effect to any self-insurance reasonable and customary for
similarly situated Persons of comparable size engaged in the same or similar
businesses as Borrower and its Subsidiaries) as are customarily carried under
similar circumstances by such other Persons.  Subject to Section 5.14, any
products liability or general liability insurance maintained in the United
States regarding Collateral shall name the Collateral Agent, on behalf of the
Lenders and the other Secured Parties, as additional insured or loss payee, as
applicable (the additional insured clauses or endorsements for which, in form
and substance reasonably satisfactory to the Collateral Agent).  So long as no
Event of Default shall have occurred and be continuing, the Borrower and its
Subsidiaries may retain all or any portion of the proceeds of any insurance of
the Borrower and its Subsidiaries (and the Collateral Agent and each Lender
shall promptly remit to the Borrower any proceeds with respect to any insurance
received by it).

5.5.Operating Accounts.  In the case of any Credit Party, contemporaneously with
the establishment of any new Collateral Account at or with any bank or other
depository or financial institution located in the United States, subject such
account to a Control Agreement that is reasonably acceptable to the Collateral
Agent.  For each Collateral Account that each Credit Party at any time
maintains, such Credit Party shall cause the applicable bank or other depository
or financial institution located in the United States at or with which any
Collateral Account is maintained to execute and deliver a Control Agreement or
other appropriate instrument with respect to such Collateral Account to perfect
the Collateral Agent’s Lien, for the benefit of Lenders and the other Secured
Parties, in such Collateral Account in accordance with the terms hereunder,
which Control Agreement may not be terminated without the prior written consent
of the Collateral Agent.  The provisions of the previous two (2) sentences shall
not apply to (1) accounts exclusively used for payroll, payroll Taxes and other
employee wage and benefit payments to or for the benefit of any Credit Party’s
employees, (2) zero balance accounts, (3) accounts (including trust accounts)

-25-

--------------------------------------------------------------------------------

 

used exclusively for escrow, customs, insurance or fiduciary purposes, (4)
merchant accounts, (5) accounts used exclusively for compliance with any
Requirements of Law to the extent such Requirements of Law prohibit the granting
of a Lien thereon, (6) accounts which constitute cash collateral in respect of a
Permitted Lien and (7) any other accounts designated as an Excluded Account by a
Responsible Officer of Borrower in writing delivered to the Collateral Agent,
the cash balance of which such accounts does not exceed $10,000,000 in the
aggregate at any time (all such accounts in sub-clauses (1) through (7) above,
collectively, the “Excluded Accounts”).  Notwithstanding the foregoing, the
Credit Parties shall have until the date that is ninety (90) days (or such
longer period as the Collateral Agent may agree in its sole discretion)
following (i) the Tranche A Closing Date to comply with the provisions of this
Section 5.5 with regards to Collateral Accounts (other than Excluded Accounts)
of the Credit Parties in existence on the Tranche A Closing Date (or opened
during such 90-day period (or such longer period as the Collateral Agent may
agree in its sole discretion)) and (ii) the closing date of any Acquisition or
other Investment to comply with the provisions of this Section 5.5 with regards
to Collateral Accounts (other than Excluded Accounts) of the Credit Parties
acquired in connection with such Acquisition or other Investment.

5.6.Compliance with Laws.  Comply in all respects with the Requirements of Law
and all orders, writs, injunctions, decrees and judgments applicable to it or to
its business or its assets or properties (including Environmental Laws, ERISA,
Anti-Money Laundering Laws, OFAC, FCPA, Health Care Laws, FDA Laws, Data
Protection Laws and the Federal Fair Labor Standards Act, and any foreign
equivalents thereof), except if the failure to comply therewith could not,
individually or taken together with any other such failures, reasonably be
expected to result in a Material Adverse Change.

5.7.Protection of Intellectual Property Rights.  

(a)Except as could not reasonably be expected to result in a Material Adverse
Change, (i) protect, defend and maintain the validity and enforceability of the
Company IP material to the research, development, manufacture, production, use,
commercialization, marketing, importing, storage, transport, offer for sale,
distribution or sale of any Product in the Territory, including defending any
future or current oppositions, interference proceedings, reissue proceedings,
reexamination proceedings, inter-partes review proceedings, post-grant review
proceedings, cancellation proceedings, injunctions, lawsuits, paragraph IV
patent certifications or lawsuits under the Hatch-Waxman Act, hearings,
investigations, complaints, arbitrations, mediations, demands, International
Trade Commission investigations, decrees, or any other disputes, disagreements,
or claims, challenging the legality, validity, enforceability or ownership of
any Company IP; (ii) maintain the confidential nature of any material U.S. trade
secrets and trade secret rights used in any research, development, manufacture,
production, use, commercialization, marketing, importing, storage, transport,
offer for sale, distribution or sale of any Product in the Territory; and (iii)
not allow any Company IP material to the research, development, manufacture,
production, use, commercialization, marketing, importing, storage, transport,
offer for sale, distribution or sale of any Product in the Territory to be
irrevocably abandoned, forfeited or dedicated to the public or any Current
Company IP Agreement constituting a Material Contract to be terminated by
Borrower or any of its Subsidiaries, as applicable, without the Collateral
Agent’s prior written consent (such consent not to be unreasonably withheld,
conditioned or delayed); provided, however, that with respect to any such
Company IP that is not owned by Borrower or any of its Subsidiaries, the
obligations in clauses (i) and (iii) above shall apply only to the extent
Borrower or any of its Subsidiaries have the right to take such actions or to
cause any licensee or other third party to take such actions pursuant to
applicable agreements or contractual rights.

(b) Except as Borrower may otherwise determine in its reasonable business or
legal judgment, (i) use commercially reasonable efforts, at its (or its
Subsidiaries’, as applicable) sole expense, either directly or indirectly, with
respect to any licensee or licensor under the terms of any Credit Party’s (or
any of its Subsidiary’s) agreement with the respective licensee or licensor, as
applicable, to take any and all actions (including taking legal action to
specifically enforce the applicable terms of any license agreement) and prepare,
execute, deliver and file agreements, documents or instruments which are
necessary or desirable to (A)  prosecute and maintain the Company IP material to
the research, development, manufacture, production, use, commercialization,
marketing, importing, storage, transport, offer for sale, distribution or sale
of any Product in the Territory and (B) diligently defend or assert the Company
IP material to the research, development, manufacture, production, use,
commercialization, marketing, importing, storage, transport, offer for sale,
distribution or sale of any Product in the Territory against material
infringement, misappropriation, violation or interference by any other Persons
and, in the case of Copyrights, Trademarks and Patents within the Company IP,
against any claims of invalidity or unenforceability (including by bringing any
legal action for infringement, dilution, violation or defending any

-26-

--------------------------------------------------------------------------------

 

counterclaim of invalidity or action of a non-Affiliate third party for
declaratory judgment of non-infringement or non-interference); and (ii) use
commercially reasonable efforts to cause any licensee or licensor of any Company
IP not to, and such Credit Party shall not, disclaim or abandon, or fail to take
any action necessary or desirable to prevent the disclaimer or abandonment of
Company IP material to the research, development, manufacture, production, use,
commercialization, marketing, importing, storage, transport, offer for sale,
distribution or sale of any Product in the Territory, in each case only if such
disclaimer or abandonment could reasonably be expected to have a Material
Adverse Change.

(c)Except as Borrower may otherwise determine in its reasonable business or
legal judgment, (i) protect and defend market exclusivity for the manufacture,
production, use, commercialization, marketing, importing, storage, transport,
offer for sale, distribution or sale of any Product in the Territory through the
Term Loan Maturity Date, and (ii) use commercially reasonable efforts to not
allow for the manufacture, production, use, commercialization, marketing,
importing, storage, transport, offer for sale, distribution or sale of a generic
version of any Product in the Territory before the Term Loan Maturity Date, in
each case without the Collateral Agent’s prior written consent.

5.8.Books and Records.  Maintain proper Books, in which entries that are full,
true and correct in all material respects and are in conformity with Applicable
Accounting Standards consistently applied shall be made of all material
financial transactions and matters involving the assets, properties and business
of such Credit Party (or such Subsidiary), as the case may be.

5.9.Access to Collateral; Audits.  Allow the Collateral Agent, or its agents or
representatives, at any time after the occurrence and during the continuance of
an Event of Default, during normal business hours and upon reasonable advance
notice, to visit and inspect the Collateral and inspect, copy and audit any
Credit Party’s Books.  The foregoing inspections and audits shall be at the
relevant Credit Party’s expense.  

5.10.Use of Proceeds.  (a) Use the proceeds of the Term Loans to fund its
general corporate requirements, and (b) not use the proceeds of the Term Loans
or any other Credit Extensions, directly or indirectly, for the purpose of
purchasing or carrying any Margin Stock, for the purpose of reducing or retiring
any Indebtedness that was originally incurred to purchase or carry any Margin
Stock, for the purpose of extending credit to any other Person for the purpose
of purchasing or carrying any Margin Stock or for any other purpose, in each
case, that might cause any Term Loan or other Credit Extension to be considered
a “purpose credit” within the meaning of Regulation T, U or X of the Federal
Reserve Board.  If requested by the Collateral Agent, Borrower shall complete
and sign Part I of a copy of Federal Reserve Form G-3 referred to in Regulation
U and deliver such copy to the Collateral Agent.

5.11.Further Assurances.  Promptly upon the reasonable written request of the
Collateral Agent, execute, acknowledge and deliver such further documents and do
such other acts and things in order to effectuate or carry out more effectively
the purposes of this Agreement and the other Loan Documents at its expense,
including after the Tranche A Closing Date taking such steps as are reasonably
deemed necessary or desirable by the Collateral Agent to maintain, protect and
enforce its Lien, for the benefit of Lenders and the other Secured Parties, on
Collateral securing the Obligations created under the Security Agreement and the
other Loan Documents in accordance with the terms of the Security Agreement and
the other Loan Documents, subject to Permitted Liens; provided, however, that
Credit Parties and their Subsidiaries shall not be required to take any action
under laws outside the United States to attach, maintain, perfect, protect or
enforce any Lien of the Collateral Agent in favor and for the benefit of Lenders
and the other Secured Parties on Collateral.

5.12.Additional Collateral; Guarantors.  From and after the Tranche A Closing
Date, except as otherwise approved in writing by the Collateral Agent, each
Credit Party shall cause each of its Subsidiaries (other than Excluded
Subsidiaries) to guarantee the Obligations and to cause each such Subsidiary to
grant to the Collateral Agent, for the benefit of Lenders and the other Secured
Parties, a first priority security interest in and Lien upon, and pledge to the
Collateral Agent for the benefit of Lenders and the other Secured Parties,
subject to Permitted Liens, all of such Subsidiary’s properties and assets
constituting Collateral, whether now existing or hereafter acquired or existing,
to secure such guaranty; provided, that such Credit Party’s obligations to cause
any Subsidiaries formed or acquired after the Tranche A Closing Date to take the
foregoing actions shall be subject to the timing requirements of Section
5.13.  Furthermore, except as otherwise approved in writing by the Collateral
Agent, each Credit Party, from and after the Tranche A Closing Date, shall, and
shall cause each of its Subsidiaries to, grant the Collateral

-27-

--------------------------------------------------------------------------------

 

Agent, for the benefit of Lenders and the other Secured Parties, a first
priority security interest in and Lien upon, and pledge to the Collateral Agent,
for the benefit of Lenders and the other Secured Parties, subject to Permitted
Liens, the limitations set forth herein and the limitations set forth in the
other Loan Documents, all of the Equity Interests (other than Excluded Equity
Interests) in each of its Subsidiaries (including, for the avoidance of doubt,
Sarepta Securities Corp., a Massachusetts corporation).  Subject to Section
5.14, in connection with each pledge of certificated Equity Interests required
under the Loan Documents, the Credit Parties shall deliver, or cause to be
delivered, to the Collateral Agent, such certificate(s) together with stock
powers or assignments, as applicable, properly endorsed for transfer to the
Collateral Agent or duly executed in blank, in each case reasonably satisfactory
to the Collateral Agent.  Subject to Section 5.14, in connection with each
pledge of uncertificated Equity Interests required under the Loan Documents, the
Credit Parties shall deliver, or cause to be delivered, to the Collateral Agent
an executed uncertificated stock control agreement among the issuer, the
registered owner and the Collateral Agent, substantially in the form attached as
an annex to the Security Agreement.

5.13.Formation or Acquisition of Subsidiaries.  If Borrower or any of its
Subsidiaries at any time after the Tranche A Closing Date forms or acquires a
Subsidiary (including by division), as promptly as practicable but in no event
later than thirty (30) days (or such longer period as the Collateral Agent may
agree in its sole discretion) after such formation or acquisition: (a) without
limiting the generality of clause (d) below, Borrower will cause such Subsidiary
(other than an Excluded Subsidiary) to execute and deliver to the Collateral
Agent a joinder to the Security Agreement in the form attached thereto and any
relevant IP Agreement or other Collateral Documents, as applicable; (b) Borrower
will deliver to the Collateral Agent (i) true, correct and complete copies of
the Operating Documents of such Subsidiary (other than an Excluded Subsidiary),
(ii) a Secretary’s Certificate, certifying that the copies of the Operating
Documents of such Subsidiary (other than an Excluded Subsidiary) are true,
correct and complete (such Secretary’s Certificate to be in form and substance
reasonably satisfactory to the Collateral Agent) and (iii) a good standing
certificate for such Subsidiary (other than an Excluded Subsidiary) certified by
the Secretary of State (or the equivalent thereof) of its jurisdiction of
organization, incorporation or formation; (c) Borrower will deliver to the
Collateral Agent a Perfection Certificate, updated to reflect the formation or
acquisition of such Subsidiary (other than an Excluded Subsidiary); and (d)
Borrower will cause such Subsidiary to satisfy all requirements contained in
this Agreement (including Section 5.12) and each other Loan Document if and to
the extent applicable to such Subsidiary.  Borrower, Lenders and the Collateral
Agent hereby agree that any such Subsidiary (other than an Excluded Subsidiary)
shall constitute a Credit Party for all purposes hereunder as of the date of the
execution and delivery of the joinder contemplated by clause (a) above.  Any
document, agreement or instrument executed or issued pursuant to this Section
5.13 shall be a Loan Document.

5.14.Post-Closing Requirements.  Borrower will, and will cause each of its
Subsidiaries to, take each of the actions set forth on Schedule 5.14 of the
Disclosure Letter within the time period prescribed therefor on such schedule
(or such longer period as the Collateral Agent may agree in its sole
discretion), which shall include, among other things, that (a) notwithstanding
anything to the contrary in Section 5.4, the Credit Parties shall have until the
date that is thirty (30) days following the Tranche A Closing Date (or such
longer period as the Collateral Agent may agree in its sole discretion) to
comply with the provisions of Section 5.4 with regards to naming the Collateral
agent, on behalf of the Lenders and the other Secured Parties, as additional
insured or loss payee, on any products liability and general liability insurance
maintained in the United States regarding Collateral on the Tranche A Closing
Date and (b) notwithstanding anything to the contrary in Section 5.5, the Credit
Parties shall have until the date that is ninety (90) days following the Tranche
A Closing Date (or such longer period as the Collateral Agent may agree in its
sole discretion) to comply with the provisions of Section 5.5 with regards to
Collateral Accounts of the Credit Parties in existence on the Tranche A Closing
Date or opened during such 90-day period (or such longer period as the
Collateral Agent may agree in its sole discretion).  All representations and
warranties and covenants contained in this Agreement and the other Loan
Documents shall be deemed modified to the extent necessary to take the actions
set forth on Schedule 5.14 of the Disclosure Letter within the time periods set
forth therein, rather than elsewhere provided in the Loan Documents, such that
to the extent any such action set forth in Schedule 5.14 of the Disclosure
Letter is not overdue, the applicable Credit Party shall not be in breach of any
representation or warranty or covenant contained in this Agreement or any other
Loan Document applicable to such action for the period from the Tranche A
Closing Date until the date on which such action is required to be fulfilled as
set forth on Schedule 5.14 of the Disclosure Letter.

-28-

--------------------------------------------------------------------------------

 

5.15.Inventory; Returns; Maintenance of Properties.  Keep all Inventory in
material compliance with all applicable FDA Good Manufacturing Practices.  Each
Credit Party will, and will cause each of its Subsidiaries to, maintain or cause
to be maintained in good repair, working order and condition, ordinary wear and
tear, casualty and condemnation excepted, all material tangible properties used
or useful in its respective business, and from time to time will make or cause
to be made all appropriate repairs, renewals and replacements thereof, except,
in each case, where failure to do so could not reasonably be expected to result
in a Material Adverse Change.

6.NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, until payment in full of all
Obligations (other than inchoate indemnity obligations), such Credit Party shall
not, and shall cause each of its Subsidiaries not to:

6.1.Dispositions.  Convey, sell, lease, transfer, assign, covenant not to sue,
enter into a coexistence agreement, exclusively or non-exclusively license out,
or otherwise dispose of (including any sale-leaseback or any transfer of assets
pursuant to a plan of division), directly or indirectly and whether in one or a
series of transactions (collectively, “Transfer”), all or any part of any
Company IP, any Current IP Agreement, any Manufacturing Agreement, any Material
Contract, any Collateral Account or any Equity Interests in Sarepta Securities
Corp., a Massachusetts corporation; except, in each case of this Section 6.1:
(i) Transfers that are under Permitted Licenses or made in connection with
Permitted Liens; (ii) intercompany licenses or grants of rights of distribution,
co-promotion or similar commercial rights between or among the Credit Parties or
their Subsidiaries; (iii) Transfers between or among Credit Parties, provided
that any and all steps as may be required to be taken in order to maintain a
first priority security interest in and Lien upon such Collateral (including any
Company IP constituting Collateral, Collateral Accounts and Equity Interests in
Sarepta Securities Corp., a Massachusetts corporation), are taken
contemporaneously with the completion of any such Transfer; (iv) Transfers by
any Subsidiary that is not a Credit Party (1) to the Borrower or any other
Credit Party or (2) to any other Subsidiary that is not a Credit Party; and (v)
Transfers of Company IP, in each case not relating in any way to the research,
development, manufacture, production, use, commercialization, marketing,
importing, storage, transport, offer for sale, distribution or sale of any
Product in the Territory.

6.2.Fundamental Changes.  Without at least ten (10) days prior written notice to
the Collateral Agent, solely in the case of a Credit Party: (i) change its
jurisdiction of organization, incorporation or formation, (ii) change its
organizational structure or type, (iii) change its legal name, or (iv) change
any organizational number (if any) assigned by its jurisdiction of organization,
incorporation or formation.

6.3.Mergers, Liquidations or Dissolutions.  Merge, divide itself into two (2) or
more entities, consolidate, liquidate or dissolve, or permit any of its
Subsidiaries to merge, divide itself into two (2) or more entities, consolidate,
liquidate or dissolve with or into any other Person, except that:

(a)any Subsidiary of Borrower may merge, consolidate, liquidate or dissolve with
or into Borrower, provided that Borrower is the surviving entity,

(b)any Subsidiary of Borrower may merge, consolidate, liquidate or dissolve with
or into  any other Subsidiary of Borrower, provided that if any party to such
merger, consolidation, liquidation or dissolution is a Credit Party then either
(i) such Credit Party is the surviving entity or (ii) the surviving or resulting
entity executes and delivers to the Collateral Agent a joinder to the Security
Agreement in the form attached thereto and any relevant IP Agreement or other
Collateral Documents, as applicable, and otherwise satisfies the requirements of
Section 5.13 substantially contemporaneously with completion of such merger or
consolidation;

(c)any Subsidiary of Borrower may divide itself into two (2) or more entities or
be dissolved or liquidated, provided that, if such Subsidiary is a Credit Party,
the properties and assets of such Subsidiary are allocated or distributed to an
existing or newly-formed Credit Party;

(d)any Subsidiary of Borrower that is not a Credit Party, the Equity Interests
of which are excluded from Collateral, may merge, divide itself into two (2) or
more entities, consolidate, liquidate or dissolve with or into any other Person
in a transaction not otherwise prohibited by this Agreement;

-29-

--------------------------------------------------------------------------------

 

(e)Borrower may consummate a merger so long as no Change of Control would result
therefrom; and

(f)any Investment or disposition by a Subsidiary of the Borrower not prohibited
by this Agreement may be structured as a merger, consolidation, liquidation or
dissolution.

6.4.Indebtedness.  Directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to, any
Indebtedness (including any Indebtedness consisting of obligations evidenced by
a bond, debenture, note or other similar instrument) that is not Permitted
Indebtedness; provided, however, that the accrual of interest, the accretion of
accreted value and the payment of interest in the form of additional
Indebtedness shall not be deemed to be an incurrence of Indebtedness for
purposes of this Section 6.4.

6.5.Encumbrances.  Except for Permitted Liens, (i) create, incur, allow, or
suffer to exist any Lien on any Collateral (or any portion thereof) or all or
any part of any Company IP that does not constitute Collateral, or (ii) permit
(other than pursuant to the terms of the Loan Documents) any material portion of
the Collateral (or, in the case of Collateral consisting of Company IP relating
to the research, development, manufacture, production, use, commercialization,
marketing, importing, storage, transport, offer for sale, distribution or sale
of any Product in the Territory, Collateral Accounts or Equity Interests in
Sarepta Securities Corp., a Massachusetts corporation, any portion) not to be
subject to the first priority security interest granted in the Loan Documents or
otherwise pursuant to the Collateral Documents, in each case of this clause
(ii), other than as a direct result of any action by the Collateral Agent or any
Lender or failure of the Collateral Agent or any Lender to perform an obligation
thereof under the Loan Documents.  

6.6.No Further Negative Pledges; Negative Pledge.  

(a)No Credit Party nor any of its Subsidiaries shall enter into any agreement,
document or instrument directly or indirectly prohibiting (or having the effect
of prohibiting) or limiting the ability of such Credit Party or Subsidiary to
create, incur, assume or suffer to exist any Lien upon any Collateral, whether
now owned or hereafter acquired, in favor of the Collateral Agent, for the
benefit of Lenders and the other Secured Parties, with respect to the
Obligations or under the Loan Documents, in each case of this Section 6.6, other
than Permitted Negative Pledges.

(b)Notwithstanding anything to the contrary in Section 6.1 or Section 6.5, no
Credit Party will sell, assign, transfer, exchange or otherwise dispose of, or
create, incur, allow or suffer to exist any Lien on, any Equity Interests
constituting Collateral issued by any Subsidiary which are owned or otherwise
held by such Credit Party, except for: (i) Permitted Liens; (ii) transfers
between or among Credit Parties, provided that any and all steps as may be
required to be taken in order to create and maintain a first priority security
interest in and Lien upon such Equity Interests in favor of the Collateral
Agent, for the benefit of Lenders and the other Secured Parties, are taken
contemporaneously with the completion of any such transfer; and (iii) sales,
assignments, transfers, exchanges or other dispositions to qualify directors if
required by Requirements of Law or otherwise permitted under this Agreement,
provided that such sale, assignment, transfer, exchange or other disposition
shall be for the minimum number of Equity Interests as are necessary for such
qualification under Requirements of Law.

6.7.Maintenance of Collateral Accounts.  No Credit Party shall maintain any
Collateral Account in the United States, except pursuant to the terms of Section
5.5 hereof.

6.8.Distributions.  Pay any dividends or make any distribution or payment on or
redeem, retire or purchase any Equity Interests, except, in each case of this
Section 6.8, for Permitted Distributions.

Notwithstanding the foregoing, and for the avoidance of doubt, this Section 6.8
shall not prohibit (i) the conversion by holders of (including any cash payment
upon conversion), or required payment of any principal or premium on (including,
for the avoidance of doubt, in respect of a required repurchase in connection
with the redemption of Permitted Convertible Debt upon satisfaction of a
condition related to the stock price of Borrower’s common stock) or required
payment of any interest with respect to, any Permitted Convertible Indebtedness,
in each case in accordance with the terms of the indenture governing such
Permitted Convertible Indebtedness, or (ii) the entry into (including the
payment of premiums in connection therewith) or any required payment with
respect to, or required early unwind or settlement of, any Permitted Bond Hedge
Transaction or Permitted Warrant Transaction, in each case in accordance with
the terms of the agreement governing such Permitted Bond Hedge Transaction or
Permitted Warrant Transaction.

 

-30-

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, Borrower may repurchase, exchange or induce the
conversion of Permitted Convertible Indebtedness by delivery of shares of
Borrower’s common stock or a different series of Permitted Convertible
Indebtedness or by payment of cash (in an amount that does not exceed the
proceeds received by Borrower from the substantially concurrent issuance of
shares of Borrower’s common stock plus the net cash proceeds, if any, received
by the Borrower pursuant to the related exercise or early unwind or termination
of the related Permitted Bond Hedge Transactions and Permitted Warrant
Transactions, if any, pursuant to the immediately following proviso); provided
that, for the avoidance of doubt, substantially concurrently with, or a
commercially reasonable period of time before or after, the related settlement
date for the Permitted Convertible Debt that are so repurchased, exchanged or
converted, Borrower may exercise or unwind or terminate early (whether in cash,
shares or any combination thereof) the portion of the Permitted Bond Hedge
Transactions and Permitted Warrant Transactions, if any, corresponding to such
Permitted Convertible Indebtedness that is so repurchased, exchanged or
converted.

6.9.No Restrictions on Domestic Subsidiary Distributions.  No Credit Party nor
any of its Subsidiaries shall enter into any agreement, document or instrument
directly or indirectly prohibiting (or having the effect of prohibiting) or
limiting the ability of any Domestic Subsidiary of Borrower to (a) pay dividends
or make any other distributions on any of such Domestic Subsidiary’s Equity
Interests owned by Borrower or any other Domestic Subsidiary of Borrower, (b)
repay or prepay any Indebtedness owed by such Domestic Subsidiary to Borrower or
any other Domestic Subsidiary of Borrower, (c) make loans or advances to
Borrower or any other Domestic Subsidiary of Borrower, or (d) transfer, lease or
license any Collateral to Borrower or any other Domestic Subsidiary of Borrower,
except, in each case of this Section 6.9, for Permitted Subsidiary Distribution
Restrictions.

6.10.Subordinated Debt.  Make or permit any voluntary or optional prepayment of
any Subordinated Debt not otherwise expressly permitted pursuant to the
applicable intercreditor, subordination or other similar agreement to which such
Subordinated Debt is subject.

6.11.Amendments or Waivers of Organizational Documents.  Amend, restate,
supplement or otherwise modify, or waive, any provision of its Operating
Documents in a manner that could reasonably be expected to result in a Material
Adverse Change.

6.12.Compliance.  

(a)Become an “investment company” under the Investment Company Act of 1940 or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose;

(b)No ERISA Affiliate shall cause or suffer to exist (i) any event that would
result in the imposition of a Lien on any assets or properties of any Credit
Party or a Subsidiary of a Credit Party with respect to any Plan or
Multiemployer Plan or (ii) any other ERISA Event that, in each case of this
clause (b), could reasonably be expected to, individually or in the aggregate,
result in a Material Adverse Change; or

(c)Permit the occurrence of any other event with respect to any present pension,
profit sharing or deferred compensation plan that could reasonably be expected
to result in a Material Adverse Change.

6.13.Compliance with Sanctions and Anti-Money Laundering Laws.  The Collateral
Agent and each Lender hereby notifies each Credit Party that pursuant to the
requirements of Sanctions and Anti- Money Laundering Laws, and such Person’s
policies and practices, the Collateral Agent and each Lender is required to
obtain, verify and record certain information and documentation that identifies
each Credit Party and its principals, which information includes the name and
address of each Credit Party and its principals and such other information that
will allow the Collateral Agent and each Lender to identify such party in
accordance with Sanctions and Anti- Money Laundering Laws.  No Credit Party
will, nor will any Credit Party permit any of its Subsidiaries or controlled
Affiliates to, directly or indirectly, knowingly enter into any documents or
contracts with any Blocked Person.  Each Credit Party shall promptly (but in any
event within three (3) Business Days) notify the Collateral Agent and each
Lender in writing upon any Responsible Officer of Borrower having knowledge that
any Credit Party or any Subsidiary or Affiliate of any Credit Party is a Blocked
Person or (a) is convicted on, (b) pleads nolo contendere to, (c) is indicted
on, or (d) is arraigned and held over on charges involving money laundering or
predicate crimes to

-31-

--------------------------------------------------------------------------------

 

money laundering.  No Credit Party will, nor will any Credit Party permit any of
its Subsidiaries or controlled Affiliates to, directly or indirectly, (i)
conduct any business or engage in any transaction or dealing with any Blocked
Person, including the making or receiving of any contribution of funds, goods or
services to or for the benefit of any Blocked Person, (ii) deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to Sanctions, or (iii) engage in or conspire to engage in any
transaction that evades or avoids or violates, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in
applicable Sanctions or Anti-Money Laundering Laws.  

6.14.Amendments or Waivers of Current Company IP Agreements.  (a) Waive, amend,
cancel or terminate, exercise or fail to exercise, any material rights
constituting or relating to any of the Current Company IP Agreements or (b)
breach, default under, or take any action or fail to take any action that, with
the passage of time or the giving of notice or both, would constitute a default
or event of default under any of the Current Company IP Agreements, in each case
of this Section 6.14, which could, individually or taken together with any other
such waivers, amendments, cancellations, terminations, exercises or failures,
reasonably be expected to result in a Material Adverse Change.

6.15.Minimum Liquidity.  The Credit Parties shall not permit their consolidated
Liquidity, tested monthly as of the last day of each month, to be less than
$100,000,000.  Upon the request of the Collateral Agent, Borrower will provide
the Collateral Agent with bank statements or internal cash reports with respect
to each Credit Party’s cash accounts.

7.EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

7.1.Payment Default.  Any Credit Party fails to (a) make any payment of any
principal of the Term Loans when and as the same shall become due and payable,
whether at the due date thereof (including pursuant to Section 2.2(c)) or at a
date fixed for prepayment (whether voluntary or mandatory) thereof or by
acceleration thereof or otherwise, or (b) within five (5) Business Days after
the same becomes due, any payment of interest or premium pursuant to Section
2.2, including any applicable Additional Loan Consideration, Makewhole Amount or
Prepayment Premium, or any other Obligations (which five (5) Business Day cure
period shall not apply to any such payments due on the Term Loan Maturity Date,
such earlier date pursuant to Section 2.2(c)(ii) hereof or the date of
acceleration pursuant to Section 8.1(a) hereof).  A failure to pay any such
interest, premium or Obligations pursuant to the foregoing clause (b) prior to
the end of such five (5) Business Day-period shall not constitute an Event of
Default (unless such payment is due on the Term Loan Maturity Date, such earlier
date pursuant to Section 2.2(c)(ii) hereof or the date of acceleration pursuant
to Section 8.1(a) hereof).

7.2.Covenant Default.

(a)The Credit Parties: (i) fail or neglect to perform any obligation in Sections
5.2(b)(i), 5.2(b)(iii), 5.4, 5.5, 5.10,  5.12, 5.13 or 5.14 or (ii) violate any
covenant in Section 6; or

(b)The Credit Parties fail or neglect to perform, keep, or observe any other
term, provision, condition, covenant or agreement contained in this Agreement or
any Loan Documents on its part to be performed, kept or observed and such
failure continues for thirty (30) days (or for ninety (90) days in the case of
Section 5.2(a)(i)(y), and provided further that the failure to perform, keep, or
observe Section 5.2(a)(i)(y) shall be deemed cured and such resulting Default
shall be deemed to no longer exist, when the underlying cause that led to such
failure and resulting Default has been cured or remediated), after the earlier
of the date on which (i) a Responsible Officer of any Credit Party becomes aware
of such failure and (ii) written notice thereof shall have been given to the
Borrower by the Collateral Agent.  Cure periods provided under this Section
7.2(b) shall not apply, among other things, to any of the covenants referenced
in clause (a) above.

7.3.Material Adverse Change.  A Material Adverse Change of the type described in
clause (ii) or clause (iii) of the definition thereof occurs.

-32-

--------------------------------------------------------------------------------

 

7.4.Attachment; Levy; Restraint on Business.

(a)(i) The service of process seeking to attach, by trustee or similar process,
any funds of any Credit Party or of any entity under the control of any Credit
Party (including a Subsidiary) in excess of $10,000,000 on deposit or otherwise
maintained with the Collateral Agent, or (ii) a notice of lien or levy is filed
against a material portion of the Collateral by any Governmental Authority, and
the same under sub-clauses (i) and (ii) hereof are not, within thirty (30) days
after the occurrence thereof, discharged or stayed (whether through the posting
of a bond or otherwise); provided, however, that no Credit Extensions shall be
made during any thirty (30) day cure period; or

(b)(i) Any material portion of Collateral is attached, seized, levied on, or
comes into possession of a trustee or receiver, or (ii) any court order enjoins,
restrains, or prevents Borrower and its Subsidiaries from conducting any
material part of their business, taken as a whole.

7.5.Insolvency.

(a)An involuntary proceeding shall be commenced or an involuntary petition shall
be filed in a court of competent jurisdiction seeking:  (i) relief in respect of
any Credit Party, or of a substantial part of the property of any Credit Party,
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law; (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Credit Party or
for a substantial part of the property or assets of any Credit Party; or (iii)
the winding-up or liquidation of any Credit Party, and such proceeding or
petition shall continue undismissed or unstayed for sixty (60) days or an order
or decree approving or ordering any of the foregoing shall be entered; or

(b)Any Credit Party shall:  (i) voluntarily commence any proceeding or file any
petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law; (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in clause (a) above; (iii)
apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Credit Party or for a
substantial part of the property or assets of any Credit Party; (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding; (v) make a general assignment for the benefit of creditors;
(vi) become unable, admit in writing its inability or fail generally to pay its
debts as they become due; (vii) take any action for the purpose of effecting any
of the foregoing; or (viii) wind up or liquidate (except as otherwise expressly
permitted hereunder).

7.6.Other Agreements.  Any Credit Party fails to pay any Indebtedness (other
than the Indebtedness represented by this Agreement and the other Loan
Documents) within any applicable grace period after such payment is due and
payable (including at final maturity) or after the acceleration of any such
Indebtedness by the holder(s) thereof because of a default, in each case, if the
total amount of such Indebtedness unpaid or accelerated exceeds $10,000,000.  

7.7.Judgments.  One or more final, non-appealable judgments, orders, or decrees
for the payment of money in an amount in excess of $10,000,000 (but excluding
any final judgments, orders, or decrees for the payment of money that are
covered by independent third-party insurance as to which liability has not been
denied by such insurance carrier or by an indemnification claim against a
solvent and unaffiliated Person that is not a Credit Party as to which such
Person has not denied liability for such claim), shall be rendered against one
or more Credit Parties and the same are not, within thirty (30) days after the
entry thereof, discharged or execution thereof stayed or bonded pending appeal,
or such judgments are not discharged prior to the expiration of any such stay.

7.8.Misrepresentations.  Any Credit Party or any Person acting for any Credit
Party makes or is deemed to make any representation, warranty, or other
statement now or later in this Agreement, any other Loan Document or in any
writing delivered to the Collateral Agent or any Lender or to induce the
Collateral Agent or any Lender to enter this Agreement or any other Loan
Document, and such representation, warranty, or other statement is incorrect in
any material respect (or, to the extent any such representation, warranty or
other statement is qualified by materiality or Material Adverse Change, in any
respect) when made or deemed to be made.

-33-

--------------------------------------------------------------------------------

 

7.9.Loan Documents; Collateral.  Any material provision of any Loan Document
shall for any reason cease to be valid and binding on or enforceable against any
Credit Party, or any Credit Party shall so state in writing or bring an action
to limit its obligations or liabilities thereunder; or any Collateral Document
shall for any reason (other than pursuant to the terms thereof) cease to create
a valid security interest in any material portion of the Collateral purported to
be covered thereby or such security interest shall for any reason (other than
pursuant to the terms of the Loan Documents) cease to be a perfected and first
priority security interest in any material portion of the Collateral subject
thereto, subject only to Permitted Liens, in each case, other than as a direct
result of any action by the Collateral Agent or any Lender or failure of the
Collateral Agent or any Lender to perform an obligation thereof under the Loan
Documents.

7.10.ERISA Event.  An ERISA Event occurs that, individually or taken together
with any other ERISA Events, results or could reasonably be expected to result
in a Material Adverse Change or the imposition of a Lien on any Collateral.

8.RIGHTS AND REMEDIES UPON AN EVENT OF DEFAULT

8.1.Rights and Remedies.  While an Event of Default occurs and continues, the
Collateral Agent may, or at the request of the Required Lenders, will, without
notice or demand:

(a)declare all Obligations (including, for the avoidance of doubt, the Makewhole
Amount or Prepayment Premium that is payable pursuant to Section 2.2(e) and
Section 2.2(f), as applicable) immediately due and payable (but if an Event of
Default described in Section 7.5 occurs all Obligations, including the Makewhole
Amount and Prepayment Premium that is payable pursuant to Section 2.2(e) and
Section 2.2(f), as applicable, are automatically and immediately due and payable
without any action by the Collateral Agent or any Lender), whereupon all
Obligations for principal, interest, premium or otherwise (including, for the
avoidance of doubt, the Makewhole Amount and Prepayment Premium that is payable
pursuant to Section 2.2(e) and Section 2.2(f), as applicable) shall become due
and payable by Borrower without presentment, demand, protest or other notice of
any kind, which are all expressly waived by the Credit Parties hereby;

(b)stop advancing money or extending credit for Borrower’s benefit under this
Agreement;

(c)settle or adjust disputes and claims directly with Account Debtors for
amounts on terms and in any order that the Collateral Agent considers advisable,
notify any Person owing Borrower money of the Collateral Agent’s security
interest, for the benefit of the Lenders and the other Secured Parties, in such
funds, and verify the amount of the Collateral Accounts;

(d)make any payments and do any acts it considers necessary or reasonable to
protect the Collateral or the Collateral Agent’s security interest, for the
benefit of Lenders and the other Secured Parties, in the Collateral.  Borrower
shall assemble the Collateral if the Collateral Agent or the Required Lenders
requests and make it available as the Collateral Agent designates or the
Required Lenders designate.  The Collateral Agent or its agents or
representatives may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien that appears to be prior or superior to its security
interest, for the benefit of Lenders and the other Secured Parties, and pay all
expenses incurred.  Borrower grants the Collateral Agent a license to enter and
occupy (and for its agents or representatives to enter and occupy) any of its
premises, without charge, to exercise any of the Collateral Agent’s or any
Lender’s rights or remedies;

(e)apply to the Obligations (i) any balances and deposits of Borrower it holds,
or (ii) any amount held by the Collateral Agent owing to or for the credit or
the account of Borrower;

(f)ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral;  

(g)place a “hold” on any account maintained with the Collateral Agent or deliver
a notice of exclusive control, any entitlement order, or other directions or
instructions pursuant to any Control Agreement or similar agreements providing
control of any Collateral;

(h)demand and receive possession of Borrower’s Books regarding Collateral; and

-34-

--------------------------------------------------------------------------------

 

(i)exercise all rights and remedies available to the Collateral Agent or any
Lender under the Collateral Documents or any other Loan Documents or at law or
equity, including all remedies provided under the Code (including disposal of
the Collateral pursuant to the terms thereof).

The Collateral Agent and each Lender agrees that in connection with any
foreclosure or other exercise of rights under this Agreement or any other Loan
Document with respect to any Intellectual Property included in the Collateral,
the rights of the licensees under any license of such Intellectual Property will
not be terminated, limited or otherwise adversely affected so long as no default
exists thereunder in a way that would permit the licensor to terminate such
license (commonly termed a non-disturbance).  Without limitation to any other
provision herein or in any other Loan Document, while an Event of Default occurs
and continues, at the Collateral Agent’s or the Required Lenders’ request,
Borrower shall, promptly following the receipt of such request, take such
actions as are required or necessary to allow the Collateral Agent to collect,
receive, appropriate and realize upon Borrower’s rights and interests in, to and
under any Current Company IP Agreement constituting Collateral, including in
connection with any foreclosure or other exercise of the Collateral Agent’s or
any Lender’s rights with respect thereto (including, for the avoidance of doubt,
using reasonable best efforts to obtain the written consent of any counterparty
to the exercise by the Collateral Agent or any Lender of any and all rights and
remedies under this Agreement or any other Loan Document with respect to any
Current Company IP Agreement constituting Collateral, in form and substance
reasonably satisfactory to the Collateral Agent).

8.2.Power of Attorney.  Borrower hereby irrevocably appoints the Collateral
Agent and any Related Party thereof as its lawful attorney-in-fact, exercisable
upon the occurrence and during the continuance of an Event of Default, to:  (a)
endorse Borrower’s name on any checks or other forms of payment or security; (b)
sign Borrower’s name on any invoice or bill of lading for any Account or drafts
against Account Debtors; (c) settle and adjust disputes and claims about the
Collateral Accounts directly with depository banks where the Collateral Accounts
are maintained, for amounts and on terms the Collateral Agent determines
reasonable; (d) make, settle, and adjust all claims under Borrower’s products
liability or general liability insurance policies maintained in the United
States regarding Collateral; (e) pay, contest or settle any Lien, charge,
encumbrance, security interest, and adverse claim in or to the Collateral, or
any judgment based thereon, or otherwise take any action to terminate or
discharge the same; and (f) transfer the Collateral into the name of the
Collateral Agent or a third party as the Code permits.  Borrower hereby appoints
the Collateral Agent and any Related Party thereof as its lawful
attorney-in-fact to file or record any documents necessary to perfect or
continue the perfection of the Collateral Agent’s security interest, for the
benefit of Lenders and the other Secured Parties, in the Collateral regardless
of whether an Event of Default has occurred until all Obligations (other than
inchoate indemnity obligations) have been satisfied in full and no Lender is
under any further obligation to make Credit Extensions hereunder.  The foregoing
appointment of the Collateral Agent and any Related Party thereof as Borrower’s
attorney in fact, and all of the Collateral Agent’s (or such Related Party’s)
rights and powers, coupled with an interest, are irrevocable until all
Obligations (other than inchoate indemnity obligations) have been fully repaid
and performed and each Lender’s obligation to provide Credit Extensions
terminates.

8.3.Application of Payments and Proceeds Upon Default.  If an Event of Default
has occurred and is continuing, the Collateral Agent shall apply any funds in
its possession, whether from Borrower account balances, payments, proceeds
realized as the result of any collection of Collateral Accounts or disposition
of any other Collateral, or otherwise, to the Obligations in such order as the
Collateral Agent shall determine in its sole discretion.  Any surplus shall be
paid to Borrower or other Persons legally entitled thereto; Borrower shall
remain liable to Lenders for any deficiency.  If the Collateral Agent or any
Lender directly or indirectly enters into a deferred payment or other credit
transaction with any purchaser at any sale of Collateral, the Collateral Agent
or such Lender, as applicable, shall have the option, exercisable at any time,
of either reducing the Obligations by the principal amount of the purchase price
or deferring the reduction of the Obligations until the actual receipt by the
applicable Lender(s) of cash therefor.

8.4.Collateral Agent’s Liability for Collateral.  So long as the Collateral
Agent complies with Requirements of Law regarding the safekeeping of the
Collateral in the possession or under the control of the Collateral Agent, the
Collateral Agent shall not be liable or responsible for: (a) the safekeeping of
the Collateral; (b) any loss or damage to the Collateral; or (c) any act or
default of any other Person.  In no event shall the Collateral Agent or any
Lender have any liability for any diminution in the value of the Collateral for
any reason.  Borrower bears all risk of loss, damage or destruction of the
Collateral.

-35-

--------------------------------------------------------------------------------

 

8.5.No Waiver; Remedies Cumulative.  The Collateral Agent’s or any Lender’s
failure, at any time or times, to require strict performance by Borrower of any
provision of this Agreement or any other Loan Document shall not waive, affect,
or diminish any right of the Collateral Agent or any Lender thereafter to demand
strict performance and compliance herewith or therewith.  No waiver hereunder
shall be effective unless signed by the party granting the waiver and then is
only effective for the specific instance and purpose for which it is
given.  Each of the Collateral Agent’s and Lender’s rights and remedies under
this Agreement and the other Loan Documents are cumulative.  Each of the
Collateral Agent and Lenders has all rights and remedies provided under the
Code, by law, or in equity.  The exercise by the Collateral Agent or any Lender
of one right or remedy is not an election and shall not preclude the Collateral
Agent or any Lender from exercising any other remedy under this Agreement or
other remedy available at law or in equity, and the waiver by the Collateral
Agent or any Lender of any Event of Default is not a continuing waiver.  The
Collateral Agent’s or any Lender’s delay in exercising any remedy is not a
waiver, election, or acquiescence.

8.6.Demand Waiver; Makewhole Amount; Prepayment Premium.  Borrower waives
demand, notice of default or dishonor, notice of payment and nonpayment, notice
of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees held by the Collateral Agent on which Borrower is liable.  Borrower
acknowledges and agrees that if the maturity of all Obligations shall be
accelerated pursuant to Section 8.1(a) by reason of the occurrence of an Event
of Default, the applicable Makewhole Amount and Prepayment Premium that is
payable pursuant to Section 2.2(e) and Section 2.2(f) shall become due and
payable by Borrower upon such acceleration, whether such acceleration is
automatic or is effected by the Collateral Agent’s or any Lender’s declaration
thereof, as provided in Section 8.1(a), and Borrower shall pay the applicable
Makewhole Amount and Prepayment Premium that is payable pursuant to Section
2.2(e) and Section 2.2(f) as compensation to Lenders for the loss of its
investment opportunity and not as a penalty, and Borrower waives any right to
object thereto in any voluntary or involuntary bankruptcy, insolvency or similar
proceeding or otherwise.

9.NOTICES

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address (if any)
indicated below.  Any party to this Agreement may change its mailing or
electronic mail address or facsimile number by giving all other parties hereto
written notice thereof in accordance with the terms of this Section 9.

-36-

--------------------------------------------------------------------------------

 

If to Borrower or any other Credit Party:

 

 

Sarepta Therapeutics, Inc.

 

215 First Street, Suite 415

 

Cambridge, MA 02142

 

Attention: Kevin Tan

 

Telephone: [**]

 

Email: [**]

 

 

 

Sarepta Therapeutics, Inc.

 

215 First Street, Suite 415

 

Cambridge, MA 02142

 

Attention: Matthew Gall

 

Telephone: [**]

 

Email: [**]

 

 

 

Sarepta Therapeutics, Inc.

 

215 First Street, Suite 415

 

Cambridge, MA 02142

 

Attention: David Tyronne Howton

 

Telephone: [**]

 

Email: [**]

 

with a copy to (which shall not constitute notice) to:

 

 

Ropes & Gray LLP

 

Prudential Tower, 800 Boylston Street

 

Boston, MA 02199-3600

 

Attn: Kevin T. Jarboe

 

Telephone: [**]

 

Facsimile: [**]

 

Email: [**]

 

 

 

If to the Collateral Agent:

 

BioPharma Credit PLC

 

 

 

c/o Beaufort House

 

51 New North Road

 

Exeter EX4 4EP

 

United Kingdom

 

Attn: Company Secretary

 

Tel: [**]

 

Fax: [**]

 

Email: [**]

 

with copies (which shall not constitute notice) to:

 

 

Pharmakon Advisors LP

 

110 East 59th Street, #3300

 

New York, NY 10022

 

Attn:  Pedro Gonzalez de Cosio

 

Phone: [**]

 

Fax: [**]

 

Email: [**]

 

 

 

and

 

 

 

Akin Gump Strauss Hauer & Feld LLP

-37-

--------------------------------------------------------------------------------

 

 

One Bryant Park

 

New York, NY 10036-6745

 

Attn:  Geoffrey E. Secol

 

Phone: [**]

 

Fax: [**]

 

Email: [**]

 

If to any Lender:

 

To the address set forth on Exhibit D attached hereto.

 

10.CHOICE OF LAW, VENUE, AND JURY TRIAL WAIVER  

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.  Each party hereto submits
to the exclusive jurisdiction of the courts of the State of New York sitting in
New York County, and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, and agrees that
all claims in respect of any such action, litigation or proceeding may be heard
and determined in such New York State court or, to the fullest extent permitted
by Requirements of Law, in such Federal court; provided, however, that nothing
in this Agreement shall be deemed to operate to preclude the Collateral Agent or
any Lender from bringing suit or taking other legal action in any other
jurisdiction to realize on the Collateral or any other security for the
Obligations, or to enforce a judgment or other court order in favor of the
Collateral Agent or any Lender.  Each party hereto expressly submits and
consents in advance to such jurisdiction in any action or suit commenced in any
such court, and each party hereto hereby waives any objection that it may have
based upon lack of personal jurisdiction, improper venue, or forum non
conveniens and hereby consents to the granting of such legal or equitable relief
as is deemed appropriate by such court.  Each party hereto hereby waives
personal service of the summons, complaints, and other process issued in such
action or suit and agrees that service of such summons, complaints, and other
process may be made by registered or certified mail addressed to such party at
the address set forth in (or otherwise provided in accordance with the terms of)
Section 9 of this Agreement and that service so made shall be deemed completed
upon the earlier to occur of such party’s actual receipt thereof or three (3)
days after deposit in the U.S. mails, proper postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO WAIVES ITS
RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED
UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS.  THIS WAIVER IS A
MATERIAL INDUCEMENT FOR ALL PARTIES HERETO TO ENTER INTO THIS AGREEMENT.  EACH
PARTY HERETO HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

11.GENERAL PROVISIONS

11.1.Successors and Assigns.  

(a)This Agreement binds and is for the benefit of the parties hereto and their
respective successors and permitted assigns.  

(b)No Credit Party may transfer, pledge or assign this Agreement or any other
Loan Document or any rights or obligations hereunder or thereunder without the
prior written consent of each Lender.  No Lender may at any time sell, transfer,
assign or pledge this Agreement or any other Loan Document or any of its rights
or obligations hereunder or thereunder, or grant a participation in all or any
part of, or any interest in, such Lender’s obligations, rights or benefits under
this Agreement and the other Loan Documents, including with respect to any Term
Loan (or any portion thereof), to any third party without Borrower’s prior
written consent, not to be unreasonably withheld, delayed or conditioned (any
such sale, transfer, assignment, pledge or grant of a participation, a “Lender
Transfer”); provided, however, that, subject to clause (d) below, after the
occurrence and during the continuance of an Event of Default, each Lender may
make a Lender Transfer to any third party without Borrower’s consent; provided,
further, that no Borrower consent shall be required in connection with any
Lender

-38-

--------------------------------------------------------------------------------

 

Transfer (i) by any Lender to any other Lender, any Subsidiary of any Lender or
any Controlled Investment Affiliate of any Lender, or (ii) by any Pharmakon
Lender to any third party other than a Competitor of Borrower so long as after
giving effect to such Lender Transfer, one or more Pharmakon Lenders continue to
hold in the aggregate at least sixty percent (60.0%) of each of (x) the
outstanding aggregate principal amount of the Term Loans, (y) at any time prior
to the Tranche A Closing Date, the Tranche A Commitments and (z) at any time
prior to the Tranche B Closing Date, the Tranche B Commitments (so long as the
Tranche B Commitments are greater than zero as of such time) and, (x) with
respect to any such Lender Transfer of all or any portion of the Tranche A
Commitments, the applicable Pharmakon Lender executes and delivers to Borrower a
side letter agreeing that no such Lender Transfer will relieve such Pharmakon
Lender of its obligation to fund its Applicable Percentage of the Tranche A
Commitments hereunder, if and to the extent the transferee fails to fund its
portion of the Tranche A Commitment in breach of this Agreement, or (y) with
respect to any such Lender Transfer of all or any portion of the Tranche B
Commitments, the applicable Pharmakon Lender executes and delivers to Borrower a
side letter agreeing that no such Lender Transfer will relieve such Pharmakon
Lender of its obligation to fund its Applicable Percentage of the Tranche B
Commitments hereunder, if and to the extent the transferee fails to fund its
portion of the Tranche B Commitment in breach of this Agreement.

(c)In the case of a Lender Transfer in the form of a participation granted by
any Lender to any third party, (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of its obligations
hereunder, (iii) Borrower shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and (iv) any agreement or instrument pursuant to which such Lender
sells such participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and to approve any amendment, modification, or
other modification hereto, in each case subject to the terms and conditions of
this Agreement.  Borrower agrees that each participant shall be entitled to the
benefits of Sections 2.5 and 2.6 (subject to the requirements and limitations
therein, including the requirements under Section 2.6(d) (it being understood
that the documentation required under Section 2.6(d) shall be delivered to the
applicable Lender)) to the same extent as if it were a Person that had acquired
its interest by assignment pursuant to clause (b) above; provided that, with
respect to any participation, such participant shall not be entitled to receive
any greater payment under Sections 2.5 or 2.6 than the applicable Lender (i.e.,
the party that participated the interest) would have been entitled to receive,
except to the extent of any entitlement to receive a greater payment resulting
from a Change in Law that occurs after such participant acquired the applicable
participation.

(d)No Lender shall make a Lender Transfer to a Competitor of Borrower, unless an
Event of Default under Section 7.1, Section 7.3 or Section 7.5 has occurred and
is continuing.

(e)The Collateral Agent shall record any Lender Transfer in the Register.  Each
Lender shall provide Borrower and the Collateral Agent with written notice of a
Lender Transfer delivered no later than five (5) Business Days prior to the date
on which such Lender Transfer is consummated.  For the avoidance of doubt, if
any Lender sells a participation, such Lender shall, acting solely for this
purpose as a non-fiduciary agent of Borrower, maintain a register on which it
enters the name and address of each participant and principal amounts (and
stated interest) of each participant’s interest in the Term Loan(s) or other
obligations under the Loan Documents (the “Participant Register”); provided,
however, that such Lender shall have no obligation to disclose all or any
portion of the Participant Register (including the identity of any participant
or any information relating to a participant’s interest in any commitments,
loans or its other obligations under any Loan Document) to any Person except to
the extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under Section
5f.103-1(c) or Proposed Section 1.163-5(b) of the Treasury Regulations (or, in
each case, any amended or successor version), or as otherwise required
thereunder.  The entries in the Participant Register shall be conclusive absent
manifest error, and the Collateral Agent and each Lender shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

(f)Any attempted transfer, pledge or assignment of this Agreement or any other
Loan Document or any rights or obligations hereunder or thereunder in violation
of this Section 11.1 shall be null and void ab initio and of no effect.  

-39-

--------------------------------------------------------------------------------

 

11.2.Indemnification.

(a)Each of the Credit Parties agrees to indemnify and hold harmless each of the
Collateral Agent, Lenders and its and their respective Affiliates (and its or
their respective successors and assigns) and each manager, member, partner,
controlling Person, director, officer, employee, agent or sub-agent, advisor and
affiliate thereof (each such Person, an “Indemnified Person”) from and against
any and all Indemnified Liabilities; provided, however, that (i) no Credit Party
shall have any obligation to any Indemnified Person hereunder with respect to
any Indemnified Liabilities to the extent such Indemnified Liabilities arise
from the bad faith, gross negligence or willful misconduct of that Indemnified
Person (or its Affiliates or controlling Persons or their respective directors,
officers, managers, partners, members, agents, sub-agents or advisors), in each
case, as determined by a final, non-appealable judgment of a court of competent
jurisdiction, (ii) no Credit Party shall have any obligation to any Indemnified
Person hereunder with respect to any Indemnified Liabilities if and to the
extent such Indemnified Liabilities arise from a material breach of any
obligation of such Indemnified Person hereunder, (iii) no Credit Party shall
have any obligation to any Indemnified Person hereunder with respect to any
Indemnified Liabilities if and to the extent such Indemnified Liabilities arise
from any claim by one Indemnified Person against another Indemnified Person that
does not relate to any act or omission of any Credit Party, and (iv) no Credit
Party shall be liable for any settlement of any claim or proceeding effected by
any Indemnified Person without the prior written consent of such Credit Party
(which consent shall not be unreasonably withheld, conditioned or delayed), but
if settled with such consent or if there shall be a final judgment against an
Indemnified Person, each of the Credit Parties shall, jointly and severally with
each other Credit Parties, indemnify and hold harmless such Indemnified Person
from and against any loss or liability by reason of such settlement or judgment
in the manner set forth in this Agreement.  This Section 11.2(a) shall not apply
with respect to Taxes other than any Taxes that represent liabilities,
obligations, losses, damages, penalties, claims, costs, expenses and
disbursements arising from any non-Tax claim.  

(b)To the extent permitted by Requirements of Law, no party to this Agreement
shall assert, and each party to this Agreement hereby waives, any claim against
any other party hereto (and its or their successors and assigns), and each
manager, member, partner, controlling Person, director, officer, employee, agent
or sub-agent, advisor and affiliate thereof, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) (whether or not the claim therefor is based on contract, tort or
duty imposed by any applicable legal requirement) arising out of, in connection
with, arising out of, as a result of, or in any way related to, this Agreement
or any Loan Document or any agreement or instrument contemplated hereby or
thereby or referred to herein or therein, the transactions contemplated hereby
or thereby, the Term Loans or the use of the proceeds thereof or any act or
omission or event occurring in connection therewith, and each party to this
Agreement hereby waives, releases and agrees not to sue upon any such claim or
any such damages, whether or not accrued and whether or not known or suspected
to exist in its favor.

(c)Any action taken by any Credit Party under or with respect to any Loan
Document, even if required under any Loan Document or at the request of the
Collateral Agent or any Lender, shall be at the expense of such Credit Party,
and neither the Collateral Agent nor any Secured Party shall be required under
any Loan Document to reimburse any Credit Party or any Subsidiary of any Credit
Party therefor except as expressly provided therein.  In addition, and without
limiting the generality of Section 2.4, Borrower agrees to pay or reimburse upon
demand each of the Collateral Agent and Lenders (and their respective successors
and assigns) and each of their respective Related Parties for any and all fees,
expenses and disbursements of the kind or nature described in clause (ii) of the
definition of “Lender Expenses” (including, for the avoidance of doubt, the
limitations specified therein) incurred by it.

11.3.Severability of Provisions.  In case any provision in or obligation
hereunder or under any other Loan Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

11.4.Correction of Loan Documents.  The Collateral Agent or Required Lenders may
correct patent errors and fill in any blanks in the Loan Documents consistent
with the agreement of the parties hereto so long as the Collateral Agent or
Required Lenders, as applicable, provides the Credit Parties and the other
parties hereto with written notice of such correction and allows the Credit
Parties at least ten (10) days to object to such correction in writing delivered
to the Collateral Agent.  In the event of such objection, such correction shall
not be made except by an amendment to this Agreement in accordance with Section
11.5.

-40-

--------------------------------------------------------------------------------

 

11.5.Amendments in Writing; Integration.

(a) No amendment, restatement or modification of any provision of this Agreement
or any other Loan Document, or waiver, discharge or termination of any
obligation hereunder or thereunder, no approval or consent hereunder or
thereunder (including any consent to any departure by Borrower or any other
Credit Party herefrom or therefrom), shall in any event be effective unless the
same shall be in writing and signed by Borrower (on its own behalf and on behalf
of each other Credit Party) and the Required Lenders; provided, however, that no
such amendment, restatement, modification, waiver, discharge, termination,
approval or consent shall, unless in writing and signed by the Collateral Agent
and the Required Lenders, affect the rights or duties of, or any amounts payable
to, the Collateral Agent under this Agreement or any other Loan Document.  Any
such waiver, approval or consent granted shall be limited to the specific
circumstance expressly described in it, and shall not apply to any subsequent or
other circumstance, whether similar or dissimilar, or give rise to, or evidence,
any obligation or commitment to grant any further waiver, approval or consent.

(b)This Agreement and the Loan Documents represent the entire agreement about
this subject matter and supersede prior negotiations or agreements.  All prior
agreements, understandings, representations, warranties, and negotiations among
the parties hereto about the subject matter of this Agreement and the Loan
Documents merge into this Agreement and the Loan Documents.  

11.6.Counterparts.  This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Agreement.

11.7.Survival.  All covenants, representations and warranties made in this
Agreement continue in full force and effect until all Obligations (other than
inchoate indemnity obligations and any other obligations which, by their terms,
are to survive the termination of this Agreement) have been paid in full and
satisfied.  The obligation of Borrower or any other the Credit Parties in
Section 2.4 to pay or reimburse Lender Expenses, in Section 2.6 with respect to
Taxes and withholding and in Section 11.2 to indemnify Indemnified Persons shall
survive until the statute of limitations with respect to such claim or cause of
action shall have run.

11.8.Confidentiality.  Any information regarding the Credit Parties and their
Subsidiaries and their businesses provided to the Collateral Agent or any Lender
by or on behalf of any Credit Party pursuant to the Loan Documents shall be
deemed “Confidential Information”; provided, however, that Confidential
Information does not include information that is either: (i) in the public
domain or in the possession of the Collateral Agent, any Lender or any of their
respective Affiliates prior to the disclosure hereunder to the Collateral Agent,
any Lender or any of their respective Affiliates, or becomes part of the public
domain after disclosure to the Collateral Agent, any Lender or any of their
respective Affiliates, in each case, other than as a result of a breach by the
Collateral Agent, any Lender or any of their respective Affiliates of the
obligations under this Section 11.8; or (ii) disclosed to the Collateral Agent,
any Lender or any of their respective Affiliates by a third party if the
Collateral Agent, such Lender or such Affiliate, as applicable, does not know
that the third party is prohibited from disclosing the information.  Neither the
Collateral Agent nor any Lender shall disclose any Confidential Information to a
third party or use Confidential Information for any purpose other than the
exercise of its rights and the performance of its duties or obligations under
the Loan Documents.  The foregoing in this Section 11.8 notwithstanding, the
Collateral Agent and each Lender may disclose Confidential Information: (a) to
any of its Subsidiaries or Affiliates; (b) to prospective transferees,
purchasers or participants of any interest in the Credit Extensions (including,
for the avoidance of doubt, in connection with any proposed Lender Transfer);
(c) as required by law, regulation, subpoena, or other order, provided, that (x)
prior to any disclosure under this clause (c), the Collateral Agent or such
Lender, as applicable, agrees to endeavor to provide Borrower with prior written
notice thereof and with respect to any law, regulation, subpoena or other order,
to the extent that the Collateral Agent or such Lender is permitted to provide
such prior notice to Borrower pursuant to the terms hereof, and (y) any
disclosure under this clause (c) shall be limited solely to that portion of the
Confidential Information as may be specifically compelled by such law,
regulation, subpoena or other order; (d) to the extent requested by regulators
having jurisdiction over the Collateral Agent or such Lender or as otherwise
required in connection with the Collateral Agent’s or such Lender’s examination
or audit by such regulators; (e) as the Collateral Agent or such Lender
considers reasonably necessary in exercising remedies under the Loan Documents;
(f) to third-party service providers of the Collateral Agent or such Lender; and
(g) to any of the Collateral Agent’s or such Lender’s Related Parties; provided,
however, that the third parties to which Confidential Information is disclosed
pursuant to clauses (a), (b), (f) and (g) are bound by obligations of
confidentiality and non-use that are no less restrictive than those contained
herein.  

The provisions of this Section 11.8 shall survive the termination of this
Agreement.

-41-

--------------------------------------------------------------------------------

 

11.9.Attorneys’ Fees, Costs and Expenses.  In any action or proceeding between
any Credit Party and the Collateral Agent or any Lender arising out of or
relating to the Loan Documents, the prevailing party shall be entitled to
recover its reasonable attorneys’ fees and other costs and expenses incurred, in
addition to any other relief to which it may be entitled.

11.10.Right of Set-Off.  In addition to any rights now or hereafter granted
under Requirements of Law and not by way of limitation of any such rights, upon
the occurrence of an Event of Default and at any time thereafter during the
continuance of any Event of Default, each Lender is hereby authorized by each
Credit Party at any time or from time to time, without prior notice to any
Credit Party, any such notice being hereby expressly waived by Borrower (on its
own behalf and on behalf of each other Credit Party), to set off and to
appropriate and to apply any and all deposits (general or special, including
Indebtedness evidenced by certificates of deposit, whether matured or unmatured,
but not including trust accounts) and any other Indebtedness at any time held or
owing by such Lender to or for the credit or the account of any Credit Party
against and on account of the obligations and liabilities of any Credit Party to
such Lender hereunder and under the other Loan Documents, including all claims
of any nature or description arising out of or connected hereto or with any
other Loan Document, irrespective of whether or not (a) the Collateral Agent or
such Lender shall have made any demand hereunder or (b) the principal of or the
interest on the Term Loans or any other amounts due hereunder shall have become
due and payable pursuant to Section 2 and although such obligations and
liabilities, or any of them, may be contingent or unmatured.  Each Lender agrees
promptly to notify Borrower and the Collateral Agent after any such set off and
application made by such Lender; provided, that the failure to give such notice
shall not affect the validity of such set off and application.

11.11.Marshalling; Payments Set Aside.  Neither the Collateral Agent nor any
Lender shall be under any obligation to marshal any assets in favor of any
Credit Party or any other Person or against or in payment of any or all of the
Obligations.  To the extent that any Credit Party makes a payment or payments to
any Lender, or the Collateral Agent or any Lender enforces any Liens or
exercises its rights of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.

11.12.Electronic Execution of Documents.  The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any Requirements of
Law, including any state law based on the Uniform Electronic Transactions Act.

11.13.Captions.  Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

11.14.Construction of Agreement.  The parties hereto mutually acknowledge that
they and their respective attorneys have participated in the preparation and
negotiation of this Agreement.  In cases of uncertainty, this Agreement shall be
construed without regard to which of the parties hereto caused the uncertainty
to exist.

11.15.Third Parties.  Nothing in this Agreement, whether express or implied, is
intended to: (a) except as expressly provided in Section 11.2(a), confer any
benefits, rights or remedies under or by reason of this Agreement on any Persons
other than the express parties to it and their respective successors and
permitted assigns; (b) relieve or discharge the obligation or liability of any
Person not an express party to this Agreement; or (c) give any Person not an
express party to this Agreement any right of subrogation or action against any
party to this Agreement.

11.16.No Advisory or Fiduciary Duty.  The Collateral Agent and each Lender may
have economic interests that conflict with those of the Credit Parties.  Each
Credit Party agrees that nothing in the Loan Documents or otherwise will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between any Lender or the Collateral Agent, on the one hand,
and such Credit Party, its Subsidiaries, and any of their respective
stockholders or affiliates, on the other hand.  Each Credit Party acknowledges
and agrees that (i) the transactions contemplated by the Loan Documents are
arm’s-length commercial transactions between each Lender and the Collateral
Agent, on the one hand, and such Credit Party, its Subsidiaries and their
respective affiliates, on the other hand, (ii) in connection therewith and with
the process leading to such transaction, the Collateral Agent and each Lender is
acting solely as a principal and not the advisor, agent or fiduciary of such
Credit Party, its

-42-

--------------------------------------------------------------------------------

 

Subsidiaries or their respective affiliates, management, stockholders, creditors
or any other Person, (iii) neither the Collateral Agent nor any Lender has
assumed an advisory or fiduciary responsibility in favor of any Credit Party,
its Subsidiaries or their respective affiliates with respect to the transactions
contemplated hereby or the process leading thereto (irrespective of whether the
Collateral Agent or any Lender or any of their respective affiliates has advised
or is currently advising such Credit Party, its Subsidiaries or their respective
affiliates on other matters) or any other obligation to such Credit Party, its
Subsidiaries or their respective affiliates except the obligations expressly set
forth in the Loan Documents and (iv) each Credit Party, its Subsidiaries and
their respective affiliates have consulted their own legal and financial
advisors to the extent each deemed appropriate.  Each Credit Party further
acknowledges and agrees that it is responsible for making its own independent
judgment with respect to such transactions and the process leading
thereto.  Each Credit Party agrees that it will not claim that the Collateral
Agent or any Lender has rendered advisory services of any nature or respect, or
owes a fiduciary or similar duty to such Credit Party, its Subsidiaries or their
respective affiliates in connection with such transaction or the process leading
thereto.

12.COLLATERAL AGENT

12.1.Appointment and Authority.  Each of the Lenders hereby irrevocably appoints
BioPharma Credit PLC to act on its behalf as the Collateral Agent hereunder and
under the other Loan Documents and authorizes the Collateral Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Collateral Agent by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto.  Except for Section 12.6 and
Section 12.8, the provisions of this Section 12 are solely for the benefit of
the Collateral Agent and the Lenders, and neither Borrower nor any other Credit
Party shall have rights as a third party beneficiary of any of such
provisions.  Subject to Section 12.8 and Section 11.5, any action required or
permitted to be taken by the Collateral Agent hereunder shall be taken with the
prior approval of the Required Lenders, except for such actions as are expressly
permitted in the Loan Documents to be taken by the Collateral Agent.

12.2.Rights as a Lender.  The Person serving as the Collateral Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Collateral Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as the
Collateral Agent hereunder in its individual capacity.  Such Person and its
Affiliates may lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with Borrower or any Subsidiary or other Affiliate thereof as if such Person
were not the Collateral Agent hereunder and without any duty to account therefor
to the Lenders.

12.3.Exculpatory Provisions.  

(a)The Collateral Agent shall not have any duties or obligations to the Lenders
except those expressly set forth herein and in the other Loan Documents to which
it is a party.  Without limiting the generality of the foregoing, with respect
to the Lenders, the Collateral Agent:

(i)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(ii)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents to which it is a party that
the Collateral Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in such other Loan Documents), provided that
the Collateral Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Collateral Agent to
liability or that is contrary to any Loan Document or Requirements of Law; and

(iii)shall not, except as expressly set forth herein and in the other Loan
Documents to which it is a party, have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to Borrower or any
of its Affiliates that is communicated to or obtained by the Person serving as
the Collateral Agent or any of its Affiliates in any capacity.

-43-

--------------------------------------------------------------------------------

 

(b)The Collateral Agent shall not be liable for any action taken or not taken by
it (i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Collateral
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Section 11.5) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment.  The Collateral Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until notice describing
such Default or Event of Default is given to the Collateral Agent in writing by
Borrower or a Lender.

(c)The Collateral Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 3 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Collateral Agent.

12.4.Reliance by Collateral Agent.  The Collateral Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  The Collateral Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon.  The Collateral Agent may consult with legal counsel (who may
be counsel for Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

12.5.Delegation of Duties.  The Collateral Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the Collateral
Agent.  The Collateral Agent and any such sub-agent may perform any and all of
its duties and exercise its rights and powers by or through their respective
Related Parties.  The exculpatory provisions of this Section 12 shall apply to
any such sub-agent and to the Related Parties of the Collateral Agent and any
such sub-agent.  The Collateral Agent shall not be responsible for the
negligence or misconduct of any sub-agent except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Collateral Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.

12.6.Resignation of Collateral Agent.  The Collateral Agent may at any time give
notice of its resignation to the Lenders and Borrower.  Upon the receipt of any
such notice of resignation, the Required Lenders shall have the right, with the
Borrower’s prior written consent so long as no Event of Default has occurred and
is continuing, to appoint a successor; provided, however, that Borrower’s
consent shall not be required in the case of any such appointment of a Pharmakon
Lender or any Related Party of a Pharmakon Lender (and such Pharmakon Lender
shall consult with Borrower regarding such appointment prior to the
effectiveness thereof).  If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Collateral Agent gives notice of its resignation, then
the retiring Collateral Agent may, on behalf of the Lenders, with Borrower’s
prior written consent so long as no Event of Default has occurred and is
continuing, appoint a successor Collateral Agent; provided that, whether or not
a successor has been appointed or has accepted such appointment, such
resignation shall become effective upon delivery of the notice thereof.  Upon
the acceptance of a successor’s appointment as Collateral Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Collateral Agent, and the
retiring Collateral Agent shall be discharged from all of its duties and
obligations under the Loan Documents (if not already discharged therefrom as
provided above in this Section 12.6), other than its obligations under Section
11.8.  After the retiring Collateral Agent’s resignation, the provisions of this
Section 12 and Section 10 shall continue in effect for the benefit of such
retiring Collateral Agent, its sub-agents and their respective Related Parties
in respect of any actions taken or omitted to be taken by any of them while the
retiring Collateral Agent was acting as Collateral Agent.  Upon any resignation
by the Collateral Agent, all payments, communications and determinations
provided to be made by, to or through the Collateral Agent shall instead be made
by, to or through each Lender (in the case of such payments and communications)
or the Required Lenders (in the case of such determinations) directly, until
such time as a Person accepts an appointment as Collateral Agent in accordance
with this Section 12.6.

-44-

--------------------------------------------------------------------------------

 

12.7.Non-Reliance on Collateral Agent and Other Lenders.  Each Lender
acknowledges that it has, independently and without reliance upon the Collateral
Agent or any other Lender or any of their respective Related Parties and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and make Credit
Extensions hereunder.  Each Lender also acknowledges that it will, independently
and without reliance upon the Collateral Agent or any other Lender or any of
their respective Related Parties and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder.

12.8.Collateral and Guaranty Matters.  Each Lender agrees that any action taken
by the Collateral Agent or the Required Lenders in accordance with the
provisions of this Agreement or of the other Loan Documents, and the exercise by
the Collateral Agent or Required Lenders of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders.  Without limiting the
generality of the foregoing, the Lenders irrevocably authorize the Collateral
Agent, and the Collateral Agent agrees, upon the request of Borrower:

(a)to release any Lien on any property granted to or held by the Collateral
Agent under any Collateral Document (i) upon payment in full of the Obligations
(other than inchoate indemnity obligations), (ii) that is sold, transferred,
disposed or to be sold, transferred, disposed as part of or in connection with
any sale, transfer or other disposition (other than any sale to a Credit Party)
permitted hereunder, (iii) subject to Section 11.5, if approved, authorized or
ratified in writing by the Required Lenders, or (iv) to the extent such property
is owned by a Guarantor upon the release of such Guarantor from its obligations
under the Loan Documents pursuant to clause (c) below;

(b)to subordinate any Lien on any property granted to or held by the Collateral
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by clause (d), (i), (n), (o), (q) and (v) of the definition of
“Permitted Liens” (solely with respect to modifications, replacements,
extensions or renewals of Liens permitted under clause (d), (i), (n), (o) and
(q) of the definition of “Permitted Liens”);

(c)to release any Guarantor from its obligations under the Loan Documents if
such Person ceases to be a Subsidiary (or becomes an Excluded Subsidiary) as a
result of a transaction permitted hereunder or upon payment in full of the
Obligations (other than inchoate indemnity obligations);

(d)to enter into non-disturbance and similar agreements in connection with the
licensing of Intellectual Property permitted pursuant to the terms of this
Agreement; and

(e)to enter into a subordination, intercreditor, or other similar agreement with
respect to any Indebtedness that constitutes Subordinated Debt to the extent
such Subordinated Debt is permitted under the definition of “Permitted
Indebtedness”.

Upon request by the Collateral Agent at any time the Required Lenders will
confirm in writing the Collateral Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Guarantor from its obligations under the Security Agreement pursuant to this
Section 12.8.

In each case as specified in this Section 12.8, the Collateral Agent will (and
each Lender irrevocably authorizes the Collateral Agent to), at Borrower’s
expense, (A) deliver to Borrower any Collateral in the Collateral Agent’s
possession in connection with the release of the Collateral Agent’s Lien thereon
and (B) execute and deliver to the applicable Credit Party such documents as
such Credit Party may reasonably request (i) to evidence the release or
subordination of such item of Collateral from the Liens and security interests
granted under the Collateral Documents, (ii) to enter into non-disturbance or
similar agreements in connection with the licensing of Intellectual Property,
(iii) to enter into a subordination, intercreditor, or other similar agreement
with respect to any Indebtedness that constitutes Subordinated Debt to the
extent such Subordinated Debt is permitted under the definition of “Permitted
Indebtedness” or (iv) to evidence the release of any Guarantor from its
obligations under the Loan Documents, in each case in accordance with the terms
of the Loan Documents and this Section 12.8 and in form and substance reasonably
acceptable to the Collateral Agent.

-45-

--------------------------------------------------------------------------------

 

Without limiting the generality of Section 12.10 below, the Collateral Agent
shall deliver to the Lenders notice of any action taken by it under this Section
12.8 promptly after the taking thereof; provided that delivery of or failure to
deliver any such notice shall not affect the Collateral Agent’s rights, powers,
privileges and protections under this Section 12.

12.9.Reimbursement by Lenders.  To the extent that Borrower for any reason fails
to indefeasibly pay any amount required under Section 2.4 to be paid by it to
the Collateral Agent (or any sub-agent thereof) or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Collateral Agent (or
any such sub-agent) or such Related Party, as the case may be, such Lender’s pro
rata share (based upon the percentages as used in determining the Required
Lenders as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, damage, liability or related expense, as the case may be,
was incurred by or asserted against the Collateral Agent (or any such sub-agent)
in its capacity as such or against any Related Party of any of the foregoing
acting for the Collateral Agent (or any sub-agent) in connection with such
capacity.

12.10.Notices and Items to Lenders.  The Collateral Agent shall deliver to the
Lenders each notice, report, statement, approval, direction, consent, exemption,
authorization, waiver, certificate, filing or other item received by it pursuant
to this Agreement or any other Loan Document (including any item received by it
pursuant to Section 3 or set forth on Schedule 5.14 of the Disclosure Letter);
provided, that any delivery of or failure to deliver any such notice, report,
statement, approval, direction, consent, exemption, authorization, waiver,
certificate, filing or item shall not otherwise alter or effect the rights of
the Lenders or the Collateral Agent under this Agreement or any other Loan
Document or the validity of such item.  In addition, to the extent the
Collateral Agent or the Required Lenders deliver any notices, approvals,
authorizations, directions, consents or waivers to Borrower pursuant to this
Agreement or any other Loan Document, the Collateral Agent or the Required
Lenders, as applicable, will also deliver such notice, approval, authorization,
direction, consent or waiver to the other Lenders on or about the same time such
notice, approval, authorization, direction, consent or waiver is provided to
Borrower; provided, that the delivery of or failure to deliver such notice,
approval, authorization, direction, consent or waiver to the other Lenders shall
not in any way effect the obligations of Borrower, or the rights of the
Collateral Agent or the Required Lenders, in respect of such notice, approval,
authorization, direction, consent or waiver or the validity thereof.

13.DEFINITIONS

13.1.Definitions.  For the purposes of and as used in the Loan Documents:  (a)
references to any Person include its successors and assigns and, in the case of
any Governmental Authority, any Person succeeding to its functions and
capacities; (b) except as the context otherwise requires (including to the
extent otherwise expressly provided in any Loan Document), (i) references to any
law, statute, treaty, order, policy, rule or regulation include any amendments,
supplements and successors thereto and (ii) references to any contract,
agreement, instrument or other document include any amendments, restatements,
supplements or modifications thereto or thereof from time to time to the extent
permitted by the provisions thereof; (c) the word “shall” is mandatory; (d) the
word “may” is permissive; (e) the word “or” has the inclusive meaning
represented by the phrase “and/or”; (f) the words “include”, “includes” and
“including” are not limiting; (g) the singular includes the plural and the
plural includes the singular; (h) numbers denoting amounts that are set off in
parentheses are negative unless the context dictates otherwise; (i) each
authorization herein shall be deemed irrevocable and coupled with an interest;
(j) all accounting terms shall be interpreted, and all determinations relating
thereto shall be made, in accordance with Applicable Accounting Standards; (k)
references to any time of day shall be to New York time; (l) the words “herein”,
“hereof”, “hereby”, “hereto” and “hereunder” refer to this Agreement as a whole;
and (m) unless otherwise expressly provided, references to specific sections,
articles, clauses, sub-clauses, annexes and exhibits are to this Agreement and
references to specific schedules are to the Disclosure Letter.  As used in this
Agreement, the following capitalized terms have the following meanings:

“Account” means any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes all accounts receivable, book debts,
and other sums owing to Credit Parties.

“Account Debtor” means any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

-46-

--------------------------------------------------------------------------------

 

“Acquisition” means (a) any Stock Acquisition, or (b) any Asset Acquisition.

“Additional Consideration” is defined in Section 2.7(b).

“Additional Commitment Consideration” is defined in Section 2.7(a).

“Additional Loan Consideration” is defined in Section 2.7(b).

“Additional Tranche A Commitment Consideration” is defined in Section 2.7(a).

“Additional Tranche B Commitment Consideration” is defined in Section 2.7(a).

“Adverse Proceeding” means any action, suit, proceeding, hearing (whether
administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of any Credit Party or any of
its Subsidiaries) at law or in equity, or before or by any Governmental
Authority, domestic or foreign (including any Environmental Claims), whether
pending or, to the Knowledge of Borrower, threatened against or adversely
affecting any Credit Party or any of its Subsidiaries or any property of any
Credit Party or any of its Subsidiaries.

“Affiliate” means, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company or limited liability partnership, that Person’s
managers and members.  As used in this definition, “control” means (a) direct or
indirect beneficial ownership of at least fifty percent (50%) (or such lesser
percentage which is the maximum allowed to be owned by a foreign corporation in
a particular jurisdiction) of the voting share capital or other equity interest
in a Person or (b) the power to direct or cause the direction of the management
of such Person by contract or otherwise.  In no event shall the Collateral Agent
or any Lender be deemed to be an Affiliate of Borrower or any of its
Subsidiaries.  

“Agreement” is defined in the preamble hereof.

“Anti-Money Laundering Laws” is defined in Section 4.18(b).

“Applicable Accounting Standards” means with respect to Borrower and its
Subsidiaries, generally accepted accounting principles in the United States as
set forth in the opinions and pronouncements of the Accounting Principles Board
of the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other Person as may be approved by a significant segment of
the accounting profession, which are applicable to the circumstances as of the
date of determination, consistently applied.

“Applicable Percentage” means, at any time, (a) with respect to the Tranche A
Loan or the Tranche A Loan Amount, the percentage equal to a fraction, the
numerator of which is (i) on or prior to the Tranche A Closing Date, the amount
of such Lender’s Tranche A Commitment at such time and the denominator of which
is the Tranche A Loan Amount at such time or (ii) thereafter, the outstanding
principal amount of such Lender’s portion of the Tranche A Loan at such time,
and the denominator of which is the aggregate outstanding principal amount of
the Tranche A Term Loan at such time, (b) with respect to the Tranche B Loan or
the Tranche B Loan Amount, the percentage equal to a fraction, the numerator of
which is (i) on or prior to the Tranche B Closing Date, the amount of such
Lender’s Tranche B Commitment at such time and the denominator of which is the
Tranche B Loan Amount at such time or (ii) thereafter, the outstanding principal
amount of such Lender’s portion of the Tranche B Loan at such time, and the
denominator of which is the aggregate outstanding principal amount of the
Tranche B Term Loan at such time, and (c) with respect to the Term Loans and the
Term Loan Commitments, the percentage equal to a fraction, the numerator of
which is, the sum of the amount of such Lender’s outstanding Term Loan
Commitments and the amount of such Lender’s portion of the outstanding principal
amount of the Term Loans at such time, and the denominator of which is the sum
of the amount of all outstanding Term Loan Commitments and the aggregate
outstanding principal amount of the Term Loans at such time.

-47-

--------------------------------------------------------------------------------

 

“Asset Acquisition” means, with respect to Borrower or any of its Subsidiaries:
(a) any purchase, inbound license or other acquisition of all or substantially
all of the assets of any other Person (or of any business unit, line of business
or division of such Person); or (b) any other purchase, inbound license or other
acquisition of any properties or assets or businesses of any other Person for
any purpose other than for administrative expenses and other ordinary course
expenses related to day-to-day operations.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Blocked Person” means an individual or entity that is, or is owned  or
controlled by individuals or entities that are:  (i) the subject or target of
any sanctions administered or enforced by the U.S. Department of the Treasury’s
Office of Foreign Assets Control, the U.S. Department of State, the European
Union, Her Majesty’s Treasury  or other relevant sanctions authority , or (ii)
located, organized or resident in a country or territory that is the subject of
Sanctions, including currently, Crimea, Cuba, Iran, North Korea, and Syria.

“Board of Directors” means, with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers of such Person, or if there is
none, the Board of Directors of the managing member of such Person, (iii) in the
case of any partnership, the Board of Directors of the general partner of such
Person and (iv) in any other case, the functional equivalent of the foregoing.

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

“Books” means all books and records including ledgers, records regarding a
Credit Party’s assets or liabilities, the Collateral, business operations or
financial condition, and all computer programs or storage or any equipment
containing such information.

“Borrower” is defined in the preamble hereof.

“Borrowing Resolutions” means, with respect to any Person, those resolutions
adopted by such Person’s Board of Directors and delivered by such Person to the
Collateral Agent pursuant to Section 3.1 approving the Loan Documents to which
such Person is a party and the transactions contemplated thereby (including the
Term Loans), together with a certificate executed by its Secretary (or similar
officer) on behalf of such Person certifying that (a) such Person has the
authority to execute, deliver, and perform its obligations under each of the
Loan Documents to which it is a party, (b) attaches as an exhibit to such
certificate a true, correct, and complete copy of the resolutions then in full
force and effect authorizing and ratifying the execution, delivery, and
performance by such Person of the Loan Documents to which it is a party, (c)
includes the name(s) and title(s) of the officers of such Person authorized to
execute the Loan Documents to which such Person is a party on behalf of such
Person, together with a sample of the true signature(s) of such Person(s), and
(d) the Collateral Agent and each Lender may conclusively rely on such
certificate with respect to the authority of such officers unless and until such
Person shall have delivered to the Collateral Agent a further certificate
canceling or amending such prior certificate.

“Business Day” means any day that is not a Saturday or a Sunday or a day on
which banks are authorized or required to be closed in New York, New York,
London or the Cayman Islands.

“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee which, in accordance with Applicable Accounting Standards,
is required to be accounted for as a capital lease on the balance sheet of that
Person.

“CFC” means a “controlled foreign corporation” under Section 957 of the IRC.

“Change in Control” means: (a) a transaction or series of transactions
(including any merger or consolidation with Borrower) in which any “person” or
“group” (within the meaning of Section 13(d) and 14(d)(2) of the Exchange Act,
but excluding any employee benefit plan of such Person or its Subsidiaries, and
any Person acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) is or becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of a majority of
shares of the then outstanding capital stock of Borrower ordinarily entitled to
vote in the election of directors; (b) a sale of all or substantially all of the
consolidated assets of Borrower and its Subsidiaries in one transaction or a
series of transactions (whether by way of merger, stock purchase, asset purchase
or otherwise); or (c) a merger or consolidation involving Borrower in which
Borrower is not the surviving Person.

-48-

--------------------------------------------------------------------------------

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking into effect of any law, treaty,
order, policy, rule or regulation, (b) any change in any law, treaty, order,
policy, rule or regulation or in the administration, interpretation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.  

“Closing Date” means the Tranche A Closing Date or the Tranche B Closing Date,
as applicable.

“Code” means the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles of the Code, the definition of
such term contained in Article 9 of the Code shall govern; provided, further,
that in the event that, by reason of mandatory provisions of law, any or all of
the attachment, perfection, or priority of, or remedies with respect to, the
Collateral Agent’s Lien, for the benefit of Lenders and the other Secured
Parties, on any Collateral is governed by the Uniform Commercial Code in effect
in a jurisdiction other than the State of New York, the term “Code” shall mean
the Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority, or remedies and for purposes of definitions relating to
such provisions.

“Collateral” means, collectively, “Collateral” (as such term is defined in the
Security Agreement) and all other property of whatever kind and nature subject
or purported to be subject from time to time to a Lien under any Collateral
Document, but in any event excluding all Excluded Property.

“Collateral Account” means any Deposit Account of a Credit Party maintained with
a bank or other depository or financial institution located in the United
States, any Securities Account of a Credit Party maintained with a securities
intermediary located in the United States, or any Commodity Account of a Credit
Party maintained with a commodity intermediary located in the United States, in
each case, other than an Excluded Account.

“Collateral Agent” means BioPharma Credit PLC, in its capacity as Collateral
Agent appointed under Section 12.1, and its successors in such capacity.

“Collateral Documents” means the Security Agreement, the Control Agreements, the
IP Agreements and all other instruments, documents and agreements delivered by
any Credit Party pursuant to this Agreement or any of the other Loan Documents,
in each case, in order to grant to the Collateral Agent, for the benefit of
Lenders and the other Secured Parties, or perfect a Lien on any Collateral as
security for the Obligations, and all amendments, restatements, modifications or
supplements thereof or thereto.

“Commodity Account” means any “commodity account” as defined in the Code with
such additions to such term as may hereafter be made.

“Company IP” means any and all of the following, as they exist in and throughout
the Territory: (a) Current Company IP; (b) improvements, continuations,
continuations-in-part, divisions, provisionals or any substitute applications,
any patent issued with respect to any of the Current Company IP, any patent
right claiming the composition of matter of, or the method of making or using,
any Product in the Territory, any reissue, reexamination, renewal or patent term
extension or adjustment (including any supplementary protection certificate) of
any such patent, and any confirmation patent or registration patent or patent of
addition based on any such patent; (c) trade secrets or trade secret rights,
including any rights to unpatented inventions, know-how, show-how, operating
manuals, confidential or proprietary information, research in progress,
algorithms, data, databases, data collections, designs, processes, procedures,
methods, protocols, materials, formulae, drawings, schematics, blueprints, flow
charts, models, strategies, prototypes, techniques, and the results of
experimentation and testing, including samples, in each case, as specifically
related to any research, development, manufacture, production, use,
commercialization, marketing, importing, storage, transport, offer for sale,
distribution or sale of any Product in the Territory; (d) any and all IP
Ancillary Rights specifically relating to any of the foregoing; and (e)
regulatory filings, submissions and approvals related to any research,
development, manufacture, production, use, commercialization, marketing,
importing, storage, transport, offer for sale, distribution or sale of any
Product in the Territory and all data provided in any of the foregoing.

-49-

--------------------------------------------------------------------------------

 

“Competitor” means, at any time of determination, any Person that is an
operating company directly and primarily engaged in the same or substantially
the same line of business as the Borrower and its Subsidiaries, including
without limitation those Persons identified in the Disclosure Letter, which
Borrower may update from time to time.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Contingent Obligation” means, for any Person, (a) any direct or indirect
liability, contingent or not, of that Person for any indebtedness, lease,
dividend, letter of credit or other obligation of another Person directly or
indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable (other
than by endorsements of instruments in the course of collection) and (b) any
obligation of that Person to pay an earn-out payment, milestone payment or
similar contingent payment or contingent compensation to a counterparty incurred
or created in connection with an Acquisition, in each case where such contingent
payment or compensation becomes due and payable upon the occurrence of an event
or the performance of an act (and not, for the avoidance of doubt, solely with
the passage of time) except as otherwise expressly provided in clause (b) of the
definition of “Indebtedness”.  The amount of a Contingent Obligation is the
stated or determined amount of the primary obligation for which the Contingent
Obligation is made or, if not determinable, the maximum reasonably anticipated
liability for it reasonably determined by such Person in good faith; but the
amount may not exceed the maximum of the obligations under any guarantee or
other support arrangement.  Notwithstanding anything to the contrary in the
foregoing, any Permitted Bond Hedge Transaction and any Permitted Warrant
Transaction, in each case, shall not constitute Contingent Obligations.

“Control Agreement” means, with respect to any Credit Party, any control
agreement entered into among such Credit Party, the Collateral Agent and, in the
case of a Deposit Account, the bank or other depository or financial institution
located in the United States at which such Credit Party maintains such Deposit
Account, or, in the case of a Securities Account or a Commodity Account, the
securities intermediary or commodity intermediary located in the United States
at which such Credit Party maintains such Securities Account or Commodities
Account, in either case, pursuant to which the Collateral Agent obtains control
(within the meaning of the Code) over such Collateral Account.

“Controlled Investment Affiliate” means, with respect to any Lender, any fund,
investment vehicle or other Person (other than a natural person) that (a) is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
activities and (b) controls, is controlled by, or under common control with,
such Lender.  For purposes of this definition “control” means (i) direct or
indirect beneficial ownership of more than fifty percent (50%) (or such lesser
percentage which is the maximum allowed to be owned by a foreign corporation in
a particular jurisdiction) of the voting share capital or other equity interest
in a Person or (b) the power to direct or cause the direction of the management
of such Person by contract or otherwise.

“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret (and all related IP Ancillary Rights).

“Convertible Indenture” means that certain Indenture, dated as of November 14,
2017, between Borrower, as issuer, and U.S. Bank National Association, as
trustee.

“Convertible Notes” means those certain 1.50% Convertible Senior Notes due 2024
issued pursuant to the Convertible Indenture.

“Credit Extension” means any Term Loan or any other extension of credit by any
Lender for Borrower’s benefit pursuant to this Agreement.

“Credit Party” means Borrower and each Guarantor.

“Current Company IP” is defined in Section 4.6(c).

-50-

--------------------------------------------------------------------------------

 

“Current Company IP Agreement” means each of the: (a) Amended and Restated
Exclusive License Agreement by and among The University of Western Australia,
Sarepta Therapeutics, Inc., and Sarepta International CV dated April 10, 2013;
(b) First Amendment to License Agreement by and among The University of Western
Australia, Sarepta Therapeutics, Inc., and Sarepta International CV dated June
19, 2016; (c) Settlement Agreement between Sarepta Therapeutics, Inc., Sarepta
International C.V. and The University of Western Australia on the one hand, and
BioMarin Leiden Holding BV, BioMarin Nederlands BV and BioMarin Technologies BV
on the other hand dated July 17, 2017; (d) License Agreement between Sarepta
Therapeutics, Inc. and Sarepta International C.V. on the one hand and BioMarin
Leiden Holding BV, BioMarin Nederlands BV and BioMarin Technologies BV on the
other hand dated July 17, 2017; and (e) Non-Exclusive License Agreement between
Royal Holloway and Bedford New College, on the one hand , and Sarepta
Therapeutics, Inc., on the other hand, dated December 5, 2013.

“Data Protection Laws” means any and all foreign or domestic, statutes,
ordinances, orders, rules, regulations, judgments, Governmental Approvals, or
any other requirements of Governmental Authorities relating to the privacy,
security, or confidentiality of personal data (including individually
identifiable information) and other sensitive information, including HIPAA,
Section 5 of the Federal Trade Commission Act (15 U.S.C. § 45), and GDPR.

“Default” means any breach of or default under any term, provision, condition,
covenant or agreement contained in this Agreement or any other Loan Document or
any other event, in each case that, with the giving of notice or the lapse of
time or both, would constitute an Event of Default.

“Deposit Account” means any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

“Disclosure Letter” means the disclosure letter, dated the Effective Date,
delivered by the Credit Parties to the Collateral Agent, as updated on the
applicable Closing Date (if required and as permitted).

“Disqualified Equity Interests” means any Equity Interests that, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition, (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise (except as a result of a change of control, asset
sale or similar event so long as any rights of the holders thereof upon the
occurrence of a change of control, asset sale or similar event shall be subject
to the prior repayment in full in cash of the Terms Loans and all other
Obligations (other than inchoate indemnity obligations) and the termination of
the Term Loan Commitments), (b) is redeemable at the option of the holder
thereof, in whole or in part (except as a result of a change of control, asset
sale or similar event so long as any rights of the holders thereof upon the
occurrence of a change of control, asset sale or similar event shall be subject
to the prior repayment in full in cash of the Terms Loans and all other
Obligations (other than inchoate indemnity obligations) and the termination of
the Term Loan Commitments), (c) provides for the scheduled payments of dividends
or distributions in cash, or (d) is convertible into or exchangeable for (i)
Indebtedness or (ii) any other Equity Interests that would constitute
Disqualified Equity Interests, in each case of clauses (a) through (d), prior to
the date that is 91 days after the Term Loan Maturity Date; provided that, if
such Equity Interests is issued pursuant to any plan for the benefit of any
employee, director, manager or consultant of the Borrower or its Subsidiaries or
by any such plan to such employee, director, manager or consultant, such Equity
Interests shall not constitute Disqualified Equity Interests solely because it
may be required to be repurchased by the Borrower or its Subsidiaries in order
to satisfy applicable statutory or regulatory obligations or as a result of the
termination, death or disability of such employee, director, manager or
consultant.

“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.

“Domestic CFC Holdco” means, with respect to any Credit Party, a Subsidiary of
such Credit Party that (i) is organized, incorporated or formed under the laws
of the United States or any state thereof and (ii) has no material assets other
than equity in one or more Foreign Subsidiaries that are CFCs or in another
Domestic CFC Holdco.

-51-

--------------------------------------------------------------------------------

 

“Domestic Subsidiary” means, with respect to any Credit Party, a Subsidiary of
such Credit Party that is organized, incorporated or formed under the laws of
the United States or any state thereof (other than a Domestic CFC Holdco).

“Effective Date” is defined in the preamble hereof.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

“Environmental Laws” means any and all current or future, foreign or domestic,
statutes, ordinances, orders, rules, regulations, judgments, Governmental
Approvals, or any other requirements of Governmental Authorities relating to (i)
environmental matters, including those relating to any Hazardous Materials
Activity; (ii) the generation, use, storage, transportation or disposal of
Hazardous Materials; or (iii) occupational safety and health, industrial
hygiene, land use or the protection of human, plant or animal health or welfare,
in each case, in any manner applicable to any Credit Party or any of its
Subsidiaries or any Facility.

“Equity Interests” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated) of capital
stock of a corporation, any and all equivalent ownership interests in such
Person (other than a corporation), including partnership interests and
membership interests, and any and all warrants, rights or options to purchase or
other arrangements or rights to acquire (by purchase, conversion, dividend,
distribution or otherwise) any of the foregoing (and all other rights, powers,
privileges, interests, claims and other property in any manner arising therefrom
or relating thereto); provided that Equity Interests shall not include any
Permitted Convertible Indebtedness.

“ERISA” means the Employee Retirement Income Security Act of 1974, and its
regulations.

“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) that, together with such Person, is treated as a
single employer under Section 414(b) or (c) of the IRC or, solely for purposes
of Section 302 of ERISA or Section 412 of the IRC, Section 412(m) or (o) of the
IRC.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30-day notice period is waived by regulation); (b) with
respect to a Plan, the failure by Borrower or its Subsidiaries or their ERISA
Affiliates to satisfy the minimum funding standard of Section 412 of the IRC and
Section 302 of ERISA, whether or not waived; (c) the failure by Borrower or its
Subsidiaries or their ERISA Affiliates to make by its due date a required
installment under Section 430(j) of the IRC with respect to any Plan or to make
any required contribution to a Multiemployer Plan; (d) the filing pursuant to
Section 412(c) of the IRC or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (e) the
incurrence by Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (f) the receipt
by Borrower or its Subsidiaries or any of their respective ERISA Affiliates from
the Pension Benefit Guaranty Corporation (referred to and defined in ERISA) or a
plan administrator of any notice relating to the intention to terminate any Plan
or Plans under Section 4041 or 4041A of ERISA or to appoint a trustee to
administer any Plan under Section 4042 of ERISA, or the occurrence of any event
or condition which could reasonably be expected to constitute grounds under
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan under Section 4041 Section 4042 of ERISA; (g) the incurrence by Borrower or
its Subsidiaries or any of their respective ERISA Affiliates of any liability
with respect to the withdrawal from any Plan or Multiemployer Plan; (h) the
receipt by Borrower or its Subsidiaries or any of their respective ERISA
Affiliates of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Section 4245 or Section 4241,
respectively, of ERISA; (i) the “substantial cessation of operations” by
Borrower or its Subsidiaries or their ERISA Affiliates within the meaning of
Section 4062(e) of ERISA with respect to a Plan; or (j) the occurrence of a
nonexempt prohibited transaction (within the meaning of Section 4975 of the IRC
or Section 406 of ERISA) which could reasonably be expected to result in
material liability to Borrower or its Subsidiaries.

-52-

--------------------------------------------------------------------------------

 

“Event of Default” is defined in Section 7.

“Exchange Act” means the Securities Exchange Act of 1934.

“Exchange Act Documents” is defined in Section 4.8(a).

“Excluded Accounts” is defined in Section 5.5.

“Excluded Equity Interests” means, collectively: (i) any Equity Interests in any
Subsidiary with respect to which the grant to the Collateral Agent, for the
benefit of Lenders and the other Secured Parties, of a security interest in and
Lien upon, and the pledge to the Collateral Agent, for the benefit of Lenders
and the other Secured Parties, of, such Equity Interests, to secure the
Obligations (and any guaranty thereof) are validly prohibited by Requirements of
Law; (ii) any Equity Interests in any Subsidiary with respect to which the grant
to the Collateral Agent, for the benefit of Lenders and the other Secured
Parties, of a security interest in and Lien upon, and the pledge to the
Collateral Agent, for the benefit of Lenders and the other Secured Parties, of,
such Equity Interests, to secure the Obligations (and any guaranty thereof)
require the consent, approval or waiver of any Governmental Authority or other
third party and such consent, approval or waiver has not been obtained by
Borrower following Borrower’s commercially reasonable efforts to obtain the
same; (iii) any Equity Interests in any Subsidiary that is a non-Wholly-Owned
Subsidiary that the grant to the Collateral Agent, for the benefit of Lenders
and the other Secured Parties, of a security interest in and Lien upon, and the
pledge to the Collateral Agent, for the benefit of Lenders and the other Secured
Parties, of, such Equity Interests, to secure the Obligations (and any guaranty
thereof) are validly prohibited by, or would give any third party (other than
Borrower or an Affiliate of Borrower) the right to terminate its obligations
under, the Operating Documents or the joint venture agreement or shareholder
agreement with respect to, or any other contract with such third party relating
to such non-Wholly-Owned Subsidiary, including any contract evidencing
Indebtedness of such non-Wholly-Owned Subsidiary (other than customary
non-assignment provisions which are ineffective under Article 9 of the Code or
other Requirements of Law), but only, in each case, to the extent, and for so
long as such Operating Document, joint venture agreement, shareholder agreement
or other contract is in effect; (iv) any Equity Interests in any other
Subsidiary with respect to which, Borrower and the Collateral Agent reasonably
determine by mutual agreement that the cost of granting the Collateral Agent,
for the benefit of Lenders and the other Secured Parties, a security interest in
and Lien upon, and pledging to the Collateral Agent, for the benefit of Lenders
and the other Secured Parties, such Equity Interests, to secure the Obligations
(and any guaranty thereof) are excessive, relative to the value to be afforded
to the Secured Parties thereby, and (v) any voting Equity Interests in excess of
sixty-five percent (65.0%) of the issued and outstanding voting Equity Interests
of any Foreign Subsidiary that is a CFC or any Domestic CFC Holdco directly
owned by any Credit Party.  For purposes of the foregoing, “voting Equity
Interests” means, with respect to any issuer, the issued and outstanding shares
of each class of Equity Interests of such issuer entitled to vote in the
election of directors or similar governing body of such issuer.

“Excluded License” means an exclusive license or sublicense, to a Person other
than a Subsidiary of Borrower, of any Intellectual Property within the Territory
covering any Product that is tantamount to a sale of substantially all rights to
the Intellectual Property covering such Product because it conveys to the
licensee or sublicensee exclusive rights to practice such Intellectual Property
in the Territory for consideration that is not based upon future development or
commercialization of any Products in the Territory (other than pursuant to
so-called earn-out payments) or services by the licensee or sublicensee (other
than transition services), such as, for example, consideration of only upfront
advances or initial license fees or similar payments in consideration of such
rights, with no anticipated subsequent payments or only de minimis payments to
Borrower or any of its Subsidiaries (other than pursuant to so-called earn-out
payments or transition services).

“Excluded Property” has the meaning set forth in the Security Agreement.

“Excluded Subsidiaries” means, collectively: (i) any Subsidiary with respect to
which the grant to the Collateral Agent, for the benefit of Lenders and the
other Secured Parties, of a security interest in and Lien upon, and the pledge
to the Collateral Agent, for the benefit of Lenders and the other Secured
Parties, of, such Subsidiary’s properties and assets subject or purported to be
subject from time to time to a Lien under any Collateral Document and the Equity
Interests in such Subsidiary to secure the Obligations (and any guaranty
thereof) are validly prohibited by Requirements of Law; (ii) any Subsidiary with
respect to which the grant to the Collateral Agent, for the benefit of Lenders
and the other Secured Parties, of a security interest in and Lien upon, and the
pledge to the

-53-

--------------------------------------------------------------------------------

 

Collateral Agent, for the benefit of Lenders and the other Secured Parties, of,
such Subsidiary’s properties and assets subject or purported to be subject from
time to time to a Lien under any Collateral Document and the Equity Interests in
such Subsidiary to secure the Obligations (and any guaranty thereof) require the
consent, approval or waiver of any Governmental Authority or other third party
(other than Borrower or an Affiliate of Borrower) and such consent, approval or
waiver has not been obtained by Borrower or such Subsidiary following Borrower’s
and such Subsidiary’s commercially reasonable efforts to obtain the same; (iii)
any Subsidiary that is a non-Wholly-Owned Subsidiary; (iv) any Subsidiary that
owns properties and assets with an aggregate fair market value (reasonably
determined in good faith by a Responsible Officer of Borrower) of less than
$5,000,000; (v) any Foreign Subsidiary; (vi) any Domestic Subsidiary that is a
Subsidiary of a Foreign Subsidiary; (vii) Sarepta Securities Corp., a
Massachusetts corporation; and (viii) any other Subsidiary with respect to
which, Borrower and the Collateral Agent reasonably determine by mutual
agreement that the cost of granting the Collateral Agent, for the benefit of
Lenders and the other Secured Parties, a security interest in and Lien upon, and
pledging to the Collateral Agent, for the benefit of Lenders and the other
Secured Parties, such Subsidiary’s properties and assets subject or purported to
be subject from time to time to a Lien under any Collateral Document and the
Equity Interests of such Subsidiary to secure the Obligations (and any guaranty
thereof) are excessive relative to the value to be afforded to the Secured
Parties thereby.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Lender or required to be withheld or deducted from a payment to Lender, (a)
Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed by the United States
or as a result of Lender being organized under the laws of, or having its
principal office or its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) U.S. federal withholding Taxes imposed on amounts payable
to or for the account of Lender with respect to any Obligation pursuant to a law
in effect on the date on which (i) Lender acquires such interest in any
Obligation or (ii) Lender changes its lending office, except in each case to the
extent that, pursuant to Section 2.6, amounts with respect to such Taxes were
payable either to Lender’s assignor immediately before Lender became a party
hereto or to Lender immediately before it changed its lending office, (c) Taxes
attributable to Lender’s failure to comply with Section 2.6(d), and (d) any
withholding Taxes imposed under FATCA.

“Existing Convertible Indebtedness” means unsecured Indebtedness of the Borrower
evidenced by the Convertible Notes.

“Facility” means, with respect to any Credit Party, any real property (including
all buildings, fixtures or other improvements located thereon) now, hereafter or
heretofore owned, leased, operated or used by such Credit Party or any of its
Subsidiaries or any of their respective predecessors or Affiliates, in each
case, solely with respect to the manufacture, production, storage or
distribution of any Product in the Territory.

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (including, for the avoidance of doubt, any agreements between the
governments of the United States and the jurisdiction in which the applicable
Lender is resident implementing such provisions), or any amended or successor
version that is substantively comparable and not materially more onerous to
comply with, and any current or future regulations promulgated thereunder or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the IRC, any intergovernmental agreement entered into in
connection with the implementation of the foregoing sections of the IRC and any
fiscal or regulatory legislation, regulations, rules or practices adopted
pursuant to, or official interpretations implementing such Sections of the IRC
or intergovernmental agreements.

“FCPA” is defined in Section 4.18(a).

“FDA” means the United States Food and Drug Administration.

“FDA Good Clinical Practices” means the applicable good clinical practice
standards for pharmaceutical and biological products, as set forth in 21 C.F.R.
Parts 50, 56 and 312.

“FDA Good Laboratory Practices” means the applicable good laboratory practice
standards as set forth in 21 C.F.R. Part 58.

-54-

--------------------------------------------------------------------------------

 

“FDA Good Manufacturing Practices” means the applicable good manufacturing
practice standards as set forth in 21 C.F.R. Parts 210, 211 and 600.

“FDA Laws” means all applicable statutes (including the FDCA), rules and
regulations implemented administered or enforced by the FDA.

“FDCA” is defined in Section 4.19(b).

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

“Foreign Lender” means a Lender that is not a “United States person” as defined
in Section 7701(a)(30) of the IRC.

“Foreign Subsidiary” means, with respect to any Credit Party, a Subsidiary of
such Credit Party that is not a Domestic Subsidiary.

“GDPR” means the General Data Protection Regulation (EU) 2016/679.

“Governmental Approval” means any consent, authorization, approval, order,
license, franchise, permit, certificate, accreditation, registration, filing or
notice, of, issued by, from or to, or other act by or in respect of, any
Governmental Authority.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency (including Regulatory Agencies),
government department, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization.

“Governmental Payor Programs” means all governmental third party payor programs
in which any Credit Party or its Subsidiaries participates, including Medicare,
Medicaid, TRICARE or any other federal or state health care programs.

“Guarantor” means any Subsidiary that is a present or future guarantor of the
Obligations.

“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any Facility or to the indoor or outdoor
environment.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

“Health Care Laws” means, collectively, the following, in each case to the
extent applicable to any Credit Party or any of its Subsidiaries: (a) applicable
federal, state or local laws, rules, regulations, orders, ordinances, statutes
and requirements issued under or in connection with Medicare, Medicaid or any
other Government Payor Program; (b) applicable federal and state laws and
regulations governing the confidentiality of health information, including
HIPAA; (c) applicable federal, state and local fraud and abuse laws of any
Governmental Authority, including the federal Anti-Kickback Statute (42 U.S.C. §
1320a-7(b)), the civil False Claims Act (31 U.S.C. § 3729 et seq.), Sections
1320a-7 and 1320a-7a of Title 42 of the United States Code and the regulations
promulgated pursuant to such statutes; (d) the Medicare Prescription Drug,
Improvement, and Modernization Act of 2003 (Pub. L. No. 108-173) and the
regulations promulgated thereunder; (e) the Physician Payment Sunshine Act (42
U.S.C. § 1320a-7h); (f) all applicable reporting and disclosure requirements
under the Medicaid Drug Rebate Program (e.g., Monthly and Quarterly Average
Manufacturer Price, Baseline Average Manufacturer Price, and Rebate Per Unit, as
applicable), Medicare Part B (Quarterly Average Sales Price), Section 602 of the
Veteran’s Health Care Act  (Public Health Service 340B Quarterly Ceiling Price),
Section 603 of the Veteran’s Health Care Act  (Quarterly and Annual

-55-

--------------------------------------------------------------------------------

 

Non-Federal Average Manufacturer Price and Federal Ceiling Price), Best Price,
Federal Supply Schedule Contract Prices and Tricare Retail Pharmacy Refunds, and
Medicare Part D; (g) applicable health care laws, rules, codes, statutes,
regulations, orders, ordinances and requirements pertaining to Medicare or
Medicaid; in each case, in any manner applicable to any Credit Party or any of
its Subsidiaries; and (h) applicable federal, state or local laws, rules,
regulations, ordinances, statutes and requirements relating to (i) the
regulation of managed care, third party payors and Persons bearing the financial
risk for the provision or arrangement of health care services, (ii) billings to
insurance companies, health maintenance organizations and other Managed Care
Plans or otherwise relating to insurance fraud and (iii) any insurance, health
maintenance organization or managed care Requirements of Law; and (i) any other
applicable health care laws, rules, codes, regulations, manuals, orders,
ordinances, and statutes relating to the manufacture, sale and distribution of
pharmaceutical products.

“Hedging Agreement” means any interest rate, currency, commodity or equity swap,
collar, cap, floor or forward rate agreement, or other agreement or arrangement
designed to protect a Person against fluctuations in interest rates, currency
exchange rates or commodity or equity prices or values (including any option
with respect to any of the foregoing and any combination of the foregoing
agreements or arrangements), and any confirmation execution in connection with
any such agreement or arrangement.  Notwithstanding anything to the contrary in
the foregoing, any Permitted Bond Hedge Transaction and any Permitted Warrant
Transaction, in each case, shall not constitute Hedging Agreements of the
Borrower.

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996
(as amended by the Health Information Technology for Economic and Clinical
Health Act (HITECH) of 2009), any and all rules or regulations promulgated from
time to time thereunder, and any state or federal laws with regards to the
security, privacy, or notification of breaches of the confidentiality of health
information which are not preempted pursuant to 45 C.F.R. Part 160, Subpart B.

“Indebtedness” means, with respect to any Person, without duplication: (a) all
indebtedness for advanced or borrowed money of, or credit extended to, such
Person; (b) all obligations issued, undertaken or assumed by such Person as the
deferred purchase price of assets, properties, services or rights (other than
(i) accrued expenses and trade payables entered into in the ordinary course of
business consistent with past practice, (ii) obligations to pay for services
provided by employees and individual independent contractors in the ordinary
course of business consistent with past practice, (iii) liabilities associated
with customer prepayments and deposits and (iv) prepaid or deferred revenue
arising in the ordinary course of business consistent with past practice),
including any obligation or liability to pay deferred purchase price or other
similar deferred consideration for such assets, properties, services or rights,
in each case of deferred consideration where such deferred consideration becomes
due and payable upon the passage of time and excluding, for the avoidance of
doubt, any Contingent Obligation described in clause (b) thereof unless and only
to the extent any such Contingent Obligation is due and payable and not paid;
(c) the face amount of all letters of credit issued for the account of such
Person and, without duplication, all drafts drawn thereunder and all
reimbursement or payment obligations with respect to letters of credit, surety
bonds, performance bonds and other similar instruments issued by such Person;
(d) all obligations of such Person evidenced by notes, bonds, debentures or
other debt securities or similar instruments (including debt securities
convertible into Equity Interests (including Permitted Convertible
Indebtedness)), including obligations so evidenced incurred in connection with
the acquisition of properties, assets or businesses; (e) all indebtedness of
such Person created or arising under any conditional sale or other title
retention agreement or incurred as financing, in either case with respect to
property acquired by such Person (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property); (f) all capital lease obligations of
such Person; (g) the principal balance outstanding under any synthetic lease,
off-balance sheet loan or similar off balance sheet financing product by such
Person; (h) Disqualified Equity Interests; (i) all indebtedness referred to in
clauses (a) through (h) above of other Persons secured by (or for which the
holder of such indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien upon or in assets or properties (including accounts and
contracts rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such indebtedness of such other Persons; and
(j) all Contingent Obligations of such Person described in clause (a) of the
definition thereof.  Notwithstanding anything to the contrary in the foregoing,
any Permitted Bond Hedge Transaction and any Permitted Warrant Transaction, in
each case, shall not constitute Indebtedness.

-56-

--------------------------------------------------------------------------------

 

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims, actions, judgments, suits, costs, reasonable and documented
out-of-pocket fees, expenses and disbursements of any kind or nature whatsoever
(including the reasonable and documented fees and disbursements of one counsel
for Indemnified Persons plus, if required, one local legal counsel in each
relevant material jurisdiction, and in the case of an actual or perceived
conflict of interest, one additional counsel for such affected Indemnified
Persons, in connection with any investigative, administrative or judicial
proceeding or hearing commenced or threatened in writing by any Person, whether
or not any such Indemnified Person shall have commenced such proceeding or
hearing or be designated as a party or a potential party thereto, and any fees
or expenses incurred by Indemnified Persons in enforcing the indemnity
hereunder), whether direct, indirect or consequential and whether based on any
federal, state or foreign laws, statutes, rules or regulations, on common law or
equitable cause or on contract or otherwise, that may be imposed on, incurred
by, or asserted against any such Indemnified Person, in any manner relating to
or arising out of this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby (including any Lender’s agreement to make Credit
Extensions or the use or intended use of the proceeds thereof, or any
enforcement of any of the Loan Documents (including any sale of, collection
from, or other realization upon any of the Collateral or the enforcement of any
guaranty of the Obligations)).

“Indemnified Person” is defined in Section 11.2(a).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a) above, Other Taxes.

“Insolvency Proceeding” means, with respect to any Person, any proceeding by or
against such Person under the United States Bankruptcy Code, or any other
bankruptcy or insolvency law, including assignments for the benefit of
creditors, compositions, extensions generally with its creditors, or proceedings
seeking reorganization, arrangement, or other relief.

“Intellectual Property” means all:

(a)Copyrights, Trademarks, and Patents;

(b)trade secrets and trade secret rights, including any rights to unpatented
inventions, know-how, show-how and operating manuals;

(c)(i) all computer programs, including source code and object code versions,
(ii) all data, databases and compilations of data, whether machine readable or
otherwise, and (iii) all documentation, training materials and configurations
related to any of the foregoing (collectively, “Software”);

(d)all right, title and interest arising under any contract or Requirements of
Law in or relating to Internet Domain Names;

(e)design rights; and

(f)IP Ancillary Rights (including all IP Ancillary Rights related to any of the
foregoing);

in each case of clause (a) through (f), above, existing in the United States.

“Interest Date” means the last day of each calendar quarter.

“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any contract or Requirements of Law in or
relating to Internet domain names.

“Inventory” means all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
all merchandise, raw materials, parts, supplies, packing and shipping materials,
work in process and finished products, including such inventory as is
temporarily out of a Credit Party’s or Subsidiary’s custody or possession or in
transit and including any returned goods and any documents of title representing
any of the above.  

-57-

--------------------------------------------------------------------------------

 

“Investment” means (a) any beneficial ownership interest in any Person
(including Equity Interests), (b) any Acquisition or (c) the making of any
advance, loan, extension of credit or capital contribution in or to, any Person.

“IP Agreements” means, collectively, (a) those certain Intellectual Property
Security Agreements entered into by and between any Credit Party and the
Collateral Agent, each dated as of the Tranche A Closing Date, and (b) any
Intellectual Property Security Agreement entered into by and between any Credit
Party and the Collateral Agent after the Tranche A Closing Date in accordance
with the Loan Documents.

“IP Ancillary Rights” means, with respect to any Copyright, Trademark, Patent,
Software, trade secrets or trade secret rights, including any rights to
unpatented inventions, know-how, show-how and operating manuals, all income,
royalties, proceeds and liabilities at any time due or payable or asserted under
or with respect to any of the foregoing or otherwise with respect thereto,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other
intellectual property right ancillary to any Copyright, Trademark, Patent,
Software, trade secrets or trade secret rights.

“IRC” means the Internal Revenue Code of 1986.  

“IRS” is defined in Section 2.6(d)(i)

“Knowledge” of Borrower means the actual knowledge, after reasonable
investigation, of the Responsible Officers of Borrower.

“Lender” means each Person signatory hereto as a “Lender” and its successors and
assigns.

“Lender Expenses” means, collectively: (i) all reasonable and documented
out-of-pocket fees and expenses of the Collateral Agent (and its successor, if
any) and its Related Parties (A) incurred in connection with developing,
preparing, negotiating, executing and delivering, and interpreting,
investigating and administering, the Loan Documents (or any term or provision
thereof), any commitment, proposal letter, letter of intent or term sheet
therefor or any other document prepared in connection therewith, (B) incurred in
connection with the consummation and administration of any transaction
contemplated therein, (C) incurred in connection with the performance of any
obligation or agreement contemplated therein, (D) incurred in connection with
any modification or amendment of any term or provision of or any supplement to
or the termination (in whole or in part) of, any Loan Document, (E) in
connection with internal audit reviews and Collateral audits (in an aggregate
amount not to exceed $200,000 during the term of this Agreement) or (F)
otherwise incurred with respect to the Credit Parties in connection with the
Loan Documents, including any filing or recording fees and expenses (but limited
to the reasonable and documented out-of-pocket fees and expenses of one legal
counsel to the Collateral Agent and its Related Parties (taken as a whole)
(plus, if required, one local legal counsel to the Collateral Agent and its
Related Parties (taken as a whole) in each relevant material jurisdiction)); and
(ii) all reasonable and documented out-of-pocket costs and expenses incurred by
the Collateral Agent and each Lender (and their respective successors and
assigns) and their respective Related Parties (but limited, in the case of legal
counsel, to the reasonable and documented out-of-pocket fees and expenses of one
primary counsel for the Collateral Agent, the Lenders and their respective
Related Parties (taken as a whole), and, of a single local counsel to the
Collateral Agent, the Lenders and their respective Related Parties (taken as a
whole) in each relevant material jurisdiction (and, in the case of an actual or
perceived conflict of interest where the party affected by such conflict informs
Borrower of such conflict and thereafter retains its own counsel, of one
additional primary firm of counsel for all such affected parties (taken as a
whole) and one additional firm of local counsel for all such affected parties
(taken as a whole) in each relevant material jurisdiction)), in connection with
(A) any refinancing or restructuring of the credit arrangements provided
hereunder in the nature of a “work-out”, (B) the enforcement or preservation of
any right or remedy under any Loan Document, any Obligation, with respect to the
Collateral or any other related right or remedy or (C) the commencement,
defense, conduct of, intervention in, or the taking of any other action with
respect to, any proceeding (including any Insolvency Proceeding) related to any
Credit Party or any Subsidiary of any Credit Party in respect of any Loan
Document or any Obligation, or otherwise in connection with any Loan Document or
any Obligation (or the response to and preparation for any subpoena or request
for document production relating thereto).

-58-

--------------------------------------------------------------------------------

 

“Lender Transfer” is defined in Section 11.1(b).

“Lien” means a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind or assignment for security purposes,
whether voluntarily incurred or arising by operation of law or otherwise against
any property or assets.

“Liquidity” means (a) at any time prior to the date that is ninety (90) days (or
such longer period as the Collateral Agent may agree in its sole discretion)
following the Tranche A Closing Date, the sum of the Credit Parties’
unrestricted cash and cash equivalents and (b) at all times thereafter, the sum
of the Credit Parties’ unrestricted cash and cash equivalents maintained in
Collateral Accounts with respect to which Control Agreements are in effect.

“Loan Documents” means, collectively, this Agreement, the Disclosure Letter, the
Term Loan Notes, the Security Agreement, the Perfection Certificate, any Control
Agreement, any other Collateral Document, any guaranties executed by a Guarantor
in favor of the Collateral Agent for the benefit of Lenders and the other
Secured Parties in connection with this Agreement, and any other present or
future agreement between or among a Credit Party, the Collateral Agent and any
Lender in connection with this Agreement, including in each case, for the
avoidance of doubt, any annexes, exhibits or schedules thereto.

“Makewhole Amount” means the Tranche A Makewhole Amount or the Tranche B
Makewhole Amount (as applicable) or any combination thereof, as the context
dictates.

“Managed Care Plans” means all health maintenance organizations, preferred
provider organizations, individual practice associations, competitive medical
plans and similar arrangements.

“Manufacturing Agreement” means any manufacturing or supply agreement entered
into by any Credit Party or any of its Subsidiaries with third parties for the
commercial supply in the Territory of any Product for any indication in the
United States or for the commercial supply of the active pharmaceutical
ingredient incorporated therein.

“Margin Stock” means “margin stock” within the meaning of Regulations U and X of
the Federal Reserve Board as now and from time to time hereafter in effect.

“Material Adverse Change” means any material adverse change in or effect on:
(i) the business, financial condition, properties or assets (including all or
any portion of Collateral), liabilities (actual or contingent), operations, or
performance of the Credit Parties, taken as a whole; (ii) the ability of the
Credit Parties, taken as a whole, to fulfill the payment or performance
obligations under this Agreement or any other Loan Document; or (iii) the
binding nature or validity of, or the ability of the Collateral Agent or any
Lender to enforce, the Loan Documents, taken as a whole, or any of its rights or
remedies under the Loan Documents, taken as a whole.

“Material Contract” means any contract or other arrangement to which any Credit
Party or any of its Subsidiaries is a party (other than the Loan Documents) or
by which any of its assets or properties are bound, in each case relating to the
research, development, manufacture, production, use, commercialization,
marketing, importing, storage, transport, offer for sale, distribution or sale
of any Product in the Territory, for which the breach of, default or
nonperformance under, cancellation or termination of or the failure to renew
could reasonably be expected to result in a Material Adverse Change.  For the
avoidance of doubt, as of the Effective Date, each Current Company IP Agreement
is a Material Contract.

“Medicaid” means the health care assistance program established by Title XIX of
the SSA (42 U.S.C. 1396 et seq.).

“Medicare” means the health insurance program for the aged and disabled
established by Title XVIII of the SSA (42 U.S.C. 1395 et seq.).

“Multiemployer Plan” means a multiemployer plan within the meaning of Section
4001(a)(3) or Section 3(37) of ERISA (a) to which Borrower or its Subsidiaries
or their respective ERISA Affiliates is then making or accruing an obligation to
make contributions; (b) to which Borrower or its Subsidiaries or their
respective ERISA Affiliates has within the preceding five (5) plan years made
contributions; or (c) with respect to which Borrower or its Subsidiaries could
reasonably be expected to incur material liability.

-59-

--------------------------------------------------------------------------------

 

“Net Sales” means, as of any date of determination and solely with respect to
sales of the Products, the line item “product revenue, net” (which includes a
reduction for product sales allowances) of Borrower and its Subsidiaries for the
twelve (12) months prior to such date, determined on a consolidated basis in
accordance with Applicable Accounting Standards.

“Obligations” means, collectively, the Credit Parties’ obligations to pay when
due any and all debts, principal, interest, Lender Expenses, the Additional
Consideration, the Makewhole Amount (if applicable), the Prepayment Premium (if
applicable) and any other fees, expenses, indemnities and amounts any Credit
Party owes any Lender or the Collateral Agent now or later, under this Agreement
or any other Loan Document, including interest accruing after Insolvency
Proceedings begin (whether or not allowed), and to perform Borrower’s duties
under the Loan Documents.

“OFAC” is defined in Section 4.18(c).

“Operating Documents” means, collectively with respect to any Person such
Person’s formation documents as certified with the Secretary of State or other
applicable Governmental Authority of such Person’s jurisdiction of formation on
a date that is no earlier than thirty (30) days prior to the date on which such
documents are due to be delivered under this Agreement and, (a) if such Person
is a corporation, its bylaws (or similar organizational regulations) in current
form, (b) if such Person is a limited liability company, its limited liability
company agreement (or similar agreement), and (c) if such Person is a
partnership, its partnership agreement (or similar agreement), in each case,
with all current amendments, restatements, supplements or modifications thereto.

“ordinary course of business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business, undertaken by such Person
in good faith and not for purposes of evading any covenant, prepayment
obligation or restriction in any Loan Document.

“Other Connection Taxes” means, with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising solely from such
Lender having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Term Loan or Loan Document) .

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing, mortgage or property Taxes, charges or similar
levies or similar Taxes that arise from any payment made hereunder, from the
execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment, grant of a participation, or other
transfer.

“Participant Register” is defined in Section 11.1(e).

“Patents” means all patents and patent applications (including any
continuations, continuations-in-part, divisions, provisionals or any substitute
applications), any patent issued with respect to any of the foregoing patent
applications, any reissue, reexamination, renewal or patent term extension or
adjustment of any such patent, and any confirmation patent or registration
patent or patent of addition based on any such patent.  For the avoidance of
doubt, patents and patent applications under this definition include all those
filed with the U.S. Patent and Trademark Office or which could be nationalized
in the United States.

“Patriot Act” is defined in Section 3.1(i).

“Payment/Advance Request” means a Payment/Advance Request in substantially the
form attached hereto as Exhibit A.

“Perfection Certificate” is defined in Section 4.6.

-60-

--------------------------------------------------------------------------------

 

“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) relating to Borrower’s common
stock (or other securities or property following a merger event or other change
of the common stock of Borrower) purchased by Borrower in connection with the
issuance of any Permitted Convertible Indebtedness; provided that the purchase
price for such Permitted Bond Hedge Transaction, less the proceeds received by
Borrower from the sale of any related Permitted Warrant Transaction, does not
exceed the net proceeds received by Borrower from the issuance of such Permitted
Convertible Indebtedness in connection with such Permitted Bond Hedge
Transaction or result in the incurrence of additional Indebtedness by Borrower
(other than such Permitted Convertible Indebtedness).

“Permitted Convertible Indebtedness” means (a) Indebtedness incurred by Borrower
after the Effective Date having a feature which entitles the holder thereof to
convert or exchange all or a portion of such Indebtedness into Equity Interests
of Borrower; provided, that (i) such Permitted Convertible Indebtedness shall be
unsecured, (ii) such Permitted Convertible Indebtedness shall not be guaranteed
by any Subsidiary of Borrower, (iii) such Permitted Convertible Indebtedness
shall not include covenants and defaults (other than covenants and defaults
consistent with the covenants and defaults included in the Convertible
Indenture) that are, taken as a whole, more restrictive on Borrower than the
covenants and defaults that are, taken as a whole, contained herein (as
reasonably determined by Borrower in its good faith judgment), (iv) immediately
prior to and after giving effect to the incurrence of such Permitted Convertible
Indebtedness, no Default or Event of Default shall have occurred and be
continuing or could reasonably be expected to occur as a result therefrom, (v)
such Permitted Convertible Indebtedness has a scheduled maturity date that is
that is no earlier than twelve (12) months after the Term Loan Maturity Date and
(vi) Borrower shall have delivered to the Collateral Agent a certificate of a
Responsible Officer of Borrower certifying as to the foregoing, and (b) the
Existing Convertible Indebtedness.

“Permitted Distributions” means, in each case subject to Section 6.8 if
applicable:

(a)dividends, distributions or other payments by any Wholly-Owned Subsidiary on
its Equity Interests to, or the redemption, retirement or purchase by any
Wholly-Owned Subsidiary of its Equity Interests from, Borrower or any other
Wholly-Owned Subsidiary;

(b)dividends, distributions or other payments by any non-Wholly-Owned Subsidiary
on its Equity Interests to, or the redemption, retirement or purchase by any
non-Wholly-Owned Subsidiary of its Equity Interests from, Borrower or any other
Subsidiary or each other owner of such non-Wholly-Owned Subsidiary’s Equity
Interests based on their relative ownership interests of the relevant class of
such Equity Interests;

(c)redemptions by Borrower in whole or in part any of its Equity Interests for
another class of its Equity Interests or rights to acquire its Equity Interests
or with proceeds from substantially concurrent equity contributions or issuances
of new Equity Interests;

(d)any such payments arising from an Acquisition or other Investment by Borrower
or any of its Subsidiaries;

(e)payments by any Credit Party or any Subsidiary of a Credit Party to any
Credit Party or any Subsidiary of a Credit Party pursuant to Tax sharing
agreements among the Credit Parties and their Subsidiaries on customary terms to
the extent attributable to the ownership or operation of the Credit Party and
their Subsidiaries;

(f)the payment of dividends by Borrower solely in non-cash pay and
non-redeemable capital stock (including, for the avoidance of doubt, dividends
and distributions payable solely in Equity Interests);

(g)cash payments in lieu of the issuance of fractional shares arising out of
stock dividends, splits or combinations or in connection with the exercise of
warrants, options or other securities convertible into or exchangeable for
Equity Interests;

(h)in connection with any Acquisition or other Investment by Borrower or any of
its Subsidiaries, (i) the receipt or acceptance of the return to Borrower or any
of its Subsidiaries of Equity Interests of Borrower constituting a portion of
the purchase price consideration in settlement of indemnification claims, or as
a result of a purchase price adjustment (including earn-outs or similar
obligations) and (ii) payments or distributions to equity holders pursuant to
appraisal rights required under Requirements of Law;

-61-

--------------------------------------------------------------------------------

 

(i)the distribution of rights pursuant to any shareholder rights plan or the
redemption of such rights for nominal consideration in accordance with the terms
of any shareholder rights plan;

(j)dividends, distributions or payments on its Equity Interests by any
Subsidiary to any Credit Party;

(k)the conversion of convertible securities into other securities pursuant to
the terms of such convertible securities or otherwise in exchange thereof;

(l)dividends, distributions or payments on its Equity Interests by any
Subsidiary that is not a Credit Party to any other Subsidiary that is not a
Credit Party;

(m)purchases of Equity Interests of Borrower or its Subsidiaries in connection
with the exercise of stock options by way of cashless exercise, or in connection
with the satisfaction of withholding tax obligations;

(n)issuance to directors, officers, employees or contractors of Borrower of
common stock of Borrower upon the vesting of restricted stock, restricted stock
units, or other rights to acquire common stock of Borrower pursuant to plans or
agreements approved by Borrower’s Board of Directors or stockholders;

(o)the repurchase, retirement or other acquisition or retirement for value of
Equity Interests of Borrower or any of its Subsidiaries held by any future,
present or former employee, consultant, officer or director (or spouse,
ex-spouse or estate of any of the foregoing or trust for the benefit of any of
the foregoing or any lineal descendants thereof) of Borrower or any of its
Subsidiaries pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement, or any stock
subscription or shareholder agreement or employment agreement; provided,
however, that the aggregate payments made under this clause (n) do not exceed in
any calendar year the sum of (i) $3,000,000 plus (ii) the amount of any payments
received in such calendar year under key-man life insurance policies; and

(p)dividends or distributions on its Equity Interests by Borrower payable solely
in additional shares of its common stock within sixty (60) days after the date
of declaration thereof.

“Permitted Hedging Agreement” means a Hedging Agreement entered into in the
ordinary course of business solely in connection with foreign exchange or
interest rate hedging transactions and not for speculative purposes.  

“Permitted Indebtedness” means:

(a)Indebtedness of the Credit Parties to Secured Parties under this Agreement
and the other Loan Documents;

(b)Indebtedness existing on the Effective Date and shown on Schedule 12.1 of the
Disclosure Letter;

(c)[reserved];

(d)Indebtedness not to exceed $15,000,000 in the aggregate at any time
outstanding, consisting of (i) Indebtedness incurred to finance the purchase,
construction, repair, or improvement of fixed assets and (ii) capital lease
obligations;

(e)Indebtedness in connection with corporate credit cards, purchasing cards or
bank card products;

(f)[reserved];

(g)Indebtedness assumed in connection with any Acquisition or Investment, so
long as such Indebtedness was not incurred in connection with, or in
anticipation of, such Acquisition or Investment;

(h)Indebtedness of Borrower or any of its Subsidiaries with respect to letters
of credit outstanding (including in respect of any drawings thereunder) and
secured solely by cash or cash equivalents entered into in the ordinary course
of business;

-62-

--------------------------------------------------------------------------------

 

(i)Indebtedness owed (i) by a Credit Party to another Credit Party, (ii) by a
Subsidiary of Borrower that is not a Credit Party to another Subsidiary of
Borrower that is not a Credit Party, (iii) by a Credit Party to a Subsidiary of
Borrower that is not a Credit Party or (iv) by a Subsidiary of Borrower that is
not a Credit Party to a Credit Party;

(j)Indebtedness consisting of Contingent Obligations described in clause (a) of
the definition thereof (i) of a Credit Party of Permitted Indebtedness of
another Credit Party, (ii) of a Subsidiary of Borrower which is not a Credit
Party of Permitted Indebtedness of another Subsidiary of Borrower which is not a
Credit Party, (iii) of a Subsidiary of Borrower which is not a Credit Party of
Permitted Indebtedness of a Credit Party, or (iv) of a Credit Party of Permitted
Indebtedness of a Subsidiary of Borrower which is not a Credit Party;

(k)Indebtedness in connection with any collaboration, development or similar
arrangement not otherwise prohibited hereunder, in each case only if such
Indebtedness is due and payable, in each instance, upon the occurrence of an
event other than the passage of time;

(l)Indebtedness of any Person that becomes a Subsidiary (or of any Person not
previously a Subsidiary that is merged or consolidated with or into a Subsidiary
in a transaction permitted hereunder) of Borrower after the Effective Date, or
Indebtedness of any Person that is assumed after the Effective Date by any
Subsidiary in connection with an acquisition of assets by such Subsidiary;
provided that such Indebtedness is not incurred in contemplation of such
transaction;

(m)(i) Indebtedness with respect to workers’ compensation claims, payment
obligations in connection with health, disability or other types of social
security benefits, unemployment or other insurance obligations, reclamation and
statutory obligations or (ii) Indebtedness related to employee benefit plans,
including annual employee bonuses, accrued wage increases and 401(k) plan
matching obligations; in each case, incurred in the ordinary course of business
consistent with past practice;

(n)Indebtedness in respect of performance bonds, bid bonds, appeal bonds, surety
bonds and completion guarantees and similar obligations arising in the ordinary
course of business consistent with past practice;

(o)Indebtedness in respect of netting services, overdraft protection and other
cash management services, in each case in the ordinary course of business
consistent with past practice;

(p)Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business consistent with past practice;

(q)Indebtedness consisting of guarantees resulting from endorsement of
negotiable instruments for collection by any Credit Party in the ordinary course
of business consistent with past practice;

(r)unsecured Indebtedness incurred in connection with any items of Permitted
Distributions in clause (o) of the definition of “Permitted Distributions”;

(s)Permitted Convertible Indebtedness; provided that the sum of (i) the
principal amount of Permitted Convertible Indebtedness referred to in clause (a)
of the definition thereof plus (ii) the principal amount of Indebtedness
incurred pursuant to clause (y) below to purchase or construct a manufacturing
plant of the Borrower or any Subsidiary shall not exceed $870,000,000 in the
aggregate at any time outstanding;

(t)Permitted Hedging Agreements;

(u)[reserved];

(v)contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligation incurred in
connection with the consummation of one or more Acquisitions;

(w)Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five (5) Business Days of incurrence;

-63-

--------------------------------------------------------------------------------

 

(x)Indebtedness of Subsidiaries that are not Credit Parties in an aggregate
outstanding principal amount not to exceed $15,000,000 at any time;

(y)Indebtedness incurred to purchase or construct a manufacturing plant of the
Borrower or any Subsidiary; provided that the sum of (i) the principal amount of
such Indebtedness plus (ii) the principal amount of Permitted Convertible
Indebtedness referred to in clause (a) of the definition thereof and incurred
under clause (s) above shall not exceed $870,000,000 in the aggregate at any
time outstanding;

(z)other Indebtedness of Borrower and its Subsidiaries in an aggregate
outstanding principal amount not to exceed $10,000,000 at any time; and

(aa)subject to the proviso immediately below, extensions, refinancings,
modifications, amendments, restatements and, solely in the case of any items of
Permitted Indebtedness in clauses (b) or (s) of the definition of “Permitted
Indebtedness” or Permitted Indebtedness constituting notes governed by an
indenture, exchanges, of any items of Permitted Indebtedness in clauses (a)
through (z) above, provided, that, in each case the principal amount thereof is
not increased (other than by any reasonable amount of premium (if any), interest
(including post-petition interest), fees, expenses, charges or additional or
contingent interest reasonably incurred in connection with the same and the
terms thereof), provided, further, and solely in the case of any Permitted
Convertible Indebtedness or any Subordinated Debt permitted under the definition
of “Permitted Indebtedness”, in each case the maturity thereof is not shortened.

“Permitted Licenses” means: (a) a non-exclusive or an exclusive license (or
covenant not to sue with respect to) as to a geography other than the Territory
to Intellectual Property or a non-exclusive or an exclusive grant of rights for
development, manufacture, production, commercialization, marketing,
co-promotion, distribution, sale or similar commercial rights with respect to
any Product as to a geography other than the Territory; (b) subject to
satisfaction of the requirements set forth in the following sentence, a
non-exclusive or an exclusive license as to geography within the Territory to
Intellectual Property or a non-exclusive or an exclusive grant of rights for
development, manufacture, production, commercialization, marketing,
co-promotion, distribution, sale or similar commercial rights with respect to
any Product as to geography within the Territory in the ordinary course of
business, (c) a non-exclusive or an exclusive grant of manufacturing licenses to
third parties in the ordinary course of business, (d) a non-exclusive or an
exclusive license (or covenant not to sue with respect to) to Intellectual
Property unrelated in any way to any Product or a non-exclusive or an exclusive
grant of rights for development, manufacture, production, commercialization,
marketing, co-promotion, distribution, sale or similar commercial rights
unrelated in any way to any Product and (e) intercompany licenses or other
similar arrangements among Credit Parties.  Notwithstanding the foregoing, any
license or grant of rights described in clause (b) above to a geography within
the Territory shall not constitute a Permitted License hereunder if, as a result
of such license or grant, one hundred percent (100%) of the Net Sales of any
Product in the Territory would not be reported in the financial statements of
Borrower and its Subsidiaries and such license or grant of rights prohibits or
otherwise restricts the applicable Credit Party or Subsidiary from determining
in its sole discretion the pricing of any Product in the
Territory.  Notwithstanding the foregoing, “Permitted Licenses” shall include
any Excluded Licenses entered into after the Tranche A Closing Date that are
consented to by the Collateral Agent or the Required Lenders, in writing.

“Permitted Liens” means:

(a)Liens securing the Obligations pursuant to any Loan Document;

(b)Liens existing on the Effective Date and set forth on Schedule 12.3 of the
Disclosure Letter;

(c)Liens for Taxes, assessments or governmental charges (i) which are not yet
delinquent or (ii) which are being contested in good faith and by appropriate
proceedings promptly instituted and diligently conducted; provided that adequate
reserves therefor have been set aside on the books of the applicable Person and
maintained in conformity with Applicable Accounting Standards, if required;
provided, further, that in the case of a Tax, assessment or charge that has or
may become a Lien against any Collateral, such contest proceedings conclusively
operate to stay the sale or forfeiture of any portion of any Collateral to
satisfy such Tax, assessment or charge;

-64-

--------------------------------------------------------------------------------

 

(d)pledges or deposits made in the ordinary course of business (other than Liens
imposed by ERISA) in connection with workers’ compensation, payroll taxes,
unemployment insurance, old-age pensions, or other similar social security
legislation, (ii) pledges or deposits made in the ordinary course of business
consistent with past practice securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to Borrower or any of its
Subsidiaries, (iii) statutory or common law Liens of landlords and pledges and
deposits in the ordinary course of business securing liability to landlords
(including obligations in respect of letters of credit or bank guarantees for
the benefit of landlords) and other contractual obligations, and (iv) pledges or
deposits to secure performance of tenders, bids, leases, statutory or regulatory
obligations, surety and appeal bonds, government contracts, performance and
return-of-money bonds and other obligations of like nature, in each case other
than for borrowed money and entered into in the ordinary course of business
consistent with past practice;

(e)Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under either Section 7.4 or
7.7;

(f)Liens (including the right of set-off) in favor of banks or other financial
institutions incurred on deposits made in accounts held at such institutions in
the ordinary course of business; provided that such Liens (i) are not given in
connection with the incurrence of any Indebtedness, (ii) relate solely to
obligations for administrative and other banking fees and expenses incurred in
the ordinary course of business in connection with the establishment or
maintenance of such accounts and (iii) are within the general parameters
customary in the banking industry;

(g)Liens that are contractual rights of set-off (i) relating to pooled deposit
or sweep accounts of Borrower or any of its Subsidiaries to permit satisfaction
of overdraft or similar obligations incurred in the ordinary course of business
consistent with past practice or (ii) relating to purchase orders and other
agreements entered into with customers of Borrower or any of its Subsidiaries in
the ordinary course of business consistent with past practice;

(h)Liens solely on any cash earnest money deposits made by Borrower or any of
its Subsidiaries in connection with any Acquisition, Investment or other
acquisition of assets or properties not otherwise prohibited under this
Agreement;

(i)Liens existing on assets or properties at the time of its acquisition or
existing on the assets or properties of any Person at the time such Person
becomes a Subsidiary of Borrower, in each case after the Effective Date;
provided that (i) neither such Lien was created nor the Indebtedness secured
thereby was incurred in contemplation of such acquisition or such Person
becoming a Subsidiary of Borrower, (ii) such Lien does not extend to or cover
any other assets or properties (other than the proceeds or products thereof and
other than after-acquired assets or properties subject to a Lien securing
Indebtedness and other obligations incurred prior to such time and which
Indebtedness and other obligations are permitted hereunder that requires,
pursuant to its terms and conditions in effect at such time, a pledge of
after-acquired assets or properties, it being understood that such requirement
shall not be permitted to apply to any assets or properties to which such
requirement would not have applied but for such acquisition) and (iii) the
Indebtedness and other obligations secured thereby is permitted under Section
6.4 hereof;

(j)Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(k)Liens securing Indebtedness permitted under clause (d) of the definition of
“Permitted Indebtedness” (including any extensions, refinancings, modifications,
amendments or restatements of such Indebtedness permitted under clause (aa) of
the definition of “Permitted Indebtedness”); provided, that such Lien does not
extend to or cover any assets or properties other than those that are subject to
such capital lease or acquired with such Indebtedness;

(l)rights of first refusal, voting, redemption, transfer or other restrictions
(including call provisions and buy-sell provisions) with respect to the Equity
Interests of any joint venture or other Persons that are not Subsidiaries;

-65-

--------------------------------------------------------------------------------

 

(m)servitudes, easements, rights-of-way, restrictions and other similar
encumbrances on real property imposed by Requirements of Law and encumbrances
consisting of zoning or building restrictions, easements, licenses, restrictions
on the use of property or minor defects or other irregularities in title which,
in the aggregate, are not material, and which do not in any case materially
detract from the value of the property subject thereto or interfere with the
ordinary conduct of the business of any Credit Party or any Subsidiary of any
Credit Party;

(n)to the extent constituting a Lien, escrow arrangements securing
indemnification obligations associated with any Acquisition or Investment;

(o)licenses, sublicenses, leases or subleases of personal property (other than
relating to Intellectual Property) granted to third parties in the ordinary
course of business consistent with past practice, in each case which do not
interfere in any material respect with the operations of the business of any
Credit Party or any of its Subsidiaries;

(p)Permitted Licenses;

(q)Liens on cash or other current assets pledged to secure (i) Indebtedness in
respect of corporate credit cards, purchasing cards or bank card products, (ii)
Indebtedness in the form of letters of credit or bank guarantees, or (iii)
Permitted Hedging Agreements;

(r)Liens on any properties or assets of Borrower or any of its Subsidiaries
which do not constitute Collateral under the Loan Documents, including any of
the Excluded Property, other than (i) any Company IP related to any research,
development, manufacture, production, use, commercialization, marketing,
importing, storage, transport, offer for sale, distribution or sale of any
Product in the Territory that does not constitute Collateral (if any), and (ii)
any Equity Interests in any Credit Party or in Sarepta Securities Corp., a
Massachusetts corporation;

(s)Liens on properties or assets of Borrower or any of its Subsidiaries imposed
by law or regulation which were incurred in the ordinary course of business,
including landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
contractors’, suppliers of materials’, architects’ and repairmen’s Liens, and
other similar Liens arising in the ordinary course of business consistent with
past practice; provided that such Liens (i) do not materially detract from the
value of such properties or assets subject thereto or materially impair the use
of such properties or assets subject thereto in the operations of the business
of Borrower or such Subsidiary or (ii) are being contested in good faith by
appropriate proceedings, which conclusively operate to stay the sale or
forfeiture of any portion of such properties or assets subject thereto and for
which adequate reserves have been set aside on the books of the applicable
Person and maintained in conformity with Applicable Accounting Standards, if
required;

(t)mortgage on the manufacturing plant and the real property associated
therewith to secure the Indebtedness permitted by clause (y) of the definition
of Permitted Indebtedness; provided, that such mortgage does not extend to or
secure any assets or properties other than such plant and real property and
related fixtures;

(u)other Liens securing obligations incurred in compliance with the terms hereof
and not exceeding $2,500,000 in the aggregate at any time outstanding; and

(v)subject to the provisos immediately below, the modification, replacement,
extension or renewal of the Liens described in clauses (a) through (t) above;
provided, however, that any such modification, replacement, extension or renewal
must (i) be limited to the assets or properties encumbered by the existing Lien
(and any additions, accessions, parts, improvements and attachments thereto and
the proceeds thereof) and (ii) not increase the principal amount of any
Indebtedness secured by the existing Lien (other than by any reasonable premium
or other reasonable amount paid and fees and expenses reasonably incurred in
connection therewith); provided, further, that to the extent any of the Liens
described in clauses (a) through (t) above secure Indebtedness of a Credit
Party, such Liens, and any such modification, replacement, extension or renewal
thereof, shall constitute Permitted Liens if and only to the extent that such
Indebtedness is permitted under Section 6.4 hereof.  

-66-

--------------------------------------------------------------------------------

 

“Permitted Negative Pledges” means:

(a)prohibitions or limitations with regards to specific properties or assets
encumbered by Permitted Liens, if and only to the extent each such prohibition
or limitation applies only to such properties or assets;

(b)prohibitions or limitations set forth in any lease, license or other similar
agreement entered into in the ordinary course of business and not prohibited
hereunder;

(c)prohibitions or limitations relating to Permitted Indebtedness, in the case
of each such agreement if and only to the extent such prohibitions or
limitations, taken as a whole, are not materially more restrictive than the
prohibitions and limitations set forth in this Agreement and the other Loan
Documents, taken as a whole (as reasonably determined by a Responsible Officer
of Borrower in good faith);

(d)customary provisions restricting assignments, subletting, sublicensing or
other transfer of properties or assets subject thereto set forth in leases,
subleases, licenses (including Permitted Licenses) and other similar agreements
that are not otherwise prohibited under this Agreement or any other Loan
Document, if and only to the extent each such restriction applies only to the
properties or assets subject to such leases, subleases, licenses or agreements,
and customary provisions restricting assignment, pledges or transfer of any
agreement entered into in the ordinary course of business consistent with past
practice;   

(e)prohibitions or limitations imposed by Requirements of Law;

(f)prohibitions or limitations that exist as of the Effective Date under any
items of Permitted Indebtedness in clause (b) of the definition of “Permitted
Indebtedness”;

(g)customary prohibitions or limitations arising in connection with any Transfer
not prohibited by Section 6.1 or contained in any agreement relating to any such
Transfer pending the consummation of such Transfer;

(h)customary provisions in shareholders’ agreements, joint venture agreements,
organizational documents or similar binding agreements relating to, or any
agreement evidencing Indebtedness of, any joint venture entity or
non-Wholly-Owned Subsidiary and applicable solely to such joint venture entity
or non-Wholly-Owned Subsidiary and the Equity Interests issued thereby;

(i)customary net worth provisions set forth in real property leases entered into
by Subsidiaries of Borrower, so long as such net worth provisions could not
reasonably be expected to impair the ability of Borrower or its Subsidiaries to
meet their ongoing obligations (as reasonably determined by a Responsible
Officer of Borrower in good faith);

(j)customary net worth provisions set forth in customer agreements entered into
in the ordinary course of business consistent with past practice that are not
otherwise prohibited under this Agreement or any other Loan Document, so long as
such net worth provisions could not reasonably be expected to impair the ability
of Borrower or its Subsidiaries to meet their ongoing obligations (as reasonably
determined by a Responsible Officer of Borrower in good faith);

(k)restrictions on cash or other deposits (including escrowed funds) imposed by
agreements entered into in the ordinary course of business consistent with past
practice that are not otherwise prohibited under this Agreement or any other
Loan Document;

(l)prohibitions or limitations set forth in any agreement in effect at the time
any Person becomes a Subsidiary (but not any amendment, modification,
restatement, renewal, extension, supplement or replacement expanding the scope
of any such restriction or condition); provided that such agreement was not
entered into in contemplation of such Person becoming a Subsidiary and each such
prohibition or limitation does not apply to Borrower or any other Subsidiary
(other than such Person and any other Person that is a Subsidiary of such first
Person at the time such first Person becomes a Subsidiary);

(m)prohibitions or limitations imposed by any Loan Document;

(n)customary provisions set forth in joint venture agreements or agreements
governing minority investments that are not otherwise prohibited by this
Agreement or any other Loan Document, if and only to the extent each such
prohibition or limitation applies only to the joint venture entity or minority
investment that is the subject of such agreement;

-67-

--------------------------------------------------------------------------------

 

(o)limitations imposed with respect to any license acquired in an Acquisition;

(p)customary provisions restricting assignments or other transfer of properties
or assets subject thereto set forth in any agreement entered into in the
ordinary course of business consistent with past practice, if and only to the
extent each such restriction applies only to the properties or assets subject to
such agreement;

(q)prohibitions or limitations imposed by any agreement evidencing any Permitted
Indebtedness of the type described in any of clause (d) of the definition of
“Permitted Indebtedness”; and

(r)prohibitions or limitations imposed by any amendments, modifications,
restatements, renewals, extensions, supplements or replacements of any of the
agreements referred to in clauses (a) through (q) above, except to the extent
that any such amendment, modification, restatement, renewal, extension,
supplement or replacement expands the scope of any such prohibition or
limitation.

“Permitted Subsidiary Distribution Restrictions” means, in each case
notwithstanding Section 6.8:

(a)prohibitions or limitations with regards to specific properties or assets
encumbered by Permitted Liens, if and only to the extent each such prohibition
or limitation applies only to such properties or assets;

(b)prohibitions or limitations set forth in any lease, license or other similar
agreement not prohibited hereunder;

(c)prohibitions or limitations relating to Permitted Indebtedness, in the case
of each such agreement if and only to the extent such prohibitions or
limitations, taken as a whole, are not materially more restrictive than the
prohibitions and limitations set forth in this Agreement and the other Loan
Documents, taken as a whole (as reasonably determined by a Responsible Officer
of Borrower in good faith);

(d)customary provisions restricting assignments, subletting, sublicensing or
other transfer of properties or assets subject thereto set forth in leases,
subleases, licenses (including Permitted Licenses) and other similar agreements
that are not otherwise prohibited under this Agreement or any other Loan
Document, if and only to the extent each such restriction applies only to the
properties or assets subject to such leases, subleases, licenses or agreements,
and customary provisions restricting assignment, pledges or transfer of any
agreement entered into in the ordinary course of business consistent with past
practice;

(e)prohibitions or limitations on the transfer or assignment of any properties,
assets or Equity Interests set forth in any agreement entered into in the
ordinary course of business consistent with past practice that is not otherwise
prohibited under this Agreement or any other Loan Document, if and only to the
extent each such prohibition or limitation applies only to such properties,
assets or Equity Interests;

(f)prohibitions or limitations imposed by Requirements of Law;

(g)prohibitions or limitations that exist as of the Tranche A Closing Date under
any items of Permitted Indebtedness in clause (b) of the definition of
“Permitted Indebtedness”;

(h)customary prohibitions or limitations arising in connection with any Transfer
not prohibited by Section 6.1 or contained in any agreement relating to any such
Transfer pending the consummation of such Transfer;

(i)customary provisions in shareholders’ agreements, joint venture agreements,
organizational documents or similar binding agreements relating to, or any
agreement evidencing Indebtedness of, any joint venture entity or
non-Wholly-Owned Subsidiary and applicable solely to such joint venture entity
or non-Wholly-Owned Subsidiary and the Equity Interests issued thereby;

(j)customary net worth provisions set forth in real property leases entered into
by Subsidiaries of Borrower, so long as such net worth provisions could not
reasonably be expected to impair the ability of Borrower or its Subsidiaries to
meet their ongoing obligations (as reasonably determined by a Responsible
Officer of Borrower in good faith);

-68-

--------------------------------------------------------------------------------

 

(k)customary net worth provisions set forth in customer agreements entered into
in the ordinary course of business consistent with past practice that are not
otherwise prohibited under this Agreement or any other Loan Document, so long as
such net worth provisions could not reasonably be expected to impair the ability
of Borrower or its Subsidiaries to meet their ongoing obligations (as reasonably
determined by a Responsible Officer of Borrower in good faith);

(l)restrictions on cash or other deposits (including escrowed funds) imposed by
agreements entered into in the ordinary course of business consistent with past
practice that are not otherwise prohibited under this Agreement or any other
Loan Document;

(m)prohibitions or limitations set forth in any agreement in effect at the time
any Person becomes a Subsidiary (but not any amendment, modification,
restatement, renewal, extension, supplement or replacement expanding the scope
of any such restriction or condition); provided that such agreement was not
entered into in contemplation of such Person becoming a Subsidiary and each such
prohibition or limitation does not apply to Borrower or any other Subsidiary
(other than such Person and any other Person that is a Subsidiary of such first
Person at the time such first Person becomes a Subsidiary);

(n)prohibitions or limitations imposed by any Loan Document;

(o)customary provisions set forth in joint venture agreements or agreements
governing minority investments that are not otherwise prohibited by this
Agreement or any other Loan Document, if and only to the extent each such
prohibition or limitation applies only to the joint venture entity or minority
investment that is the subject of such agreement;

(p)customary provisions restricting assignments or other transfer of properties
or assets subject thereto set forth in any agreement entered into in the
ordinary course of business consistent with past practice, if and only to the
extent each such restriction applies only to the properties or assets subject to
such agreement;

(q)prohibitions or limitations imposed by any agreement evidencing any Permitted
Indebtedness of the type described in any of clause (d) of the definition of
“Permitted Indebtedness”; and

(r)prohibitions or limitations imposed by any amendments, modifications,
restatements, renewals, extensions, supplements or replacements of any of the
agreements referred to in clauses (a) through (q) above, except to the extent
that any such amendment, modification, restatement, renewal, extension,
supplement or replacement expands the scope of any such prohibition or
limitation.

“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) relating to
Borrower’s common stock (or other securities or property following a merger
event or other change of the common stock of Borrower) or cash or any
combination thereof (with the amount of such cash or such combination determined
by reference to the market price of such common stock or other securities) sold
by Borrower substantially concurrently with any purchase by Borrower of a
related Permitted Bond Hedge Transaction.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Pharmakon Lender” means BioPharma Credit PLC, BioPharma Credit Investments V
(Master) LP and any of their respective Controlled Investment Affiliates.

“PIK Interest” is defined in Section 2.3(a)(iii).

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the IRC or
Section 302 of ERISA which is maintained or contributed to by Borrower or its
Subsidiaries or their respective ERISA Affiliates or with respect to which
Borrower or its Subsidiaries have any liability (including under Section 4069 of
ERISA).  

-69-

--------------------------------------------------------------------------------

 

“Prepayment Premium” means the Tranche A Prepayment Premium or the Tranche B
Prepayment Premium (as applicable) or any combination thereof, as the context
dictates.

“Product” means, collectively, (a) any pharmaceutical composition, marketed,
sold, offered for sale, produced, made, or manufactured by or on behalf of
Borrower, in which eteplirsen is indicated to be administered for use in the
treatment of Duchenne muscular dystrophy (“DMD”) in patients who have a
confirmed mutation of the DMD gene that is amenable to exon 51 skipping or for
any other use approved by the FDA, including EXONDYS 51® (eteplirsen) Injection;
and (b) any pharmaceutical composition, marketed, sold, offered for sale,
produced, made, or manufactured by or on behalf of Borrower, in which golodirsen
is indicated to be administered for use in the treatment of DMD in patients who
have a confirmed mutation of the DMD gene that is amenable to exon 53 skipping
or for any other use approved by the FDA, including VYONDYS 53® (golodirsen)
(also known as SRP-4053); provided that Product does not contain a controlled
substance (as that term is defined in the Controlled Substances Act (21 U.S.C. §
801 et seq.)).

“Register” is defined in Section 2.8(a).

“Registered Organization” means any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

“Regulatory Agency” means a U.S. Governmental Authority with responsibility for
the approval of the marketing and sale of pharmaceuticals or other regulation of
pharmaceuticals, including the FDA.

“Regulatory Approval” means all approvals, product or establishment licenses,
registrations or authorizations of any Regulatory Agency necessary for the
manufacture, use, storage, import, export, transport, offer for sale, or sale of
any Product.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater, in
each case, in the United States.

“Required Lenders” means, at any time of determination (a) prior to the Tranche
A Closing Date, Lenders obligated with respect to greater than fifty percent
(50%) of the Term Loan Commitments, and (b) thereafter, Lenders representing
greater than fifty percent (50%) of the sum of the outstanding principal amount
(including accrued and capitalized PIK Interest) of the Term Loans at such time
plus the outstanding Term Loan Commitments at such time.

“Requirements of Law” means with respect to any Person, collectively, the common
law and all federal, state, provincial, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, judgements, orders,
writs and decrees or any other legal requirements of any Governmental Authority,
in each case that are applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Responsible Officers” means, with respect to Borrower, collectively, the Chief
Executive Officer, President or Vice President, Chief Commercial Officer, Chief
Medical Officer, Chief Business Officer, General Counsel, Chief Financial
Officer, Secretary or Assistant Secretary, Treasurer or Assistant Treasurer and
Director of Global Treasury.

“Sanctions” is defined in Section 4.18(c).

“SEC” shall mean the Securities and Exchange Commission and any analogous
Governmental Authority.

-70-

--------------------------------------------------------------------------------

 

“Secured Parties” means each Lender, each other Indemnified Person and each
other holder of any Obligation of a Credit Party.

“Securities Account” means any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

“Securities Act” means the Securities Act of 1933.

“Security Agreement” means the Guaranty and Security Agreement, dated as of the
Tranche A Closing Date, by and among the Credit Parties and the Collateral
Agent, in form and substance substantially similar to Exhibit C attached hereto
or in such form or substance as the Credit Parties and the Collateral Agent may
otherwise agree.

“Security Disclosure Letter” means the “Security Disclosure Letter”, as such
term is defined in the Security Agreement.

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets (including goodwill minus
disposition costs) of such Person (both at fair value and present fair saleable
value), on a going concern basis, is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to generally pay all liabilities (including trade debt)
of such Person as such liabilities become absolute and mature in the ordinary
course of business consistent with past practice and (c) such Person does not
have unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which it is engaged or will be engaged.  In
computing the amount of contingent or unliquidated liabilities at any time, such
liabilities shall be computed at the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Specified Disputes” is defined in Section 4.6(i).

“SSA” means the Social Security Act of 1935, codified at Title 42, Chapter 7, of
the United States Code.

“Stock Acquisition” means the purchase or other acquisition by Borrower or any
of its Subsidiaries of all of the Equity Interests (by merger, stock purchase or
otherwise) in any other Person.

“Subordinated Debt” means any Indebtedness in the form of or otherwise
constituting term debt incurred by any Credit Party or any Subsidiary thereof
(including any Indebtedness incurred in connection with any Acquisition or other
Investment) that: (a) is subordinated in right of payment to the Obligations at
all times until all of the Obligations have been paid, performed or discharged
in full and Borrower has no further right to obtain any Credit Extension
hereunder pursuant to a subordination, intercreditor or other similar agreement
that is in form and substance reasonably satisfactory to the Collateral Agent
(which agreement shall include turnover provisions that are reasonably
satisfactory to the Collateral Agent); (b) except as permitted by clause (d)
below or otherwise permitted, is not subject to scheduled amortization,
redemption (mandatory), sinking fund or similar payment and does not have a
final maturity, in each case, before a date that is at least ninety-one (91)
days following the Term Loan Maturity Date; (c) does not include covenants
(including financial covenants) and agreements (excluding agreements with
respect to maturity, amortization, pricing and other economic terms) that, taken
as a whole, are more restrictive or onerous on the Credit Parties in any
material respect than the comparable covenants and agreements, taken as a whole,
in the Loan Documents (as reasonably determined by a Responsible Officer of
Borrower in good faith); (d) is not subject to repayment or prepayment,
including pursuant to a put option exercisable by the holder of any such
Indebtedness, prior to the final maturity thereof except in the case of an event
of default or change of control (or the equivalent thereof, however described);
and (e) does not provide or otherwise include provisions having the effect of
providing that a default or event of default (or the equivalent thereof, however
described) under or in respect of such Indebtedness shall exist, or such
Indebtedness shall otherwise become due prior to its scheduled maturity or the
holder or holders thereof or any trustee or agent on its or their behalf shall
be permitted (with or without the giving of notice, the lapse of time or both)
to cause any such Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity,
in any such case upon the occurrence of a Default or Event of Default hereunder
unless and until the Obligations have been declared, or have otherwise
automatically become, immediately due and payable pursuant to Section
8.1(a).  Notwithstanding the foregoing, Permitted Convertible Indebtedness shall
not constitute Subordinated Debt.

-71-

--------------------------------------------------------------------------------

 

“Subsidiary” means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which more than fifty percent
(50.0%) of whose shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the Board of Directors (or similar body) of such corporation, partnership or
other entity are at the time owned, directly or indirectly through one or more
intermediaries, or both, by such Person.  Unless the context otherwise requires,
each reference to a Subsidiary herein shall be a reference to a Subsidiary of a
Credit Party.

“Tax” means any present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan” means each of the Tranche A Loan and the Tranche B Loan, as
applicable, and “Term Loans” means, collectively, the Tranche A Loan and the
Tranche B Loan.

“Term Loan Commitment” mean each of the Tranche A Loan Commitment and the
Tranche B Loan Commitment, as applicable, and “Term Loan Commitments” means,
collectively, the Tranche A Loan Commitment and the Tranche B Loan Commitment.

“Term Loan Maturity Date” means the 48th-month anniversary of the Tranche A
Closing Date.

“Term Loan Note” is defined in Section 2.8(b).

“Term Loan Rate” is defined in Section 2.3(a)(i).

“Territory” means the United States.

“Third Party IP” is defined in Section 4.6(l).

“Trademark License” means any agreement, whether written or oral, providing for
the grant by or to a Person of any right to use any Trademark.

“Trademarks” means (a) all registrations and recordings of, and all applications
in connection with, all trademarks, trade names, corporate names, company names,
business names, fictitious business names, service marks, elements of package or
trade dress of goods or services, logos and other source or business
identifiers, in each case, in the United States Patent and Trademark Office or
in any similar office or agency of the United States or any state thereof,
together with the goodwill associated therewith and (b) all renewals thereof.

“Trading Days” means a day on which exchanges in the United States are open for
the buying and selling of securities.

“Tranche A Closing Date” means the date on which the Tranche A Loan is advanced
by Lenders, which, subject to the satisfaction of the conditions precedent to
the Tranche A Loan set forth in Section 3.1, Section 3.3 and Section 3.5, shall
be ten (10) Business Days following the Effective Date.

“Tranche A Commitment” means, with respect to any Lender, the commitment of such
Lender to make the Credit Extensions relating to the Tranche A Loan on the
Tranche A Closing Date in the aggregate principal amount set forth opposite such
Lender’s name on Exhibit D attached hereto.

“Tranche A Loan” is defined in Section 2.2(a)(i).

“Tranche A Loan Amount” means an original principal amount equal to Two Hundred
and Fifty Million Dollars ($250,000,000.00).

-72-

--------------------------------------------------------------------------------

 

“Tranche A Makewhole Amount” means, as of any date of prepayment of the Tranche
A Loan occurring prior to the 2nd-year anniversary of the Tranche A Closing
Date, an amount equal to the sum of all interest that would have accrued and
been payable from such date of prepayment through the 2nd-year anniversary of
the Tranche A Closing Date on the amount of principal (including accrued and
capitalized PIK Interest) prepaid.

“Tranche A Note” means a promissory note in substantially the form attached
hereto as Exhibit B-1, as it may be amended, restated, supplemented or otherwise
modified from time to time.

“Tranche A Prepayment Premium” means, with respect to any prepayment of the
Tranche A Loan by Borrower pursuant to Section 2.2(c) or as a result of the
acceleration of the maturity of the Term Loans pursuant to Section 8.1(a), an
amount equal to the product of the amount of any principal (including accrued
and capitalized PIK Interest) so prepaid, multiplied by:

(a)if such prepayment occurs prior to the 3rd-year anniversary of the Tranche A
Closing Date, 0.02; and

(b)if such prepayment occurs on or after the 3rd-year anniversary of the Tranche
A Closing Date but prior to the 4th-year anniversary of the Tranche A Closing
Date, 0.01.

For the avoidance of doubt, no Tranche A Prepayment Premium shall be due and
owing for any payment of principal of the Tranche A Loan made on the Term Loan
Maturity Date.

“Tranche B Closing Date” means the date on which the Tranche B Loan is advanced
by Lenders, which, as indicated in the Payment/Advance Request for the Tranche B
Loan and subject to the satisfaction of the conditions precedent to the Tranche
B Loan set forth in Section 3.2, Section 3.3 and Section 3.5, shall be
seventy-five (75) days (or such shorter period as may be agreed to by Lenders)
following the delivery by Borrower to the Collateral Agent of a completed
Payment/Advance Request for the Tranche B Loan and, in no event, later than
December 31, 2020.

“Tranche B Commitment” means, with respect to any Lender, the commitment of such
Lender to make the Credit Extensions relating to the Tranche B Loan on the
Tranche B Closing Date (and, for the avoidance of doubt, no later than December
31, 2020) in the aggregate principal amount set forth opposite such Lender’s
name on Exhibit D attached hereto; provided, however, that the parties hereto
agree that such commitment, and any obligations of such Lender hereunder with
respect thereto, shall terminate automatically without any further action by any
party hereto and be of no further force and effect if (x) any prepayment, in
whole or in part, of principal amount (including accrued and capitalized PIK
Interest) of the Tranche A Loan is made pursuant to Section 2.2(c) or as a
result of the acceleration of the maturity of the Tranche A Loan pursuant to
Section 8.1(a) on or before the Tranche B Closing Date or (y) the Tranche B
Closing Date does not occur on or before December 31, 2020 (in either of which
case, for purposes of this Agreement, such Lender’s Tranche B Commitment equals
zero).

“Tranche B Loan” is defined in Section 2.2(a)(ii).

“Tranche B Loan Amount” means an original principal amount requested by the
Borrower, in multiples of $50,000,000, not less than Fifty Million Dollars
($50,000,000.00) and not more than Two Hundred and Fifty Million Dollars
($250,000,000.00); provided, that if either of the events described clauses (x)
or (y) in the proviso to the definition of “Tranche B Commitment” occurs, the
Tranche B Loan Amount, for purposes of this Agreement, equals zero.

“Tranche B Makewhole Amount” means, as of any date of prepayment of the Tranche
B Loan occurring prior to the 2nd-year anniversary of the Tranche B Closing
Date, an amount equal to the sum of all interest that would have accrued and
been payable from such date of prepayment through the 2nd-year anniversary of
the Tranche B Closing Date on the amount of principal prepaid.

“Tranche B Note” means a promissory note in substantially the form attached
hereto as Exhibit B-2, as it may be amended, restated, supplemented or otherwise
modified from time to time.

-73-

--------------------------------------------------------------------------------

 

“Tranche B Prepayment Premium” means, with respect to any prepayment of the
Tranche B Loan by Borrower pursuant to Section 2.2(c) or as a result of the
acceleration of the maturity of the Term Loans pursuant to Section 8.1(a), an
amount equal to the product of the amount of any principal so prepaid,
multiplied by:

(a)if such prepayment occurs prior to the 3rd-year anniversary of the Tranche B
Closing Date, 0.02; and

(b)if such prepayment occurs on or after the 3rd-year anniversary of the Tranche
B Closing Date but prior to the 4th-year anniversary of the Tranche A Closing
Date, 0.01.

For the avoidance of doubt, no Tranche B Prepayment Premium shall be due and
owing for any payment of principal of the Tranche B Loan made on the Term Loan
Maturity Date.

“Transfer” is defined in Section 6.1.

“Treasury Regulations” mean those regulations promulgated pursuant to the IRC.

“TRICARE” means a program of medical benefits covering former and active members
of the uniformed services and certain of their dependents, financed and
administered by the United States Departments of Defense, Health and Human
Services and Transportation.

“UKBA” is defined in Section 4.18(a).

“United States” or “U.S.” means the United States of America, its fifty (50)
states, and the District of Columbia.

“Wholly-Owned Subsidiary” means, with respect to any Person, a Subsidiary of
such Person, all of the Equity Interests in which (other than directors’
qualifying shares or nominee or other similar shares required pursuant to
Requirements of Law) are owned by such Person or another Wholly-Owned Subsidiary
of such Person.  Unless the context otherwise requires, each reference to a
Wholly-Owned Subsidiary herein shall be a reference to a Wholly-Owned Subsidiary
of a Credit Party.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.  

[Signature page follows.]

 

 

-74-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

SAREPTA THERAPEUTICS, INC.,

as Borrower

 

 

 

 

 

 

By

 

/s/ Sandesh Mahatme

 

 

 

Name:

 

Sandesh Mahatme

 

 

 

Title:

 

Executive Vice President, Chief Financial

 

 

Officer, and Chief Business Officer

 

 

 

Signature Page to Loan Agreement

--------------------------------------------------------------------------------

 

 

BIOPHARMA CREDIT PLC,

as Collateral Agent and Lender

 

 

 

 

 

 

By:

 

Pharmakon Advisors, LP,

 

 

its Investment Manager

 

 

 

 

 

By: Pharmakon Management I, LLC,

 

 

its General Partner

 

 

 

By

 

/s/ Pedro Gonzalez de Cosio

Name:

 

Pedro Gonzalez de Cosio

Title:

 

CEO and Managing Member

 

 

 

BIOPHARMA CREDIT INVESTMENTS V (MASTER) LP,

as Lender

 

By:

 

Pharmakon Advisors, LP,

 

 

its Investment Manager

 

 

 

 

 

By: Pharmakon Management I, LLC,

 

 

its General Partner

 

 

By

 

/s/ Pedro Gonzalez de Cosio

Name:

 

Pedro Gonzalez de Cosio

Title:

 

CEO and Managing Member

 

 

 

Signature Page to Loan Agreement

--------------------------------------------------------------------------------

 

EXHIBIT A – PAYMENT/ADVANCE REQUEST FORM

LOAN PAYMENT/ADVANCE REQUEST

The undersigned, being the duly elected and acting
                                           of SAREPTA THERAPEUTICS, INC., a
Delaware corporation (“Borrower”), does hereby certify, solely in his/her
capacity as an authorized officer of Borrower and not in his/her personal
capacity, to each of BIOPHARMA CREDIT PLC (in its capacity as “Collateral Agent”
and a “Lender”) and BIOPHARMA CREDIT INVESTMENTS V (MASTER) LP (a “Lender”), in
connection with that certain Loan Agreement dated as of December 13, 2019 by and
among Borrower, Lenders and the other parties thereto (the “Loan Agreement”;
with other capitalized terms used below having the meanings ascribed thereto in
the Loan Agreement) that, subject to the satisfaction (or waiver by Required
Lenders) of the conditions precedent to the Tranche [A] [B] Loan1 set forth in
Section 3 of the Loan Agreement, on [the Tranche A Closing Date]2 [[___________,
20__] (the “Tranche B Closing Date”)]3:

1.the representations and warranties made by the Credit Parties in Section 4 of
the Loan Agreement and in the other Loan Documents are true and correct in all
material respects, unless any such representation or warranty is stated to
relate to a specific earlier date, in which case such representation or warranty
shall be true and correct in all material respects as of such earlier date (it
being understood that any representation or warranty that is qualified as to
“materiality,” “Material Adverse Change,” or similar language shall be true and
correct in all respects on the Tranche [A][B] Closing Date4 or as of such
earlier date, as applicable);

 

2.no Default or Event of Default has occurred since the [Effective Date]5
[Tranche A Closing Date]6 or is occurring as of the date hereof;

 

3.all conditions referred to in Section 3 of the Loan Agreement to the making of
the Tranche [A][B] Loan7 to be made on the Tranche [A][B] Closing Date8 have
been satisfied (or waived in writing by the Required Lenders);

 

4.no Material Adverse Change has occurred since the [Effective Date]9 [Tranche A
Closing Date]10

 

5.the undersigned is a Responsible Officer of Borrower; and

 

6.the proceeds of the [Tranche A Loan]11 [Tranche B Loan]12 shall be disbursed
as set forth on Attachment A hereto13.

 

Dated:  ___________________, 20__14

[Signature page follows]



 

1 

As applicable.

2 

To be included in Payment/Advance Request for Tranche A Loan only.

3 

To be included in Payment/Advance Request for Tranche B Loan only.

4 

As applicable.

5 

To be included in Payment/Advance Request for Tranche A Loan only.

6 

To be included in Payment/Advance Request for Tranche B Loan only.

7 

As applicable.

8 

As applicable.

9 

To be included in Payment/Advance Request for Tranche A Loan only.

10 

To be included in Payment/Advance Request for Tranche B Loan only.

11 

To be included in Payment/Advance Request for Tranche A Loan only.

12 

To be included in Payment/Advance Request for Tranche B Loan only.

13 

To be prepared in coordination with Lenders (or by Lenders’ counsel).

14 

In Payment/Advance Request for Tranche B Loan, insert date no later than 75 days
prior to the Tranche B Closing Date.

 

--------------------------------------------------------------------------------

 

SAREPTA THERAPEUTICS, INC.,

as Borrower

 

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

[Signature page to Loan Payment/Advance Request (Tranche [A] [B] Loan)]

--------------------------------------------------------------------------------

 

EXHIBIT B-1

 

THIS NOTE CONTAINS ORIGINAL ISSUE DISCOUNT, AS DEFINED IN SECTION 1273 OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED.  PLEASE CONTACT PETER WALSH, 215
FIRST STREET, SUITE 415, CAMBRIDGE, MA, 02142, TELEPHONE: (617) 301-8680 TO
OBTAIN INFORMATION REGARDING THE ISSUE PRICE OF THE NOTE, THE AMOUNT OF ORIGINAL
ISSUE DISCOUNT IN THE NOTE AND THE YIELD TO MATURITY.

 

TRANCHE A NOTE

 

$____.00

 

Dated: [________], 2019

 

FOR VALUE RECEIVED, the undersigned, SAREPTA THERAPEUTICS, INC., a Delaware
corporation (“Borrower”), HEREBY PROMISES TO PAY to [BIOPHARMA CREDIT PLC]
[BIOPHARMA CREDIT INVESTMENTS V (MASTER) LP] (“Lender”), or its registered
assignees, the principal amount of _____ ($______.00), plus interest on the
aggregate unpaid principal amount hereof at a per annum rate equal to eight and
one-half percent (8.50%) per annum, and in accordance with the terms of the Loan
Agreement dated as of December 13, 2019 by and among Borrower, Lender and the
other parties thereto (as may be amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”).  If not sooner paid, the
entire principal amount (including accrued and capitalized PIK Interest), all
accrued, unpaid and uncapitalized interest hereunder, all due and unpaid Lender
Expenses and any other amounts payable under the Loan Documents shall be due and
payable on the Term Loan Maturity Date.  Any capitalized term not otherwise
defined herein shall have the meaning attributed to such term in the Loan
Agreement.

 

All unpaid principal (including accrued and capitalized PIK Interest) with
respect to the Tranche A Loan (and, for the avoidance of doubt, all accrued,
unpaid and uncapitalized interest, all due and unpaid Lender Expenses and any
other amounts payable under the Loan Documents) is due and payable in full on
the Term Loan Maturity Date.  Interest shall accrue on this Tranche A Note
commencing on, and including, the date of this Tranche A Note, and shall accrue
on this Tranche A Note, or any portion thereof, for the day on which this
Tranche A Note or such portion is paid.  Interest on this Tranche A Note shall
be payable in accordance with Section 2.3 of the Loan Agreement.

 

Principal, interest and all other amounts due with respect to this Tranche A
Note are payable in lawful money of the United States of America to Lender as
set forth in the Loan Agreement and this Tranche A Note.  

 

The Loan Agreement, among other things, (a) provides for the making of secured
Term Loans by Lender to Borrower, and (b) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events.

 

This Tranche A Note may not be prepaid except as set forth in Section 2.2(c) of
the Loan Agreement or as expressly provided in Section 8.1 of the Loan
Agreement.

 

This Tranche A Note and the obligation of Borrower to repay the unpaid principal
amount of this Tranche A Note, interest thereon, and all other amounts due
Lender under the Loan Agreement are secured pursuant to the Collateral
Documents.

 

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Tranche A Note are hereby waived.

 

thIS TRANCHE A NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS TRANCHE A NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

 

--------------------------------------------------------------------------------

 

Note Register; Ownership of Note.  The ownership of an interest in this Tranche
A Note shall be registered on a record of ownership maintained by Collateral
Agent.  Notwithstanding anything else in this Tranche A Note to the contrary,
the right to the principal of, and stated interest on, this Tranche A Note may
be transferred only if the transfer is registered on such record of ownership
and the transferee is identified as the owner of an interest in the
obligation.  Borrower shall be entitled to treat the registered holder of this
Tranche A Note (as recorded on such record of ownership) as the owner in fact
thereof for all purposes and shall not be bound to recognize any equitable or
other claim to or interest in this Tranche A Note on the part of any other
Person.




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower has caused this Tranche A Note to be duly executed
by one of its officers thereunto duly authorized on the date hereof.

BORROWER:

 

SAREPTA THERAPEUTICS, INC.,

as Borrower

 

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B-2

 

THIS NOTE CONTAINS ORIGINAL ISSUE DISCOUNT, AS DEFINED IN SECTION 1273 OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED.  PLEASE CONTACT PETER WALSH, 215
FIRST STREET, SUITE 415, CAMBRIDGE, MA, 02142, TELEPHONE: (617) 301-8680 TO
OBTAIN INFORMATION REGARDING THE ISSUE PRICE OF THE NOTE, THE AMOUNT OF ORIGINAL
ISSUE DISCOUNT IN THE NOTE AND THE YIELD TO MATURITY.

 

TRANCHE B NOTE

 

$__________.00

 

Dated: [________], 20__

 

FOR VALUE RECEIVED, the undersigned, SAREPTA THERAPEUTICS, INC., a Delaware
corporation (“Borrower”), HEREBY PROMISES TO PAY to [BIOPHARMA CREDIT PLC]
[BIOPHARMA CREDIT INVESTMENTS V (MASTER) LP] (“Lender”), or its registered
assignees, the principal amount of _______________________ ($___,000,000.00),
plus interest on the aggregate unpaid principal amount hereof at a per annum
rate equal to eight and one-half percent (8.50%) per annum, and in accordance
with the terms of the Loan Agreement dated as of December 13, 2019 by and among
Borrower, Lender and the other parties thereto (as may be amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”).  If
not sooner paid, the entire principal amount, all accrued and unpaid interest
hereunder, all due and unpaid Lender Expenses and any other amounts payable
under the Loan Documents shall be due and payable on the Term Loan Maturity
Date.  Any capitalized term not otherwise defined herein shall have the meaning
attributed to such term in the Loan Agreement.

 

All unpaid principal with respect to the Tranche B Loan (and, for the avoidance
of doubt, all accrued and unpaid interest, all due and unpaid Lender Expenses
and any other amounts payable under the Loan Documents) is due and payable in
full on the Term Loan Maturity Date.  Interest shall accrue on this Tranche B
Note commencing on, and including, the date of this Tranche B Note, and shall
accrue on this Tranche B Note, or any portion thereof, for the day on which this
Tranche B Note or such portion is paid.  Interest on this Tranche B Note shall
be payable in accordance with Section 2.3 of the Loan Agreement.

 

Principal, interest and all other amounts due with respect to this Tranche B
Note are payable in lawful money of the United States of America to Lender as
set forth in the Loan Agreement and this Tranche B Note.  

 

The Loan Agreement, among other things, (a) provides for the making of secured
Term Loans by Lender to Borrower, and (b) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events.

 

This Tranche B Note may not be prepaid except as set forth in Section 2.2(c) of
the Loan Agreement or as expressly provided in Section 8.1 of the Loan
Agreement.

 

This Tranche B Note and the obligation of Borrower to repay the unpaid principal
amount of this Tranche B Note, interest thereon, and all other amounts due
Lender under the Loan Agreement are secured pursuant to the Collateral
Documents.

 

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Tranche B Note are hereby waived.

 

thIS TRANCHE B NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS TRANCHE B NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Note Register; Ownership of Note.  The ownership of an interest in this Tranche
B Note shall be registered on a record of ownership maintained by Collateral
Agent.  Notwithstanding anything else in this Tranche B Note to the contrary,
the right to the principal of, and stated interest on, this Tranche B Note may
be transferred only if the transfer is registered on such record of ownership
and the transferee is identified as the owner of an interest in the
obligation.  Borrower shall be entitled to treat the registered holder of this
Tranche B Note (as recorded on such record of ownership) as the owner in fact
thereof for all purposes and shall not be bound to recognize any equitable or
other claim to or interest in this Tranche B Note on the part of any other
Person.




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower has caused this Tranche B Note to be duly executed
by one of its officers thereunto duly authorized on the date hereof.

BORROWER:

 

SAREPTA THERAPEUTICS, INC.,

as Borrower

 

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

 

 

FORM OF SECURITY AGREEMENT

 

 

--------------------------------------------------------------------------------

 

GUARANTY AND SECURITY AGREEMENT

Dated as of December 20, 2019

by


SAREPTA THERAPEUTICS, INC.

(as Borrower),

THE GUARANTORS PARTY HERETO,

and

Each OTHER Grantor
From Time to Time Party Hereto

in favor of

BIOPHARMA CREDIT PLC

(as Collateral Agent on behalf of Lenders and the other Secured Parties)

 

 

 

--------------------------------------------------------------------------------

 

GUARANTY AND SECURITY AGREEMENT, dated as of December 20, 2019 by SAREPTA
THERAPEUTICS, INC., a Delaware corporation (“Borrower”), the Guarantors party to
the Loan Agreement (as defined below) as of the date hereof, and each other
Person that becomes a party hereto pursuant to Section 8.6 (together with
Borrower and such Guarantors, “Grantors”), in favor of BIOPHARMA CREDIT PLC, a
public limited company incorporated under the laws of England and Wales (as the
“Collateral Agent”) on behalf of Lenders and each other Secured Party.

W I T N E S S E T H:

WHEREAS, pursuant to the Loan Agreement dated as of December 13, 2019 (as the
same may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”) by and among Borrower, the
Collateral Agent and the other parties thereto, Lenders agrees to make
extensions of credit to Borrower upon the terms and subject to the conditions
set forth therein;

WHEREAS, each Grantor other than Borrower agrees to guaranty, jointly and
severally, the Obligations (as defined in the Loan Agreement) of Borrower;

WHEREAS, each Grantor will derive substantial direct and indirect benefits from
the making of the extensions of credit under the Loan Agreement; and

WHEREAS, it is a condition precedent to the obligation of Lenders to extend
credit to Borrower under the Loan Agreement that the Grantors shall have
executed and delivered this Agreement to the Collateral Agent and each Lender
for the benefit of Lenders and the other Secured Parties.

NOW, THEREFORE, in consideration of the mutual premises herein contained and for
valuable consideration the receipt and sufficiency of which is hereby
acknowledged and to induce the Collateral Agent, Lenders and the Credit Parties
to enter into the Loan Agreement and to induce each Lender to make extensions of
credit to Borrower thereunder, each Grantor hereby agrees with the Collateral
Agent, each intending to be legally bound, as follows:

Article I

DEFINED TERMS

Section 1.1.Definitions.  Capitalized terms used herein without definition are
used as defined in the Loan Agreement.

(a)The following terms have the meanings given to them in the Code and terms
used herein without definition that are defined in the Code have the meanings
given to them in the Code (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):  “account”, “account debtor”,
“as-extracted collateral”, “certificated security”, “chattel paper”, “check”,
“commercial tort claim”, “commodity account”, “commodity contract”, “documents”,
“deposit account”, “electronic chattel paper”, “encumbrance”, “entitlement
holder”, “equipment”, “farm products”, “financial asset”, “fixture”, “general
intangible”, “goods”, “health-care-insurance receivable”, “instruments”,
“inventory”, “investment property”, “letter of credit”, “letter-of-credit
right”, “money”, “proceeds”, “promissory note”, “record”, “securities account”,
“security”, “security entitlement”, “supporting obligation”, “tangible chattel
paper” and “uncertificated security”.

(b)The following terms shall have the following meanings:

“Agreement” means this Guaranty and Security Agreement, as it may be amended,
restated, supplemented or otherwise modified from time to time.

“Applicable IP Office” means the United States Patent and Trademark Office or
the United States Copyright Office, as the context dictates.

 

--------------------------------------------------------------------------------

 

“Collateral” has the meaning specified in Section 3.1.

“Excluded Property” means, collectively:

(i)any “intent to use” United States Trademark applications for which a
statement of use or an amendment to allege use has not been filed (but only
until such statement is filed) solely to the extent, if any, that, and only
during the period, if any, in which, the grant of a security interest therein
would impair the validity or enforceability of such intent to use Trademark
applications under applicable federal law;

(ii)any permit, lease, license, contract, instrument or other agreement held by
any Grantor with respect to which, the grant to the Collateral Agent, in favor
of and for the benefit of Lenders and the other Secured Parties, of a security
interest therein and Lien thereupon, and the pledge to the Collateral Agent, in
favor of and for the benefit of Lenders and the other Secured Parties, thereof,
to secure the Obligations (and any guaranty thereof) are validly prohibited by
the terms thereof, or would create a right of termination in favor of any other
party thereto (other than Borrower or a controlled Affiliate of Borrower) but
only, in each case, to the extent, and for so long as, such prohibition or term
is not terminated or rendered unenforceable or otherwise deemed ineffective by
the Code (including Sections 9-406(d), 9-407(a), 9-408(a) and 9-409 of the Code)
or by any applicable Requirements of Law;

(iii)any permit, lease, license, contract, instrument or other agreement held by
any Grantor with respect to which, the grant to the Collateral Agent, in favor
of and for the benefit of Lenders and the other Secured Parties, of a security
interest in and Lien thereupon, and the pledge to the Collateral Agent, in favor
of and for the benefit of Lenders and the other Secured Parties, thereof, to
secure the Obligations (and any guaranty thereof) require the consent, approval
or waiver of any Governmental Authority or other third party (other than
Borrower or a controlled Affiliate of Borrower) and such consent, approval or
waiver has not been obtained by such Grantor or Borrower following their
respective commercially reasonable efforts to obtain the same;

(iv)any other asset or property subject or purported to be subject to a Lien
under any Collateral Document held by any Grantor with respect to which, the
grant to the Collateral Agent, in favor of and for the benefit of Lenders and
the other Secured Parties, of a security interest in and Lien thereupon, and the
pledge to the Collateral Agent, in favor of and for the benefit of Lenders and
the other Secured Parties, thereof, to secure the Obligations (and any guaranty
thereof) require the consent, approval or waiver of any Governmental Authority
or other third party (other than Borrower or a controlled Affiliate of Borrower)
and such consent, approval or waiver has not been obtained by such Grantor or
Borrower following their respective commercially reasonable efforts to obtain
the same;

(v)any property or asset subject or purported to be subject to a Lien under any
Collateral Document held by any Grantor that is a non-Wholly-Owned Subsidiary
with respect to which, the grant to the Collateral Agent, in favor of and for
the benefit of Lenders and the other Secured Parties, of a security interest
therein and Lien thereupon, and the pledge to the Collateral Agent, in favor of
and for the benefit of Lenders and the other Secured Parties, thereof, to secure
the Obligations (and any guaranty thereof) are validly prohibited by, or would
give any third party (other than Borrower or an Affiliate of Borrower) the right
to terminate its obligations under, the Operating Documents of, the joint
venture agreement or shareholder agreement with respect to, or any other
contract with such third party relating to such non-Wholly-Owned Subsidiary
(other than customary non-assignment provisions which are ineffective under
Article 9 of the Code or other Requirements of Law), but only, in each case, to
the extent, and for so long as such Operating Documents, joint venture
agreement, shareholder agreement or other contract is in effect;

(vi)any asset or property subject or purported to be subject to a Lien under any
Collateral Document held by any Grantor with respect to which, the cost,
difficulty, burden or consequences (including adverse Tax consequences) of
granting the Collateral Agent, in favor of and for the benefit of Lenders and
the other Secured Parties, a security interest therein and Lien thereupon, and
pledging to the Collateral Agent, in favor of and for the benefit of Lenders and
the other Secured Parties, thereof, to secure the Obligations (and any guaranty
thereof) are excessive relative to the value to be afforded to Secured Parties
thereby;

-2-

--------------------------------------------------------------------------------

 

(vii)any rights under any Federal or state governmental license, permit,
franchise or authorization to the extent that the granting of a security
interest therein is specifically prohibited or restricted by any Requirements of
Law;

(viii)any asset or property subject to a Permitted Lien to the extent the
documents governing such Permitted Lien or the Permitted Indebtedness secured
thereby validly prohibit other Liens on such asset or property, or would create
a right of termination in favor of any other party thereto (other than Borrower
or a controlled Affiliate of Borrower) but only, in each case, to the extent,
and for so long as, such prohibition or term is not terminated or rendered
unenforceable or otherwise deemed ineffective by the Code (including Sections
9-406(d), 9-407(a), 9-408(a) and 9-409 of the Code) or by any applicable
Requirements of Law;

(ix)leasehold interests in real property;

(x)fee interests in real property;

(xi)Vehicles;

(xii)any letter of credit with an amount less than $500,000 and all
letter-of-credit rights with respect thereto;

(xiii)any Intellectual Property unrelated in any way to the research,
development, manufacture, production, use, commercialization, marketing,
importing, storage, transport, offer for sale, distribution or sale of any
Product in the Territory, including any similar or equivalent rights to those
set forth in any of clauses (a) through (f) of the definition of “Intellectual
Property” and, for the avoidance of doubt, any non-U.S. Intellectual Property;

(xiv)Excluded Equity Interests; and

(xv)Excluded Accounts;

provided, however, that “Excluded Property” shall not include any proceeds,
products, substitutions or replacements of Excluded Property (unless such
proceeds, products, substitutions or replacements would otherwise constitute
Excluded Property).

“Fraudulent Transfer Laws” has the meaning set forth in Section 2.2.

“Guaranteed Obligations” has the meaning set forth in Section 2.1.

“Guarantor” means each Grantor other than Borrower.

“Guaranty” means the guaranty of the Guaranteed Obligations made by Guarantors
as set forth in this Agreement.

“IP License” means all express and implied grants or rights to make, have made,
use, sell, reproduce, distribute, modify, or otherwise exploit any Intellectual
Property, as well as all covenants not to sue and co-existence agreements (and
all related IP Ancillary Rights), whether written or oral, relating to any
Intellectual Property.

“Maximum Guaranteed Amount” has the meaning set forth in Section 2.2.

“NDA” means a new drug application filed with the FDA pursuant to Section 505(b)
of the U.S. Federal Food, Drug, and Cosmetic Act, along with all supplements and
amendments thereto.

-3-

--------------------------------------------------------------------------------

 

“Pledged Certificated Stock” means all of the Equity Interests (other than
Excluded Equity Interests) in any Subsidiary evidenced by a certificate,
instrument or other similar document (as defined in the Code), in each case
owned by any Grantor, including a Grantor’s right, title and interest resulting
from its ownership of any such Equity Interests as a limited or general partner
in any partnership that has issued Pledged Certificated Stock or as a member of
any limited liability company that has issued Pledged Certificated Stock, and a
Grantor’s right, title and interest resulting from its ownership of any such
Equity Interests in, to and under any Operating Document or shareholder
agreement of any corporation, partnership or limited liability company to which
it is a party, and any distribution of property made on, in respect of or in
exchange for the foregoing from time to time, including all certificated Equity
Interests listed on Schedule 1 of the Security Disclosure Letter.  “Pledged
Certificated Stock” includes, for the avoidance of doubt, any Pledged
Uncertificated Stock that subsequently becomes certificated.

“Pledged Collateral” means, collectively, the Pledged Stock and the Pledged Debt
Instruments.

“Pledged Debt Instruments” means all right, title and interest of any Grantor in
instruments evidencing any Indebtedness owed to such Grantor, and any
distribution of property made on, in respect of or in exchange for the foregoing
from time to time, including all Indebtedness described on Schedule 3 of the
Security Disclosure Letter, issued by the obligors named therein.  “Pledged Debt
Instruments” excludes any Excluded Property.

“Pledged Investment Property” means any investment property of any Grantor, and
any distribution of property made on, in respect of or in exchange for the
foregoing from time to time, other than any Pledged Stock or Pledged Debt
Instruments.  “Pledged Investment Property” excludes any Excluded Property.

“Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock.

“Pledged Uncertificated Stock” means all of the Equity Interests (other than
Excluded Equity Interests) in any Subsidiary that is not Pledged Certificated
Stock, in each case owned by any Grantor, including Grantor’s right, title and
interest resulting from its ownership of any such Equity Interests as a limited
or general partner in any partnership not constituting Pledged Certificated
Stock or as a member of any limited liability company not constituting Pledged
Certificated Stock, a Grantor’s right, title and interest resulting from its
ownership of any such Equity Interests in, to and under any Operating Document
or shareholder agreement of any partnership or limited liability company to
which it is a party, and any distribution of property made on, in respect of or
in exchange for the foregoing from time to time, including in each case those
interests set forth on Schedule 1 of the Security Disclosure Letter, to the
extent such interests are not certificated.

“Secured Obligations” has the meaning set forth in Section 3.2.

“Security Disclosure Letter” means the security agreement disclosure letter,
dated as of the date hereof, delivered by the Grantors to the Collateral Agent
and each Lender.

“Vehicles” means rolling stock, motor vehicles, vessels, aircraft and other
assets subject to certificates of title.

 

Section 1.2.Certain Other Terms.

(a)For the purposes of and as used in this Agreement: (i) references to any
Person include its successors and assigns and, in the case of any Governmental
Authority, any Person succeeding to its functions and capacities; (ii) each
authorization herein shall be deemed irrevocable and coupled with an interest;
and (iii) where the context requires, provisions relating to any Collateral when
used in relation to a Grantor shall refer to such Grantor’s Collateral or any
relevant part thereof.

-4-

--------------------------------------------------------------------------------

 

(b)Other Interpretive Provisions.

(i)Defined Terms.  Unless otherwise specified herein or therein, all terms
defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto.

(ii)This Agreement.  The words “hereof”, “herein”, “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.

(iii)Certain Common Terms.  The words “include”, “included” and “including” are
not limiting and mean “including without limitation.”  The word “or” has the
inclusive meaning represented by the phrase “and/or”.  The word “shall” is
mandatory.  The word “may” is permissive.  The singular includes the plural and
the plural includes the singular.

(iv)Performance; Time.  Whenever any performance obligation hereunder (other
than a payment obligation) shall be stated to be due or required to be satisfied
on a day other than a Business Day, such performance shall be made or satisfied
on the next succeeding Business Day.  In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including.”  If any provision of this Agreement
refers to any action taken or to be taken by any Person, or which such Person is
prohibited from taking, such provision shall be interpreted to encompass any and
all means, direct or indirect, of taking, or not taking, such action.

(v)Contracts.  Except as the context otherwise requires (including to the extent
otherwise expressly provided herein), references to any contract, agreement,
instrument or other document, including this Agreement and the other Loan
Documents, shall be deemed to include any and all amendments, supplements or
modifications thereto or restatements or substitutions thereof, in each case
which are in effect from time to time, but only to the extent such amendments,
supplements, modifications, restatements or substitutions are not prohibited by
the terms of any Loan Document.

(vi)Laws.  Except as the context otherwise requires (including to the extent
otherwise expressly provided herein), references to any law, statute, treaty,
order, policy, rule or regulation include any amendments, supplements and
successors thereto, and references to any law, statute, treaty, order, policy,
rule or regulation are to be construed as including all statutory and regulatory
provisions related thereto or consolidating, amending, replacing, supplementing
or interpreting such law, statute, treaty, order, policy, rule or regulation.

(vii)Excluded Property.  Notwithstanding anything to the contrary herein, the
representations, warranties and covenants set forth herein in relation to the
assets of the Grantors shall not apply to any Excluded Property.

Article II

GUARANTY

Section 2.1.Guaranty.  To induce Lenders to make the Term Loans to Borrower in
accordance with the terms and conditions of the Loan Agreement, each Guarantor,
jointly and severally with each other Guarantor, absolutely, unconditionally and
irrevocably guarantees, as primary obligor and not merely as surety, the full
and punctual payment when due, whether at stated maturity or earlier, by reason
of acceleration, mandatory prepayment or otherwise in accordance with any Loan
Document, of all the Obligations of Borrower existing on the date hereof or
hereinafter incurred or created (the “Guaranteed Obligations”).  This Guaranty
by each Guarantor hereunder constitutes a guaranty of payment and not of
collection.  Each Guarantor hereby acknowledges and agrees that the Guaranteed
Obligations, at any time and from time to time, may exceed the Maximum
Guaranteed Amount of such Guarantor and may exceed the aggregate of the Maximum
Guaranteed Amounts of all Guarantors, in each case without discharging, limiting
or otherwise affecting the obligations of any Guarantor hereunder or the rights,
powers and remedies of any Secured Party hereunder or under any other Loan
Document.

-5-

--------------------------------------------------------------------------------

 

Section 2.2.Limitation of Guaranty.  Any term or provision of this Guaranty or
any other Loan Document to the contrary notwithstanding, the maximum aggregate
amount for which any Guarantor shall be liable hereunder (the “Maximum
Guaranteed Amount”) shall not exceed the maximum amount for which such Guarantor
can be liable without rendering this Guaranty or any other Loan Document, as it
relates to such Guarantor, subject to avoidance under applicable Requirements of
Law relating to fraudulent conveyance or fraudulent transfer (including the
Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act and
Section 548 of title 11 of the United States Code or any applicable provisions
of comparable Requirements of Law) (collectively, “Fraudulent Transfer
Laws”).  Any analysis of the provisions of this Guaranty for purposes of
Fraudulent Transfer Laws shall take into account the right of contribution
established in Section 2.7 below and, for purposes of such analysis, give effect
to any discharge of intercompany debt as a result of any payment made under the
Guaranty.

Section 2.3.Authorization; Other Agreements.  The Collateral Agent, on behalf of
Lenders and the other Secured Parties is hereby authorized, without notice, to
or demand upon any Guarantor and without discharging or otherwise affecting the
obligations of any Guarantor hereunder and without incurring any liability
hereunder, from time to time, to do each of the following but subject in all
cases to the terms and conditions of the other Loan Documents:

(a)(i) modify, amend, supplement or otherwise change, (ii) accelerate or
otherwise change the time of payment or (iii) waive or otherwise consent to
noncompliance with, any Guaranteed Obligation or any Loan Document;

(b)apply to the Guaranteed Obligations any sums by whomever paid or however
realized to any Guaranteed Obligation in such order as provided in the Loan
Documents;

(c)refund at any time any payment received by any Secured Party in respect of
any Guaranteed Obligation;

(d)(i) sell, exchange, enforce, waive, substitute, liquidate, terminate,
release, abandon, fail to perfect, subordinate, accept, substitute, surrender,
exchange, affect, impair or otherwise alter or release any Collateral for any
Guaranteed Obligation or any other guaranty therefor in any manner,
(ii) receive, take and hold additional Collateral to secure any Guaranteed
Obligation, (iii) add, release or substitute any one or more other Guarantors,
makers or endorsers of any Guaranteed Obligation or any part thereof and
(iv) otherwise deal in any manner with Borrower or any other Guarantor, maker or
endorser of any Guaranteed Obligation or any part thereof; and

(e)settle, release, compromise, collect or otherwise liquidate the Guaranteed
Obligations.

Section 2.4.Guaranty Absolute and Unconditional.  Each Guarantor hereby waives
and agrees not to assert any defense (other than the defense of indefeasible
payment in full of the Guaranteed Obligations (other than inchoate indemnity
obligations)), whether arising in connection with or in respect of any of the
following clauses (a) through (f) or otherwise, and hereby agrees that its
obligations under this Guaranty are irrevocable, absolute and unconditional and
shall not be discharged as a result of or otherwise affected by any of the
following clauses (a) through (f) (which may not be pleaded and evidence of
which may not be introduced in any proceeding with respect to this Guaranty, in
each case except as otherwise agreed in writing by the Collateral Agent):

(a)the invalidity or unenforceability of any obligation of Borrower or any other
Guarantor under any Loan Document or any other agreement or instrument relating
thereto (including any amendment, consent or waiver thereto), or any security
for, or other guaranty of, any Guaranteed Obligation or any part thereof, or the
lack of perfection or continuing perfection or failure of priority of any
security for the Guaranteed Obligations or any part thereof;

-6-

--------------------------------------------------------------------------------

 

(b)the absence of (i) any attempt to collect any Guaranteed Obligation or any
part thereof from Borrower or any other Guarantor or other action to enforce the
same or (ii) any action to enforce any Loan Document or any Lien thereunder;

(c)the failure by any Person to take any steps to perfect and maintain any Lien
on, or to preserve any rights with respect to, any Collateral;

(d)any workout, insolvency, bankruptcy proceeding, reorganization, arrangement,
liquidation or dissolution by or against Borrower, any other Guarantor or any of
Borrower’s other Subsidiaries or any procedure, agreement, order, stipulation,
election, action or omission thereunder, including any discharge or disallowance
of, or bar or stay against collecting, any Guaranteed Obligation (or any
interest thereon) in or as a result of any such proceeding;

(e)any foreclosure, whether or not through judicial sale, and any other sale or
other disposition of any Collateral or any election following the occurrence of
an Event of Default and during the continuance thereof by the Collateral Agent,
on behalf of Lenders and any other Secured Party, to proceed separately against
any Collateral in accordance with the Collateral Agent’s rights and the rights
of any Lender or other Secured Party under any applicable Requirements of Law;
or

(f)any other defense, setoff, counterclaim or any other circumstance that might
otherwise constitute a legal or equitable discharge of Borrower, any other
Guarantor or any other Subsidiary of Borrower, in each case other than the
defense of indefeasible payment in full of the Guaranteed Obligations (other
than inchoate indemnity obligations).

Section 2.5.Waivers.  To the fullest extent permitted by Requirements of Law,
each Guarantor hereby unconditionally and irrevocably waives and agrees not to
assert any claim, defense (other than the defense of payment in full of the
Guaranteed Obligations (other than inchoate indemnity obligations)), setoff or
counterclaim based on diligence, promptness, presentment, requirements for any
demand or notice hereunder, including any of the following:  (a) any demand for
payment or performance and protest and notice of protest; (b) any notice of
acceptance; (c) any presentment, demand, protest or further notice or other
requirements of any kind with respect to any Guaranteed Obligation (including
any accrued but unpaid interest thereon) becoming immediately due and payable;
and (d) any other notice in respect of any Guaranteed Obligation or any part
thereof, and any defense arising by reason of any disability or other defense of
Borrower or any other Guarantor.  Until the indefeasible payment in full of the
Guaranteed Obligations (other than inchoate indemnity obligations), each
Guarantor further unconditionally and irrevocably agrees not to (x) enforce or
otherwise exercise any right of subrogation or any right of reimbursement or
contribution or similar right against Borrower or any other Guarantor by reason
of any Loan Document or any payment made thereunder or (y) assert any claim,
defense, setoff or counterclaim it may have against any other Credit Party or
set off any of its obligations to such other Credit Party against obligations of
such Credit Party to such Guarantor.  No obligation of any Guarantor hereunder
shall be discharged other than by complete performance.

Section 2.6.Reliance.  Each Guarantor hereby assumes responsibility for keeping
itself informed of the financial condition of Borrower, each other Guarantor and
any other guarantor, maker or endorser of any Guaranteed Obligation or any part
thereof, and of all other circumstances bearing upon the risk of nonpayment of
any Guaranteed Obligation or any part thereof that reasonable and diligent
inquiry would reveal, and each Guarantor hereby agrees that neither the
Collateral Agent nor any Lender or other Secured Party shall have any duty to
advise any Guarantor of information known to it regarding such condition or any
such circumstances.  In the event the Collateral Agent, in its sole discretion,
undertakes at any time or from time to time to provide any such information to
any Guarantor, such Person shall be under no obligation to (a) undertake any
investigation not a part of its regular business routine, (b) disclose any
information that any Lender or other Secured Party, pursuant to accepted or
reasonable commercial finance or banking practices, wishes to maintain
confidential or (c) make any future disclosures of such information or any other
information to any Guarantor.

-7-

--------------------------------------------------------------------------------

 

Section 2.7.Contribution.  To the extent that any Guarantor shall be required
hereunder to pay any portion of any Guaranteed Obligation exceeding the greater
of (a) the amount of the value actually received by such Guarantor and its
Subsidiaries from the Term Loans and other Obligations and (b) the amount such
Guarantor would otherwise have paid if such Guarantor had paid the aggregate
amount of the Guaranteed Obligations (excluding the amount thereof repaid by
Borrower) in the same proportion as such Guarantor’s net worth on the date
enforcement is sought hereunder bears to the aggregate net worth of all
Guarantors on such date, then such Guarantor shall be reimbursed by such other
Guarantors for the amount of such excess, pro rata, based on the respective net
worth of such other Guarantors on such date.

Article III

GRANT OF SECURITY INTEREST

Section 3.1.Collateral.  For the purposes of this Agreement, the following
tangible and intangible assets and property now owned or at any time hereafter
acquired, developed or created by a Grantor or in which a Grantor now has or at
any time in the future may acquire any right, title or interest, in each case,
wherever located, is collectively referred to as the “Collateral”:

(a)all accounts;

(b)all as-extracted collateral;

(c)all chattel paper, including electronic chattel paper or tangible chattel
paper;

(d)all checks;

(e)all deposit accounts;

(f)all documents;

(g)all equipment;

(h)all fixtures;

(i)all general intangibles (including all Current Company IP Agreements);

(j)all goods;

(k)all instruments (including all promissory notes);

(l)any and all U.S. Intellectual Property and IP Licenses (including IP Licenses
under the Current Company IP Agreements to which a Grantor is a party and the
rights of such Grantor thereunder, and all of a Grantor’s right, title and
interest in, to and under any Internet Domain Names and Software) relating to
the research, development, manufacture, production, use, commercialization,
marketing, importing, storage, transport, offer for sale, distribution or sale
of any Product in the Territory, including any similar or equivalent rights to
those set forth in any of clauses (a) through (f) of the definition of
“Intellectual Property”;

(m)all right title and interest in, to and under any NDA relating to the
commercialization, marketing, offer for sale, distribution or sale of any
Product in the Territory;

(n)all inventory;

(o)all investment property (including Pledged Collateral, Pledged Investment
Property, Equity Interests, securities, securities accounts and security
entitlements with respect thereto and financial assets carried therein, and all
commodity accounts and commodity contracts);

-8-

--------------------------------------------------------------------------------

 

(p)all money;

(q)all letters of credit, letter-of-credit rights and supporting obligations;

(r)the commercial tort claims with a predicted value of $500,000 or more (as
reasonably determined by a Responsible Officer of Borrower in good faith and
based upon reasonable assumptions) described on Schedule 4 of the Security
Disclosure Letter;

(s)all books, records, ledger cards, files, correspondence, customer lists,
blueprints, technical specifications, manuals, computer software, computer
printouts, tapes, disks and other electronic storage media and related data
processing software and similar items that at any time pertain to or evidence or
contain information specifically relating to any of the other property described
in the foregoing clauses (a) - (p) of this Section 3.1;

(t)all property of such Grantor held by the Collateral Agent for the benefit of
Lenders and any other Secured Party, including all property of every
description, in the custody of or in transit to the Collateral Agent for the
benefit of Lenders and any other Secured Party for any purpose, including
safekeeping, collection or pledge, for the account of such Grantor or as to
which such Grantor may have any right or power, including cash;

(u)all proceeds, products, accessions, rents and profits of or in respect of any
of the foregoing;

(v)to the extent not otherwise included, all personal property of such Grantor,
whether tangible or intangible and wherever located, and all proceeds, products,
accessions, rents, issues and profits of any and all of the foregoing and all
collateral security, supporting obligations and guarantees given by any Person
with respect to any of the foregoing; and

(w)to the extent not otherwise included, all other properties or assets of
whatever kind and nature subject or purported to be subject from time to time to
a Lien under any Collateral Document;

excluding, however, all Excluded Property.  

Section 3.2.Grant of Security Interest in Collateral.  

(a)Without limiting any other security interest granted to the Collateral Agent,
in favor of and for the benefit of Lenders and the other Secured Parties, each
Grantor, as collateral security for the prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of the Obligations of such Grantor (the “Secured Obligations”), hereby pledges,
hypothecates and grants to the Collateral Agent, in favor and for the benefit of
Lenders and the other Secured Parties, to secure the payment and performance in
full of all of the Obligations for the benefit of Lenders and the other Secured
Parties, a first priority Lien (subject only to Permitted Liens) on and
continuing security interest in, all of its right, title and interest in, to and
under the Collateral of such Grantor, wherever located, whether now owned or
hereafter acquired or arising; provided, however, notwithstanding the foregoing,
no Lien or security interest is hereby granted on, and “Collateral” shall not
include, any Excluded Property; provided, further, that if and when any property
or asset shall cease to be Excluded Property, a first priority Lien (subject
only to Permitted Liens) on and security interest in such property or asset
shall be deemed granted therein and, therefore, “Collateral” shall then include
any such property or asset.

(b)Notwithstanding anything herein to the contrary, no Grantor or Subsidiary of
any Grantor shall be required to take any action under laws outside the United
States, or enter into agreements governed or purported to be governed by laws
outside of the United States, to attach, maintain, perfect, protect or enforce
any Lien of the Collateral Agent in favor and for the benefit of Lenders and the
other Secured Parties on Collateral.

-9-

--------------------------------------------------------------------------------

 

Article IV

REPRESENTATIONS AND WARRANTIES

To induce the Collateral Agent and Lenders to enter into the Loan Documents,
each Grantor, jointly and severally with each other Grantor, represents and
warrants each of the following to the Collateral Agent, each Lender and the
other Secured Parties:

Section 4.1.Title; No Other Liens.  Except for the Lien granted to the
Collateral Agent for the benefit of Lenders and the other Secured Parties
pursuant to this Agreement and any other Permitted Liens under any Loan Document
(including Section 4.2 hereof), such Grantor owns or otherwise has the rights it
purports to have in each item of the Collateral, free and clear of any and all
Liens or claims of others.  Such Grantor (a) is the record and beneficial owner
of the Collateral pledged by it hereunder constituting instruments or
certificates and (b) except for Permitted Subsidiary Distribution Restrictions,
has rights in or the power to transfer each other item of Collateral in which a
Lien is granted by it hereunder, free and clear of any other Lien other than any
Permitted Liens.

Section 4.2.Perfection and Priority.  Other than in respect of money and other
Collateral subject to Section 9-311(a)(1) of the Code, the security interest
granted to the Collateral Agent pursuant to this Agreement constitutes a valid
and continuing first priority perfected security interest (subject, in the case
of priority only, to Permitted Liens that are expressly permitted (if at all) by
the terms of the Loan Agreement or this Agreement to, or that by operation of
law, have superior priority to the Lien and security interest granted to the
Collateral Agent for the benefit of Lenders and the other Secured Parties) in
favor of and for the benefit of Lenders and the other Secured Parties in all
Collateral, subject, for the following Collateral, to the occurrence of the
following:  (a) in the case of all Collateral in which a security interest may
be perfected by filing a financing statement under the Code, the completion of
the filings and other actions specified on Schedule 2 of the Security Disclosure
Letter (which, in the case of all filings and other documents referred to on
such schedule, have been duly authorized by the applicable Guarantor); (b) with
respect to any account over which a Control Agreement is required pursuant to
Section 5.5 of the Loan Agreement, the execution of Control Agreements; in the
case of all United States Trademarks, Patents and Copyrights for which Code
filings are insufficient to effectuate perfection, all appropriate filings
having been made with the Applicable IP Office, as applicable; (d) in the case
of all Pledged Certificated Stock, Pledged Debt Instruments and Pledged
Investment Property, the delivery to the Collateral Agent, for the benefit of
Lenders and the other Secured Parties, of such Pledged Certificated Stock,
Pledged Debt Instruments and Pledged Investment Property consisting of
instruments and certificates, in each case, properly endorsed for transfer to
the Collateral Agent or in blank; (e) in the case of all Pledged Uncertificated
Stock, the delivery to the Collateral Agent, for the benefit of the Lenders and
the other Secured Parties, of an executed uncertificated stock control agreement
among the issuer, the registered owner and the Collateral Agent in the form
attached as Annex 4 hereto; and (f) in the case of all other instruments that
are not Pledged Stock, if any, the delivery thereof to the Collateral Agent, for
the benefit of Lenders and the other Secured Parties, of such instruments.  Such
Lien on and security interest in Pledged Stock shall be prior to all other Liens
on such Collateral, subject to Permitted Liens having priority over the
Collateral Agent’s Lien by operation of law or as and to the extent expressly
permitted (if at all) by any Loan Document.  Except to the extent expressly not
required pursuant to the terms of the Loan Agreement or this Agreement, all
actions by each Grantor necessary or desirable to protect and perfect the first
priority Lien on and security interest in the Collateral granted hereunder have
been duly taken (subject to Section 3.2(b)).

Section 4.3.Pledged Stock.

(a)As of the Tranche A Closing Date, the Pledged Stock issued by any Subsidiary
of any Grantor pledged by such Grantor hereunder (i) consist of the number and
types of Equity Interests listed on Schedule 1 of the Security Disclosure Letter
and constitutes that percentage of the issued and outstanding equity of all
classes in each issuer thereof as set forth on Schedule 1 of the Security
Disclosure Letter, (ii) has been duly authorized, validly issued and is fully
paid and nonassessable (other than Pledged Stock in limited liability companies
and partnerships), and (ii) constitutes the legal, valid and binding obligation
of the obligor with respect thereto, enforceable in accordance with its
terms.  As of the date any Joinder Agreement or Pledge Amendment is delivered
pursuant to Section 8.6, the Pledged Stock pledged by each applicable Grantor
thereunder (x) is listed on

-10-

--------------------------------------------------------------------------------

 

the applicable schedule attached to such Joinder Agreement or Pledge Amendment,
as applicable, and constitutes that percentage of the issued and outstanding
equity of all classes of each issuer thereof as set forth on such schedule, (y)
has been duly authorized, validly issued and is fully paid and non-assessable
(other than Pledged Stock in limited liability companies and partnerships) and
(z) constitutes the legal, valid and binding obligation of the obligor with
respect thereto, enforceable in accordance with its terms.

(b)As of, or substantially concurrently with, the Tranche A Closing Date, (i)
all Pledged Certificated Stock has been delivered to the Collateral Agent, for
the benefit of Lenders and the other Secured Parties, in accordance with
Section 5.2(a), and (ii) with respect to all Pledged Uncertificated Stock of
Persons organized under the laws of the United States, uncertificated stock
control agreements in the form attached as Annex 4 hereto have been delivered to
the Collateral Agent, for the benefit of Lenders and the other Secured Parties,
in accordance with Section 5.2(a).

(c)Upon (i) the occurrence and during the continuance of an Event of Default and
(ii) concurrent, written notice by the Collateral Agent to the relevant Grantor,
the Collateral Agent for the benefit of Lenders and the other Secured Parties
shall be entitled to exercise all of the rights of the Grantor granting the
security interest in any Pledged Stock, and a transferee or assignee of such
Pledged Stock shall become a holder of such Pledged Stock to the same extent as
such Grantor and, upon the transfer of the entire interest of such Grantor, such
Grantor shall, by operation of law, cease to be a holder of such Pledged Stock.

Article V

COVENANTS

Each Grantor agrees with the Collateral Agent to the following, until the
indefeasible payment in full of the Obligations (other than inchoate indemnity
obligations) and unless the Collateral Agent, on behalf of Lenders and the other
Secured Parties, otherwise consents in writing:

Section 5.1.Maintenance of Perfected Security Interest; Further Documentation
and Consents.

(a)Subject to the occurrence of the actions described in Section 4.2, which each
Grantor shall promptly undertake, and except to the extent perfection is either
(i) mutually agreed between Borrower and the Collateral Agent not to be required
under this Agreement or the other Loan Documents or (ii) mutually agreed between
Borrower and the Collateral Agent to be effected by filings of financing
statements or amendments thereto to be made by the Collateral Agent or any
Lender or its Related Party pursuant to Section 7.2, such Grantor shall maintain
the security interest created by this Agreement as a perfected security interest
having at least the priority described in Section 4.2 and shall take reasonable
steps to warrant and defend the Collateral covered by such security interest and
such priority against the claims and demands of all Persons (other than Secured
Parties).

(b)Such Grantor shall furnish to the Collateral Agent at any time and from time
to time statements and schedules further identifying and describing the
Collateral and such other documents in connection with the Collateral as the
Collateral Agent may reasonably request in writing, in all cases in reasonable
detail and in form and substance reasonably satisfactory to the Collateral
Agent.

(c)At any time and from time to time, upon the written request of the Collateral
Agent, such Grantor shall, for the purpose of obtaining or preserving the full
benefits of this Agreement and the other Collateral Documents and of the rights
and powers herein and therein granted, (i) promptly and duly execute and
deliver, and have recorded, such further documents, including an authorization
to file (or, as applicable, the filing) of any financing statement or amendment
under the Code (or other filings under similar Requirements of Law) in effect in
any jurisdiction with respect to the security interest created hereby and
(ii) take such further action as the Collateral Agent may reasonably request in
writing that is consistent with the requirements hereof and of the other Loan
Documents, including executing and delivering any Control Agreements required by
Section 5.5 of the Loan Agreement with respect to the Collateral Accounts.

-11-

--------------------------------------------------------------------------------

 

Section 5.2.Pledged Collateral.

(a)Delivery of Pledged Collateral.  Such Grantor shall, promptly after acquiring
any Pledged Collateral not owned on the Tranche A Closing Date: (i) deliver to
the Collateral Agent, in suitable form for transfer and in form and substance
reasonably satisfactory to the Collateral Agent, (A) all such Pledged Stock that
is Pledged Certificated Stock, (B) all Pledged Debt Instruments in an amount
greater than, individually, $75,000 and (C) all certificates and instruments
evidencing Pledged Investment Property in an amount greater than, individually,
$75,000, (ii) subject all Collateral Accounts required to be subject to a
Control Agreement pursuant to the Loan Agreement to a Control Agreement; and
(iii) cause the issuer of any such Pledged Stock that is Pledged Uncertificated
Stock of Persons organized under the laws of the United States to execute an
uncertificated stock control agreement in the form attached hereto as Annex 4,
pursuant to which, inter alia, such issuer agrees to comply with the Collateral
Agent’s instructions with respect to such Pledged Uncertificated Stock without
further consent by such Grantor, and, for the avoidance of doubt, if any such
Pledged Uncertificated Stock becomes certificated, promptly (but in any event
within thirty (30) days thereof) deliver to the Collateral Agent, in suitable
form for transfer and in form and substance reasonably satisfactory to the
Collateral Agent, all such certificates, instruments or other similar documents
(as defined in the Code).  

(b)Event of Default.  During the continuance of any Event of Default and in
connection with the exercise of rights or remedies hereunder or under any other
Loan Document, the Collateral Agent shall have the right, at any time in its
discretion, and upon concurrent, written notice by the Collateral Agent to the
relevant Grantor, to (i) transfer to or to register in its name or in the name
of its nominees any Pledged Stock and (ii) exchange any certificate or
instrument representing or evidencing any Pledged Stock for certificates or
instruments of smaller or larger denominations.

(c)Cash Distributions with respect to Pledged Collateral and Pledged Investment
Property.  Except as provided in Article VI and subject to any limitations set
forth in the Loan Agreement, such Grantor shall be entitled to receive all cash
distributions paid in respect of the Pledged Collateral and the Pledged
Investment Property.

(d)Voting Rights.  Except as provided in Article VI, such Grantor shall be
entitled to exercise all voting, consent and corporate, partnership, limited
liability company and similar rights with respect to the Pledged Collateral and
Pledged Investment Property; provided, however, that no vote shall be cast,
consent, waiver or ratification given or right exercised (or failed to be
exercised) or other action taken (or failed to be taken) by such Grantor in any
manner that would reasonably be expected to (i) violate or be inconsistent with
any of the terms of this Agreement or any other Loan Document or (ii) have the
effect of materially impairing such Collateral or the position or interests of
the Secured Parties.

Article VI

REMEDIAL PROVISIONS

Section 6.1.Code and Other Remedies.

(a)Code Remedies.  During the continuance of an Event of Default, the Collateral
Agent, on behalf of Lenders and the other Secured Parties, may exercise, in
addition to all other rights and remedies granted to it in this Agreement, any
IP Agreement, any other Loan Document or in any other instrument or agreement
securing, evidencing or relating to any Secured Obligation, all rights, powers
and remedies of a secured party under the Code or any other Requirements of Law
or in equity.

-12-

--------------------------------------------------------------------------------

 

(b)Disposition of Collateral.  During the continuance of an Event of Default,
without limiting the generality of the foregoing, the Collateral Agent may
(personally or through its agents or attorneys), without demand of performance
or other demand, presentment, protest, advertisement or notice of any kind
(except any notice required by Requirements of Law referred to below) to or upon
any Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived):  (i) enter upon the premises
where any Collateral is located, without any obligation to pay rent, through
self-help, without judicial process, without first obtaining a final judgment or
giving Grantor or any other Person notice or opportunity for a hearing on the
Collateral Agent’s or any Lender’s claim or action; (ii) collect, receive,
appropriate and realize upon any Collateral; (iii) store, process, repair or
recondition the Collateral or otherwise prepare any Collateral for disposition
in any manner to the extent the Collateral Agent deems appropriate; and
(iv) sell, assign, license out, convey, transfer, grant option or options to
purchase or license and deliver any Collateral (or enter into contractual
obligations to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of the
Collateral Agent or any Lender or other Secured Party or elsewhere upon such
terms and conditions as it may deem advisable and at such prices as it may deem
best, for cash or on credit or for future delivery without assumption of any
credit risk.  The Collateral Agent, on behalf of Lenders and the other Secured
Parties, shall have the right, upon any such public sale or sales and, to the
extent permitted by the Code and other Requirements of Law, upon any such
private sale or sales, to purchase or license the whole or any part of the
Collateral so sold or licensed, free of any right or equity of redemption of any
Grantor, which right or equity is hereby waived and released.  The Collateral
Agent, as representative of all Lenders and other Secured Parties, shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale
made in accordance with the Code, to use and apply any of the Secured
Obligations as a credit on account of the purchase price for any Collateral
payable by the Collateral Agent on behalf of Lenders and the other Secured
Parties, at such sale.  If the Collateral Agent on behalf of any Lender sells
any of the Collateral upon credit, Grantor will be credited only with payments
actually made by purchaser and received by such Lender and applied to
indebtedness of the purchaser.  In the event the purchaser fails to pay for the
Collateral, the Collateral Agent may resell the Collateral and Grantor shall be
credited with proceeds of the sale.  Neither the Collateral Agent nor any Lender
shall have an obligation to marshal any of the Collateral.

(c)Management of the Collateral.  Each Grantor further agrees, that, during the
continuance of any Event of Default, (i) at the Collateral Agent’s request, it
shall assemble the Collateral and make it available to the Collateral Agent at
places that the Collateral Agent shall reasonably select, whether at such
Grantor’s premises or elsewhere, (ii) without limiting the foregoing, the
Collateral Agent also has the right to require that such Grantor store and keep
any Collateral pending further action by the Collateral Agent and, while any
such Collateral is so stored or kept, provide such guards and maintenance
services as shall be necessary to protect the same and to preserve and maintain
such Collateral in good condition, normal wear and tear excepted, (iii) until
the Collateral Agent is able to sell, assign, license out, convey or transfer
any Collateral, the Collateral Agent shall have the right to hold or use such
Collateral to the extent that it deems appropriate for the purpose of preserving
the Collateral or its value or for any other purpose deemed appropriate by the
Collateral Agent and (iv) the Collateral Agent may, if it so elects, seek the
appointment of a receiver or keeper to take possession of any Collateral and to
enforce any of the Collateral Agent’s or any Lender’s remedies, with respect to
such appointment without prior notice or hearing as to such appointment.  The
Collateral Agent shall not have any obligation to any Grantor to maintain or
preserve the rights of any Grantor as against other Persons with respect to any
Collateral while such Collateral is in the possession of the Collateral Agent.

(d)Application of Proceeds.  The Collateral Agent shall apply the cash proceeds
received by it in respect of any sale of, any collection from, or other
realization upon all or any part of the Collateral, after deducting all
reasonable costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any Collateral or in any way relating
to the Collateral or the rights of Lenders and the other Secured Parties,
including reasonable and documented out-of-pocket attorneys’ fees and
disbursements, to the payment in whole or in part of the Secured Obligations, as
set forth in the Loan Agreement, and only after such application and after the
payment by the Collateral Agent or Lenders of any other amount required by any
Requirements of Law, need the Collateral Agent or any Lender account for the
surplus, if any, to any Grantor.

-13-

--------------------------------------------------------------------------------

 

(e)Direct Obligation.  Neither the Collateral Agent nor any Lender or other
Secured Party shall be required to make any demand upon, or pursue or exhaust
any right or remedy against, any Grantor or any other Person with respect to the
payment of the Obligations or to pursue or exhaust any right or remedy with
respect to any Collateral therefor or any direct or indirect guaranty
thereof.  All of the rights and remedies of the Collateral Agent and Lenders and
any other Secured Party shall be cumulative, may be exercised individually or
concurrently and not exclusive of any other rights or remedies provided by any
Requirements of Law.  To the extent it may lawfully do so, each Grantor
absolutely and irrevocably waives and relinquishes the benefit and advantage of,
and covenants not to assert against the Collateral Agent, Lenders or any other
Secured Party, any valuation, stay, appraisement, extension, redemption or
similar laws and any and all rights or defenses it may have as a surety, now or
hereafter existing, arising out of the exercise by any of them of any rights or
remedies hereunder.  If any notice of a proposed sale or other disposition of
any Collateral shall be required by Requirements of Law, such notice shall be
deemed reasonable and proper if given at least ten (10) days before such sale or
other disposition.

(f)Commercially Reasonable.  To the extent that applicable Requirements of Law
impose duties on the Collateral Agent or any Lender or other Secured Party to
exercise remedies in a commercially reasonable manner, each Grantor acknowledges
and agrees that it is not commercially unreasonable for the Collateral Agent or
any Lender to do any of the following:

(i)fail to incur significant costs, expenses or other liabilities reasonably
deemed as such by the Collateral Agent or such Lender to prepare any Collateral
for disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition;

(ii)fail to obtain permits, licenses or other consents for access to any
Collateral to sell or license or for the collection or sale or licensing of any
Collateral, or, if not required by other Requirements of Law, fail to obtain
permits, licenses or other consents for the collection or disposition of any
Collateral;

(iii)fail to exercise remedies against account debtors or other Persons
obligated on any Collateral or to remove Liens on any Collateral or to remove
any adverse claims against any Collateral;

(iv)advertise dispositions of any Collateral through publications or media of
general circulation, whether or not such Collateral is of a specialized nature,
or to contact other Persons, whether or not in the same business as any Grantor,
for expressions of interest in acquiring any such Collateral;

(v)exercise collection remedies against account debtors and other Persons
obligated on any Collateral, directly or through the use of collection agencies
or other collection specialists, hire one or more professional auctioneers to
assist in the disposition of any Collateral, whether or not such Collateral is
of a specialized nature, or, to the extent deemed appropriate by the Collateral
Agent or such Lender, obtain the services of other brokers, investment bankers,
consultants and other professionals to assist the Collateral Agent or such
Lender in the collection or disposition of any Collateral, or utilize Internet
sites that provide for the auction of assets of the types included in the
Collateral or that have the reasonable capacity of doing so, or that match
buyers and sellers of assets to dispose of any Collateral;

(vi)dispose of assets in wholesale rather than retail markets;

(vii)disclaim warranties, such as title, merchantability, possession,
non-infringement or quiet enjoyment; or

(viii)purchase insurance or credit enhancements to insure the Collateral Agent
or any Lender or other Secured Party against risks of loss, collection or
disposition of any Collateral or to provide to the Collateral Agent and Lenders
a guaranteed return from the collection or disposition of any Collateral.

-14-

--------------------------------------------------------------------------------

 

Each Grantor acknowledges that the purpose of this Section 6.1 is to provide a
non-exhaustive list of actions or omissions that are commercially reasonable
when exercising remedies against any Collateral and that other actions or
omissions by the Collateral Agent, Lenders or any other Secured Party shall not
be deemed commercially unreasonable solely on account of not being indicated in
this Section 6.1.  Without limitation upon the foregoing, nothing contained in
this Section 6.1 shall be construed to grant any rights to any Grantor or to
impose any duties on the Collateral Agent or any Lender or other Secured Party
that would not have been granted or imposed by this Agreement or by applicable
Requirements of Law in the absence of this Section 6.1.

(g)IP Licenses.  To the extent permitted, and only for the purpose of enabling
the Collateral Agent to exercise rights and remedies under this Section 6.1
during the continuance of an Event of Default (including in order to take
possession of, collect, receive, assemble, process, appropriate, remove, realize
upon, sell, assign, license out, convey, transfer or grant options to purchase
any Collateral) at such time as the Collateral Agent on behalf of Lenders and
the other Secured Parties shall be lawfully entitled to exercise such rights and
remedies, each Grantor hereby grants to the Collateral Agent (i) an irrevocable,
nonexclusive, assignable, license in the Territory (exercisable without payment
of royalty or other compensation to such Grantor), including the right to
sublicense, use and practice any and all Intellectual Property now owned or held
or hereafter acquired or held by such Grantor and access to all media in which
any of the licensed items may be recorded or stored and to all Software and
programs used for the compilation or printout thereof; provided, however,
(A) that such licenses to be granted hereunder with respect to Trademarks shall
be subject to the maintenance of quality standards with respect to the goods and
services on which such Trademarks are used sufficient to preserve the validity
of such Trademarks; (B) that such licenses granted with regard to trade secrets
shall be subject to the requirement that the secret status of trade secrets be
maintained and reasonable steps are taken to ensure that they are maintained;
and (C) that the Collateral Agent shall have no greater rights than those of any
such Grantor under such license or sublicense  and (ii)  an irrevocable license
(without payment of rent or other compensation to such Grantor) to use, operate
and occupy all real property owned by such Grantor.

Section 6.2.Accounts and Payments in Respect of General Intangibles.

(a)In addition to, and not in substitution for, any similar requirement in the
Loan Agreement, if required by the Collateral Agent at any time during the
continuance of an Event of Default, any payment of accounts or payment in
respect of general intangibles relating to the Collateral, when collected by any
Grantor, shall be promptly (and, in any event, within two (2) Business Days of
such collection) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to the Collateral Agent for the benefit of Lenders and
the other Secured Parties, in a Collateral Account, subject to withdrawal by the
Collateral Agent as provided in Section 6.4.  Until so turned over, such payment
shall be held by such Grantor in trust for the Collateral Agent for the benefit
of Lenders and the other Secured Parties, segregated from other funds of such
Grantor.  Each such deposit of proceeds of accounts and payments in respect of
general intangibles relating to the Collateral shall, upon the Collateral
Agent’s request, be accompanied by a report identifying in reasonable detail the
nature and source of the payments included in the deposit.

(b)At any time during the continuance of an Event of Default:

(i)each Grantor shall, upon the Collateral Agent’s request, assemble and hold
for the benefit of Lenders and the other Secured Parties all original and other
documents evidencing, and relating to, the contractual obligations and
transactions that gave rise to any account or any payment in respect of general
intangibles included in or otherwise relating to the Collateral, including all
IP Licenses, original orders, invoices and shipping receipts and notify account
debtors that the accounts or general intangibles have been collaterally assigned
to the Collateral Agent for the benefit of Lenders and the other Secured Parties
and that payments in respect thereof shall be made directly to the Collateral
Agent for the benefit of Lenders and the other Secured Parties or to any Lender
on behalf of itself and the other Secured Parties, as the Collateral Agent shall
direct; and

(ii)each Grantor shall take all actions, deliver all documents and provide all
information necessary or reasonably requested by the Collateral Agent to ensure
any Internet Domain Name included in or otherwise relating to the Collateral is
registered.

-15-

--------------------------------------------------------------------------------

 

(c)Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each account and each payment in respect of general intangibles
included in the Collateral to observe and perform all the conditions and
obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto.  Neither the Collateral
Agent nor any Lender or other Secured Party shall have any obligation or
liability under any agreement giving rise to an account or a payment in respect
of a general intangible included in the Collateral by reason of or arising out
of any Loan Document or the receipt by the Collateral Agent or any Lender or
other Secured Party of any payment relating thereto, nor shall the Collateral
Agent nor any Lender or other Secured Party be obligated in any manner to
perform any obligation of any Grantor under or pursuant to any agreement giving
rise to an account or a payment in respect of a general intangible included in
the Collateral, to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts that
may have been assigned to it or to which it may be entitled at any time or
times.

Section 6.3.Pledged Collateral.

(a)Voting Rights.  During the continuance of an Event of Default, upon
concurrent, written notice by the Collateral Agent to the relevant Grantor or
Grantors, all rights of each Grantor to exercise or refrain from exercising the
voting and other consensual rights which it would otherwise be entitled to
exercise pursuant hereto shall cease and all such rights shall thereupon become
vested in the Collateral Agent or a nominee on behalf of Lenders or the other
Secured Parties, who shall thereupon have the sole right to exercise such voting
and other consensual rights, including (i) the right to exercise any voting,
consent, corporate and other right pertaining to the Pledged Collateral at any
meeting of shareholders, partners or members, as the case may be, of the
relevant issuer or issuers of Pledged Collateral or otherwise, and (ii) any
right of conversion, exchange and subscription and any other right, privilege or
option pertaining to the Pledged Collateral as if it were the absolute owner
thereof (including the right to exchange at its discretion any Pledged
Collateral upon the merger, amalgamation, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or equivalent
structure of any issuer of Pledged Collateral, the right to deposit and deliver
any Pledged Collateral with any committee, depositary, transfer agent, registrar
or other designated agency upon such terms and conditions as the Collateral
Agent (or such nominee) on behalf of Lenders or the other Secured Parties may
determine), all without liability except to account for property actually
received by it; provided, however, that the Collateral Agent (or such nominee)
shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

(b)Proxies.  During the continuance of an Event of Default, in order to permit
the Collateral Agent on behalf of Lenders and the other Secured Parties to
exercise the voting and other consensual rights that it may be entitled to
exercise pursuant hereto and to receive all dividends and other distributions
that it may be entitled to receive hereunder, (i) each Grantor shall promptly
execute and deliver (or cause to be executed and delivered) to the Collateral
Agent all such proxies, dividend payment orders and other instruments as the
Collateral Agent may from time to time reasonably request and (ii) without
limiting the effect of clause (i) above, such Grantor hereby grants to the
Collateral Agent for the benefit of Lenders and the other Secured Parties an
irrevocable proxy to vote all or any part of the Pledged Collateral and to
exercise all other rights, powers, privileges and remedies to which a holder of
the Pledged Collateral would be entitled (including giving or withholding
written consents of shareholders, partners or members, as the case may be,
calling special meetings of shareholders, partners or members, as the case may
be, and voting at such meetings), which proxy shall be effective, automatically
and without the necessity of any action (including any transfer of any Pledged
Collateral on the record books of the issuer thereof) by any other Person
(including the issuer of such Pledged Collateral or any officer or agent
thereof) during the continuance of an Event of Default and which proxy shall
only terminate upon (A) the cure of any and all Events of Default or (B) the
indefeasible payment in full of the Secured Obligations (other than contingent
indemnification obligations to the extent no claim giving rise thereto has been
asserted).

-16-

--------------------------------------------------------------------------------

 

(c)Authorization of Issuers.  Each Grantor hereby expressly and irrevocably
authorizes and instructs, without any further instructions from such Grantor,
each issuer of any Pledged Collateral pledged hereunder by such Grantor to, and
each Grantor that is an issuer of Pledged Collateral so pledged hereunder hereby
agrees to (i) comply with any instruction received by it from the Collateral
Agent in writing that states that an Event of Default is continuing and is
otherwise in accordance with the terms of this Agreement and each Grantor agrees
that such issuer shall be fully protected from liabilities to such Grantor in so
complying, and (ii) during the continuance of such Event of Default, unless
otherwise permitted hereby or by the Loan Agreement, pay any dividend or make
any other payment with respect to the Pledged Collateral directly to the
Collateral Agent for the benefit of Lenders and the other Secured Parties or to
any Lender on behalf of itself and the other Secured Parties, as the Collateral
Agent shall direct.

Section 6.4.Proceeds to be Turned over to and Held by Collateral Agent.  Unless
otherwise expressly provided in the Loan Agreement or this Agreement, during the
continuance of an Event of Default and, upon written notice by the Collateral
Agent to the relevant Grantor or Grantors, all proceeds of any Collateral
received by any Grantor hereunder in cash or Cash Equivalents shall be held by
such Grantor in trust for Lenders and the other Secured Parties, segregated from
other funds of such Grantor, and shall, promptly upon receipt by any Grantor, be
turned over to the Collateral Agent for the benefit of Lenders and the other
Secured Parties in the exact form received (with any necessary
endorsement).  All such proceeds of Collateral and any other proceeds of any
Collateral received by the Collateral Agent in cash or Cash Equivalents shall be
held by the Collateral Agent for the benefit of itself and the other Secured
Parties in a Collateral Account.  All proceeds being held by the Collateral
Agent in a Collateral Account (or by such Grantor in trust for Lenders and the
other Secured Parties) shall continue to be held as collateral security for the
Secured Obligations and shall not constitute payment thereof until applied as
provided in the Loan Agreement.

Section 6.5.Sale of Pledged Collateral.

(a)Each Grantor recognizes that the Collateral Agent may be unable to effect a
public sale of any Pledged Collateral by reason of certain prohibitions
contained in the Securities Act and applicable state or foreign securities laws
or otherwise or may determine that a public sale is impracticable, not desirable
or not commercially reasonable and, accordingly, may resort to one or more
private sales thereof to a restricted group of purchasers that shall be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof.  Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner.  The Collateral
Agent shall be under no obligation to delay a sale of any Pledged Collateral for
the period of time necessary to permit the issuer thereof to register such
securities for public sale under the Securities Act or under applicable state
securities laws even if such issuer would agree to do so.

(b)Each Grantor agrees to use commercially reasonable efforts to do or cause to
be done all such other acts as may be reasonably necessary to make such sale or
sales of any portion of the Pledged Collateral pursuant to Section 6.1 and this
Section 6.5 valid and binding and in compliance with all applicable Requirements
of Law.  Each Grantor further agrees that a breach of any covenant contained
herein will cause irreparable injury to the Collateral Agent, Lenders and the
other Secured Parties, that the Collateral Agent, Lenders and the other Secured
Parties have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained herein shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defense against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred and is
continuing under the Loan Agreement or a defense of indefeasible payment in full
of the Guaranteed Obligations (other than inchoate indemnity obligations).  Each
Grantor waives any and all rights of contribution or subrogation upon the sale
or disposition of all or any portion of the Pledged Collateral by the Collateral
Agent on behalf of Lenders and the other Secured Parties.

Section 6.6.Deficiency.  Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of any Collateral are insufficient
to pay the Secured Obligations and the reasonable and documented fees and
disbursements of any attorney employed by the Collateral Agent or any Lender to
collect such deficiency.

-17-

--------------------------------------------------------------------------------

 

Section 6.7.Collateral Accounts.  If any Event of Default shall have occurred
and be continuing, the Collateral Agent may apply the balance from any
Collateral Account of a Grantor or instruct the bank at which any Collateral
Account is maintained to pay the balance of any Collateral Account to the
Collateral Agent for the benefit of Lenders and the other Secured Parties or to
any Lender on behalf of itself and the other Secured Parties, as the Collateral
Agent shall direct, to be applied to the Secured Obligations in accordance with
the terms hereof.

Section 6.8.Directions, Notices or Instructions.  Neither the Collateral Agent
nor any Lender or any Related Party thereof or any other Secured Party shall
take any action under or issue any directions, notice or instructions pursuant
to any Control Agreement or similar agreement unless an Event of Default has
occurred and is continuing.

Article VII

ADDITIONAL RIGHTS OF COLLATERAL AGENT

Section 7.1.Collateral Agent’s Appointment as Attorney-in-Fact.  

(a)Each Grantor hereby irrevocably constitutes and appoints the Collateral Agent
and any Related Party thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of the Loan Documents, to take any
appropriate action and to execute any document or instrument that may be
necessary or desirable to accomplish the purposes of the Loan Documents, in each
case during the continuance of an Event of Default, and, without limiting the
generality of the foregoing, each Grantor hereby gives the Collateral Agent and
its Related Party the power and right, on behalf of such Grantor, without notice
to or assent by such Grantor, to do any of the following when an Event of
Default shall be continuing:

(i)in the name of such Grantor, in its own name or otherwise, take possession of
and indorse and collect any check, draft, note, acceptance or other instrument
for the payment of moneys due under any account or general intangible or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Collateral Agent for the purpose of collecting any such moneys due under any
account or general intangible or with respect to any other Collateral whenever
payable;

(ii)in the case of any Intellectual Property (including any IP Ancillary Rights)
or any IP Licenses included in the Collateral, execute, deliver and have
recorded any document that the Collateral Agent may request to evidence, effect,
publicize or record the Collateral Agent’s security interest, in favor of and
for the benefit of Lenders and the other Secured Parties, in such Intellectual
Property or IP Licenses and the goodwill and general intangibles of such Grantor
relating thereto or represented thereby and the Collateral Agent’s (on behalf of
Lenders and the other Secured Parties) rights and remedies with respect thereto;

(iii)pay or discharge taxes and Liens levied or placed on or threatened against
any Collateral, effect any repair or obtain or pay any insurance called for by
the terms of the Loan Agreement (including all or any part of the premiums
therefor and the costs thereof);

(iv)execute, in connection with any sale provided for in Section 6.1 or 6.5, any
document to effect or otherwise necessary or appropriate in relation to evidence
the sale of any Collateral; or

-18-

--------------------------------------------------------------------------------

 

(v)(A) direct any party liable for any payment under any Collateral to make
payment of any moneys due or to become due thereunder directly to the Collateral
Agent or as the Collateral Agent shall direct, (B) ask or demand for, and
collect and receive payment of and receipt for, any moneys, claims and other
amounts due or to become due at any time in respect of or arising out of any
Collateral, (C) commence and prosecute any suit, action or proceeding at law or
in equity in any court of competent jurisdiction to collect any Collateral and
to enforce any other right in respect of any Collateral, (D) defend any actions,
suits, proceedings, audits, claims, demands, orders or disputes brought against
such Grantor with respect to any Collateral, (E) settle, compromise or adjust
any such actions, suits, proceedings, audits, claims, demands, orders or
disputes and, in connection therewith, give such discharges or releases as the
Collateral Agent may deem appropriate, (F) assign or license any Intellectual
Property included in the Collateral on such terms and conditions and in such
manner as the Collateral Agent shall in its sole discretion determine, including
the execution and filing of any document necessary to effectuate or record such
assignment or license and (G) generally, sell, assign, license, convey, transfer
or grant a Lien on, make any contractual obligation with respect to and
otherwise deal with, any Collateral as fully and completely as though the
Collateral Agent on behalf of Lenders and the other Secured Parties were the
absolute owner thereof for all purposes and do, at the Collateral Agent’s
option, at any time or from time to time, all acts and things that the
Collateral Agent deems necessary to protect, preserve or realize upon any
Collateral and the Collateral Agent’s, in favor of and for the benefit of
Lenders and the other Secured Parties, security interests therein and to effect
the intent of the Loan Documents, all as fully and effectively as such Grantor
might do.

(vi)If any Grantor fails to perform or comply with any contractual obligation
contained herein, the Collateral Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such contractual obligation.

(b)Without limiting the generality of Section 2.4 of the Loan Agreement, the
Lender Expenses and any other reasonable and documented out-of-pocket expenses
of the Collateral Agent and any Lender and other Secured Party incurred in
connection with the taking of any actions pursuant to or as otherwise
contemplated by this Section 7.1, together with, solely in the event any Grantor
fails to pay any of the Obligations when due or upon the commencement and during
the continuance of an Insolvency Proceeding of the Borrower or, at the election
of the Required Lenders, upon the occurrence and during the continuance of any
other Event of Default, interest thereon at the Default Rate, from the date of
payment by such Person to the date reimbursed by the relevant Grantor, shall be
payable by such Grantor to such Person in accordance with Section 2.4 of the
Loan Agreement.

(c)Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue of this Section 7.1.  All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until the indefeasible payment in full of the Secured Obligations
(other than inchoate indemnity obligations), this Agreement is terminated and
the security interests created hereby are released.

Section 7.2.Authorization to File Financing Statements.  Each Grantor authorizes
the Collateral Agent and its Related Party, at any time and from time to time,
without notice to any Grantor, to file or record financing statements,
amendments thereto, and other filing or recording documents or instruments with
respect to any Collateral in such form, in such jurisdictions and in such
offices as the Collateral Agent reasonably determines appropriate to perfect or
protect the security interests of the Collateral Agent, in favor of and for the
benefit of Lenders and the other Secured Parties, under this Agreement or any
other Loan Document (and the Collateral Agent’s and each Lender’s and each other
Secured Party’s rights in respect thereof), and such financing statements and
amendments may describe the Collateral covered thereby as “all assets of the
debtor” or words of similar effect and may include a notice that any disposition
of the Collateral, by any Grantor or other Person, shall be deemed to violate
the rights of the Collateral Agent and Lenders and other Secured Parties under
the Code to the extent not permitted under this Agreement or any other Loan
Document.  A photographic or other reproduction of this Agreement shall be
sufficient as a financing statement or other filing or recording document or
instrument for filing or recording in any jurisdiction.  Such Grantor also
hereby ratifies its authorization for the Collateral Agent to have filed any
initial financing statement or amendment thereto under the Code (or other
similar laws) in effect in any jurisdiction if filed prior to the date hereof.

-19-

--------------------------------------------------------------------------------

 

Section 7.3.Authority of Collateral Agent.  Each Grantor acknowledges that, as
between the Collateral Agent and the Grantors, the Collateral Agent shall be
conclusively presumed to be acting as agent for each Lender and all of the other
Secured Parties with full and valid authority so to act or refrain from acting,
and no Grantor shall be under any obligation or entitlement to make any inquiry
respecting such authority.

Section 7.4.Duty; Obligations and Liabilities.

(a)Duty of Collateral Agent.  The Collateral Agent’s sole duty with respect to
the custody, safekeeping and physical preservation of the Collateral in its
possession shall be to deal with it in the same manner as it deals with similar
property for its own account.  The powers conferred on the Collateral Agent
hereunder are solely to protect each Lender’s and the other Secured Parties’
interest in the Collateral and shall not impose any duty upon the Collateral
Agent to exercise any such powers.  The Collateral Agent shall be accountable
only for amounts that it receives as a result of the exercise of such powers,
and neither it nor any of its Related Parties shall be responsible to any
Grantor for any act or failure to act hereunder, except for its or their own
gross negligence, bad faith or willful misconduct as finally determined by a
court of competent jurisdiction.  In addition, the Collateral Agent shall not be
liable or responsible for any loss or damage to any Collateral, or for any
diminution in the value thereof, by reason of the act or omission of any
warehousemen, carrier, forwarding agency, consignee or other bailee if such
Person has been selected by the Collateral Agent in good faith.

(b)Obligations and Liabilities with respect to Collateral.  Neither the
Collateral Agent nor Lenders or any other Secured Parties nor any of their
respective Related Parties shall be liable for failure to demand, collect or
realize upon any Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to any Collateral.

Article VIII

MISCELLANEOUS

Section 8.1.Reinstatement.  Each Grantor agrees that, if any payment made by any
Credit Party or other Person and applied to the Secured Obligations is at any
time annulled, avoided, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, or
the proceeds of any Collateral are required to be returned by any Secured Party
to such Credit Party, its estate, trustee, receiver or any other party,
including any Grantor, under any bankruptcy law, state or federal law, common
law or equitable cause, then, to the extent of such payment or repayment, any
Lien or other Collateral securing such liability shall be and remain in full
force and effect, as fully as if such payment had never been made.  If, prior to
any of the foregoing, (a) any Lien or other Collateral securing such Grantor’s
liability hereunder shall have been released or terminated by virtue of the
foregoing or (b) any provision of the Guaranty hereunder shall have been
terminated, cancelled or surrendered, such Lien, other Collateral or provision
shall be reinstated in full force and effect and such prior release,
termination, cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligations of such Grantor in respect of any
Lien or other Collateral securing such obligation or the amount of such payment.

Section 8.2.Release of Collateral and Guarantee Obligations.

(a)When all Obligations (other than unasserted inchoate indemnity obligations)
have been indefeasibly paid in full, the Collateral shall be released from the
Lien created hereby and this Agreement and all obligations (other than those
expressly stated to survive such termination) of each Lender and any other
Secured Party and each Guarantor and Grantor hereunder shall terminate, all
without delivery of any instrument or performance of any act by any party
(except as required hereunder), and all rights of the Collateral Agent, Lenders
and any other Secured Parties to the Collateral shall revert to the Grantors.

-20-

--------------------------------------------------------------------------------

 

(b)In connection with any termination or release pursuant to this Section 8.2,
the Collateral Agent shall, and to the extent required, each Secured Party
hereby authorizes the Collateral Agent to, promptly execute and deliver to any
Grantor all instruments, documents and agreements which such Grantor shall
reasonably request in writing to evidence and confirm such termination or
release (including termination statements under the Code and customary payoff
letters), and will duly assign, transfer and deliver to such Grantor (or its
designee), such of the Collateral that may be in the possession of the
Collateral Agent, all without further consent or joinder of the Collateral Agent
or any Lender or other Secured Party.

(c)Any termination or release pursuant to clauses (a) and (b) of this Section
8.2 is subject to reinstatement as provided in Section 8.1.

(d)Upon any disposition of property permitted by the Loan Agreement, the Liens
granted herein shall be deemed to be automatically released and such property
shall automatically revert to the applicable Grantor with no further action on
the part of any Person.

(e)Upon (i) any sale or disposition of property of a Grantor to a Person other
than a Grantor permitted by the Loan Agreement or (ii) the consummation of any
other transaction permitted by the Loan Agreement as a result of which such
Grantor becomes an Excluded Subsidiary or such Grantor is released from its
Guaranty, the Liens granted herein shall be deemed to be automatically released
and such property shall automatically revert to the applicable Grantor (or such
other applicable Person) with no further action on the part of any Person.

(f)Upon any Collateral being or becoming Excluded Property, the security
interests created pursuant to this Agreement on such Collateral shall be
automatically released.

(g)Upon the release of the Liens on any Collateral or of a Grantor from all of
its obligations as a Credit Party under the Loan Agreement and as a Grantor
hereunder, any representation, warranty or covenant contained in any Loan
Document relating to any such Collateral or such Grantor, as applicable, shall
no longer be deemed to be made.

(h)Without limiting the generality of Section 2.4 of the Loan Agreement, the
Lender Expenses and any other reasonable and documented out-of-pocket expenses
of the Collateral Agent and any Lender and other Secured Party incurred in
connection with the taking of any actions pursuant to or as otherwise
contemplated by this Section 8.2 in accordance with Section 2.4 of the Loan
Agreement.

Section 8.3.Independent Obligations.  The obligations of each Grantor hereunder
are independent of and separate from the Secured Obligations and the Guaranteed
Obligations.  Upon any Event of Default and during the continuance thereof, the
Collateral Agent for the benefit of Lenders and the other Secured Parties may,
at its sole election, proceed directly and at once, without notice, against any
Grantor and any Collateral to collect and recover the full amount of any Secured
Obligation or Guaranteed Obligation then due, without first proceeding against
any other Grantor, any other Credit Party or any other Collateral and without
first joining any other Grantor or any other Credit Party in any proceeding.

Section 8.4.No Waiver by Course of Conduct.  Neither the Collateral Agent nor
any Secured Party shall by any act (except by a written instrument pursuant to
Section 8.5), delay, indulgence, omission or otherwise be deemed to have waived
any right or remedy hereunder or to have acquiesced in any Default or Event of
Default.  No failure to exercise, nor any delay in exercising, on the part of
the Collateral Agent or any Secured Party, any right, power or privilege
hereunder shall operate as a waiver thereof.  No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.  A
waiver by the Collateral Agent or any Secured Party of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy that the Collateral Agent or any Secured Party would otherwise have on
any future occasion.

-21-

--------------------------------------------------------------------------------

 

Section 8.5.Amendments in Writing.  None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 11.5 of the Loan Agreement; provided, however, that
annexes to this Agreement may be supplemented (but no existing provisions may be
modified and no Collateral may be released) through Pledge Amendments and
Joinder Agreements, in substantially the form of Annex 1 and Annex 2 attached
hereto, respectively, in each case, duly executed by the Collateral Agent and
each Grantor directly affected thereby.

Section 8.6.Additional Grantors and Guarantors; Additional Pledged Collateral.

(a)Joinder Agreements.  If, at the option of Borrower or as required pursuant to
Section 5.12 or Section 5.13 of the Loan Agreement, Borrower shall cause any
Subsidiary (other than an Excluded Subsidiary) that is not a Grantor or
Guarantor to become a Grantor and Guarantor hereunder, such Subsidiary shall
execute and deliver to the Collateral Agent a Joinder Agreement substantially in
the form of Annex 2 attached hereto and shall thereafter for all purposes be a
party hereto and have the same rights, benefits and obligations as a Grantor
party hereto on the Tranche A Closing Date.

(b)Pledge Amendments.  To the extent any Pledged Collateral has not been
delivered as of the Tranche A Closing Date, such Grantor shall, promptly after
such Pledged Collateral is acquired, deliver a pledge amendment duly executed by
the Grantor in substantially the form of Annex 1 attached hereto (each, a
“Pledge Amendment”).  Such Grantor authorizes the Collateral Agent to attach
each Pledge Amendment to this Agreement.

Section 8.7.Notices.  All notices, requests and demands to or upon the
Collateral Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 9 of the Loan Agreement; provided, however, that any
such notice, request or demand to or upon any Grantor shall be addressed to
Borrower’s notice address set forth in Section 9 of the Loan Agreement.

Section 8.8.Successors and Assigns.  This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Collateral Agent and each Secured Party and their respective successors and
assigns; provided, however, that no Grantor may assign, transfer or delegate any
of its rights or obligations under this Agreement without the prior written
consent of the Collateral Agent.

Section 8.9.Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart.  Delivery of an executed signature page of this Agreement by
facsimile transmission or by electronic transmission shall be as effective as
delivery of a manually executed counterpart hereof.

Section 8.10.Severability.  Any provision of this Agreement being held illegal,
invalid or unenforceable in any jurisdiction shall not affect any part of such
provision not held illegal, invalid or unenforceable, any other provision of
this Agreement or any part of such provision in any other jurisdiction.

Section 8.11.SECTION 10 OF THE LOAN AGREEMENT IS HEREBY INCORPORATED BY
REFERENCE, MUTATIS MUTANDIS.

[Signature Pages Follow]

 

-22-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty and
Security Agreement to be duly executed and delivered as of the date first above
written.

 

SAREPTA THERAPEUTICS, INC.,

as Borrower and Grantor

 

 

 

 

 

 

By

 

/s/ Sandesh Mahatme

 

 

 

Name:

 

Sandesh Mahatme

 

 

 

Title:

 

Executive Vice President, Chief Financial

 

 

Officer, and Chief Business Officer

 




Signature Page to Guaranty and Security Agreement

--------------------------------------------------------------------------------

 



ACCEPTED AND AGREED

as of the date first above written:

 

BIOPHARMA CREDIT PLC,

as Collateral Agent

 

By:

 

Pharmakon Advisors, LP,

 

 

its Investment Manager

 

 

 

By:

 

Pharmakon Management I, LLC,

 

 

its General Partner

 

By

 

/s/ Pedro Gonzalez de Cosio

Name:

 

Pedro Gonzalez de Cosio

Title:

 

Managing Member

 

 

 

Signature Page to Guaranty and Security Agreement

--------------------------------------------------------------------------------

 

ANNEX 1
TO GUARANTY AND SECURITY AGREEMENT

FORM OF PLEDGE AMENDMENT

This Pledge Amendment, dated as of __________, 20__, is delivered pursuant to
Section 8.6 of the Guaranty and Security Agreement, dated as of December 20,
2019, by SAREPTA THERAPEUTICS, INC., as Borrower, the undersigned Grantor and
the other Persons from time to time party thereto as Grantors in favor of
BIOPHARMA CREDIT PLC, as Collateral Agent on behalf of Lenders and each of the
other Secured Parties (as such agreement may be amended, restated, supplemented
or otherwise modified from time to time, the “Guaranty and Security
Agreement”).  Capitalized terms used herein without definition are used as
defined in the Guaranty and Security Agreement.

The undersigned hereby agrees that this Pledge Amendment may be attached to the
Guaranty and Security Agreement and that the Pledged Collateral listed on
Annex 1-A to this Pledge Amendment shall be and become part of the Collateral
referred to in the Guaranty and Security Agreement and shall secure all Secured
Obligations of the undersigned.

 

[GRANTOR]

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

A1-1

--------------------------------------------------------------------------------

 

Annex 1-A

 

PLEDGED STOCK

ISSUER

CLASS

CERTIFICATE

NO(S).

PAR VALUE

NUMBER OF

SHARES,

UNITS OR

INTERESTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLEDGED DEBT INSTRUMENTS

 

 

 

COMMERCIAL TORT CLAIMS




A1-2

--------------------------------------------------------------------------------

 



ACKNOWLEDGED AND AGREED

as of the date first above written:

 

 

BIOPHARMA CREDIT PLC,

as Collateral Agent

 

By:

 

Pharmakon Advisors, LP,

 

 

its Investment Manager

 

 

 

By:

 

Pharmakon Management I, LLC,

 

 

its General Partner

 

 

By

 

 

Name:

 

Pedro Gonzalez de Cosio

Title:

 

Managing Member

 

 

 

A1-3

--------------------------------------------------------------------------------

 

ANNEX 2
TO
GUARANTY AND SECURITY AGREEMENT

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT, dated as of _________ __, 20__, is delivered pursuant to
Section 8.6 of the Guaranty and Security Agreement, dated as of December 20,
2019, by and among SAREPTA THERAPEUTICS, INC. (“Borrower”) and the other Persons
from time to time party thereto as Grantors, in favor of BIOPHARMA CREDIT PLC
(together with its successors and permitted assigns, the “Collateral Agent”) on
behalf of Lenders and each of the other Secured Parties, (as such agreement may
be amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty and Security Agreement”).  Capitalized terms used herein without
definition are used as defined in the Guaranty and Security Agreement.

By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 8.6 of the Guaranty and Security Agreement, (a) hereby becomes a
party to the Guaranty and Security Agreement as a “Grantor” and “Guarantor”
thereunder with the same force and effect as if originally named as a Grantor
and Guarantor therein and, without limiting the generality of the foregoing,
hereby assumes all obligations and liabilities of a Grantor and a Guarantor
thereunder and (b) as collateral security for the prompt and complete payment
and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of the undersigned, hereby pledges and
hypothecates to the Collateral Agent for the benefit of Lenders and the other
Secured Parties, and grants to the Collateral Agent for the benefit of Lenders
and the other Secured Parties, a lien on and security interest in, all of its
right, title and interest in, to and under the Collateral of the
undersigned.  The undersigned hereby agrees to be bound as a Grantor and a
Guarantor for the purposes of the Guaranty and Security Agreement.

In connection with this Joinder Agreement, the undersigned has delivered to the
Collateral Agent a completed Perfection Certificate duly executed by the
undersigned.  The information set forth in Annex 1-A15 is hereby added to the
information set forth in Schedules 1, 2 and 4 to the Security Disclosure
Letter.  By acknowledging and agreeing to this Joinder Agreement, the
undersigned hereby agrees that this Joinder Agreement may be attached to the
Guaranty and Security Agreement, the Perfection Certificate delivered herewith
by the undersigned shall constitute a “Perfection Certificate” referred to in
Section 4.6 of the Loan Agreement and that the Pledged Collateral listed on
Annex 1-A to this Joinder Agreement shall be and become part of the Collateral
referred to in the Guaranty and Security Agreement and shall secure all Secured
Obligations of the undersigned.

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article IV of the Guaranty and Security Agreement
applicable to it is true and correct on and as the date hereof as if made on and
as of such date.

In witness whereof, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

[Additional Grantor]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 




 

15 

Use same Annex 1-A as is attached in Annex 1 to the Guaranty and Security
Agreement.

A2-4

--------------------------------------------------------------------------------

 



ACKNOWLEDGED AND AGREED

as of the date first above written:

 

 

BIOPHARMA CREDIT PLC,

as Collateral Agent

 

By:

 

Pharmakon Advisors, LP,

 

 

its Investment Manager

 

 

 

By:

 

Pharmakon Management I, LLC,

 

 

its General Partner

 

By

 

 

Name:

 

Pedro Gonzalez de Cosio

Title:

 

Managing Member

 

 

 

A2-5

--------------------------------------------------------------------------------

 

ANNEX 3
TO
GUARANTY AND SECURITY AGREEMENT

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT

THIS [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT, dated as of _______,
20__, is made by __________________ (“Grantor”), in favor of BIOPHARMA CREDIT
PLC (together with its successors and permitted assigns, the “Collateral Agent”)
on behalf of Lenders and the other Secured Parties (as defined in the Loan
Agreement referred to below).

W I T N E S S E T H:

WHEREAS, pursuant to the Loan Agreement, dated as of December 13, 2019 (as the
same may be amended, amended and restated, supplemented or otherwise modified
from time to time, the “Loan Agreement”), by and among SAREPTA THERAPEUTICS,
INC. (“Borrower”), certain Guarantors, BIOPHARMA CREDIT PLC (as the “Collateral
Agent” and a “Lender”), and BIOPHARMA CREDIT INVESTMENTS V (MASTER) LP (as a
“Lender”), each Lender has agreed to make extensions of credit to Borrower upon
the terms and subject to the conditions set forth therein;

WHEREAS, Grantor [(other than Borrower)] has agreed, pursuant to a Guaranty and
Security Agreement dated as of December 20, 2019 in favor of the Collateral
Agent for the benefit of Lenders and the other Secured Parties (as such
agreement may be amended, amended and restated, supplemented or otherwise
modified from time to time, the “Guaranty and Security Agreement”), to guarantee
the Obligations (as defined in the Loan Agreement) of Borrower; and

WHEREAS, Grantor is party to the Guaranty and Security Agreement pursuant to
which Grantor is required to execute and deliver this [Copyright] [Patent]
[Trademark] Security Agreement;

NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree,
intending to be legally bound, as follows:

Section 1.Defined Terms.  Capitalized terms used herein without definition are
used as defined in the Guaranty and Security Agreement.

Section 2.Grant of Security Interest in [Copyright] [Trademark] [Patent]
Collateral.  Grantor, as collateral security for the prompt and complete payment
and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations, hereby mortgages, pledges and
hypothecates to the Collateral Agent, for the benefit of Lenders and the other
Secured Parties, and grants to the Collateral Agent, for the benefit of Lenders
and the other Secured Parties, a Lien on and security interest in, all of its
right, title and interest in, to and under the following Collateral of Grantor,
in each case, solely to the extent constituting Collateral (and excluding any
Excluded Property) (the “[Copyright] [Patent] [Trademark] Collateral”):

 

a)

[any and all of its Copyrights and all IP Licenses (including, without
limitation, any IP Licenses under the Current Company IP Agreements to which
Grantor is a party and the rights of Grantor thereunder, and all of Grantor’s
right, title and interest in, to and under any Internet Domain Names and
Software) and IP Ancillary Rights providing for the grant by or to Grantor of
any right under any Copyright, including, without limitation, those referred to
on Schedule 1 hereto;

 

 

b)

all renewals, reversions and extensions of the foregoing; and

 

 

c)

all income, royalties, proceeds and liabilities at any time due or payable or
asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]

 

A3-1

--------------------------------------------------------------------------------

 

 

a)

[all of its Patents and all IP Licenses (including, without limitation, any IP
Licenses under the Current Company IP Agreements to which Grantor is a party and
the rights of Grantor thereunder, and all of Grantor’s right, title and interest
in, to and under any Internet Domain Names and Software) and IP Ancillary Rights
providing for the grant by or to Grantor of any right under any Patent,
including, without limitation, those referred to on Schedule 1 hereto;

 

 

b)

all reissues, reexaminations, continuations, continuations-in-part, divisionals,
substitutes, renewals and extensions of the foregoing; and

 

 

c)

all income, royalties, proceeds and liabilities at any time due or payable or
asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]

 

or

 

a)

[all of its Trademarks and all IP Licenses (including, without limitation, any
IP Licenses under the Current Company IP Agreements to which Grantor is a party
and the rights of Grantor thereunder, and all of Grantor’s right, title and
interest in, to and under any Internet Domain Names and Software) and IP
Ancillary Rights providing for the grant by or to Grantor of any right under any
Trademark, including, without limitation, those referred to on Schedule 1
hereto, but excluding any “intent to use” Trademark applications for which a
statement of use has not been filed (but only excluding such applications until
such statement is filed);

 

 

b)

all renewals and extensions of the foregoing;

 

 

c)

all goodwill of the business connected with the use of, and symbolized by, each
such Trademark; and

 

 

d)

all income, royalties, proceeds and liabilities at any time due or payable or
asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]

Section 3.Guaranty and Security Agreement.  The security interest granted
pursuant to this [Copyright] [Patent] [Trademark] Security Agreement is granted
in conjunction with the security interest granted to the Collateral Agent for
the benefit of Lenders and the other Secured Parties, pursuant to the Guaranty
and Security Agreement and Grantor hereby acknowledges and agrees that the
obligations, rights and remedies of Grantor and of the Collateral Agent on
behalf of Lenders and the other Secured Parties with respect to the security
interest in the [Copyright] [Patent] [Trademark] Collateral made and granted
hereby are more fully set forth in the Guaranty and Security Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein.

Section 4.Grantor Remains Liable.  Grantor hereby agrees that, anything herein
to the contrary notwithstanding, Grantor shall assume full and complete
responsibility for the prosecution, defense, enforcement or any other reasonably
necessary actions in connection with their [Copyrights] [Patents] [Trademarks]
and IP Licenses subject to a security interest hereunder.

Section 5.Termination. This [Copyright] [Patent] [Trademark] Security Agreement
shall terminate and the Lien on the security interest in the [Copyright]
[Patent] [Trademark] Collateral shall be released upon the payment and
performance of the Secured Obligations (other than inchoate indemnity
obligations).  Upon the termination of this [Copyright] [Patent] [Trademark]
Security Agreement, the Collateral Agent shall execute all documents, make all
filings, and take all other actions reasonably requested by the Grantor to
evidence and record the release of the Lien on and security interests in the
[Copyright] [Patent] [Trademark] Collateral granted herein.

A3-2

--------------------------------------------------------------------------------

 

Section 6.Counterparts.  This [Copyright] [Patent] [Trademark] Security
Agreement may be executed in any number of counterparts and by different parties
in separate counterparts, each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement.  Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart. Delivery of an executed signature page of
this [Copyright] [Patent] [Trademark] Security Agreement by facsimile or
electronic transmission shall be as effective as delivery of a manually executed
counterpart hereof.

Section 7.Governing Law.  This [Copyright] [Patent] [Trademark] Security
Agreement and the rights and obligations of the parties hereto shall be governed
by, and construed and interpreted in accordance with, the law of the State of
New York without regard to any principle of conflicts of law that could require
the application of the law of any other jurisdiction.

 

 

A3-3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Grantor has caused this [Copyright] [Patent] [Trademark]
Security Agreement to be executed and delivered by its duly authorized officer
as of the date first set forth above.

 

Very truly yours,

 

[GRANTOR]

as Grantor

 

 

By:

 

 

Name:

 

 

Title:

 

 

 




Signature Page to [Copyright] [Patent] [Trademark] Security Agreement

--------------------------------------------------------------------------------

 



ACCEPTED AND AGREED

as of the date first above written:

 

 

BIOPHARMA CREDIT PLC,

as Collateral Agent

 

By:

 

Pharmakon Advisors, LP,

 

 

its Investment Manager

 

 

 

By:

 

Pharmakon Management I, LLC,

 

 

its General Partner

 

By

 

 

Name:

 

Pedro Gonzalez de Cosio

Title:

 

Managing Member

 

 

 

Signature Page to [Copyright] [Patent] [Trademark] Security Agreement

--------------------------------------------------------------------------------

 

ANNEX 4
TO
GUARANTY AND SECURITY AGREEMENT
FORM OF UNCERTIFICATED STOCK CONTROL AGREEMENT

This UNCERTIFICATED STOCK CONTROL AGREEMENT (this “Agreement”), dated as of
_________ __, 20__, is made by and among [APPLICABLE GRANTOR], a [JURISDICTION
OF ORGANIZATION] [ENTITY TYPE] (the “Grantor”), BIOPHARMA CREDIT PLC, a public
limited company organized under the laws of England and Wales, as collateral
agent on behalf of the Secured Parties (the “Collateral Agent”), and [APPLICABLE
INTEREST ISSUING COMPANY], a [JURISDICTION OF ORGANIZATION] [ENTITY TYPE] (the
“Issuer”).  All capitalized terms used but not otherwise defined herein shall
have the meanings assigned to such terms in the Security Agreement (as defined
below) or the Loan Agreement (as defined below), as applicable.

WHEREAS, SAREPTA THERAPEUTICS, INC., a Delaware corporation (as “Borrower”),
certain Guarantors, the Collateral Agent and the Lenders have entered into that
certain Loan Agreement, dated as of December 13, 2019 (as may be amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”);

WHEREAS, the Grantor is the registered holder of [DESCRIBE PLEDGED
UNCERTIFICATED STOCK] issued by the Issuer (the “Pledged Stock”);

WHEREAS, pursuant to the Guaranty and Security Agreement, dated as of December
20, 2019, by and among the Grantor, the Collateral Agent and the other parties
thereto (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Security Agreement”), the Grantor has granted a
continuing Lien on and security interest (the “Security Interest”) in, all of
its right, title and interest in, to and under the Pledged Stock (other than
Excluded Equity Interests), whether now existing or hereafter arising or
acquired; and

WHEREAS, it is a condition precedent to the making of the Tranche A Loans and
maintaining of the Term Loans by Lenders under the Loan Agreement that the
parties hereto execute and deliver this Agreement in order to perfect a first
priority Security Interest in the Pledged Stock.

NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree,
intending to be legally bound, as follows:

1.The Issuer confirms that:

(a)The Pledged Stock is Equity Interests that are not represented by
certificates;

(b)The Issuer is the issuer of the Pledged Stock and the Grantor is registered
on the books and records of the Issuer as the registered holder of the Pledged
Stock; and

(c)The Security Interest in the Pledged Stock is registered on the books and
records of the Issuer.

2.The Grantor hereby irrevocably agrees that, for so long as this Agreement
remains in effect, the Collateral Agent, for the benefit of Lenders and the
other Secured Parties, shall have exclusive control of the Pledged Stock.  In
furtherance of such agreement, the Grantor hereby irrevocably authorizes and
directs the Issuer, and the Issuer hereby agrees:

(d)Subject to the provisions of Section 3 hereof, to comply with any and all
written instructions delivered to the Issuer which directs that the transfer of
any or all of the Pledged Stock to the Collateral Agent be registered on the
books and records of the Issuer in the name of the Collateral Agent as the
holder thereof, for the benefit of Lenders and the other Secured Parties,
without further consent by the Grantor or any other Person; and

 

--------------------------------------------------------------------------------

 

(e)Subject to the provisions of Section 3 hereof, not to comply with any
instructions relating to any or all of the Pledged Stock originated by any
Person other than the Collateral Agent, on behalf of Lenders and the other
Secured Parties, or a court of competent jurisdiction.  In the event of any
conflict between any instruction originated by the Collateral Agent and any
instruction originated by any other Person, the Issuer shall comply only with
the instruction originated by the Collateral Agent.

3.In addition to, and not in lieu of, the obligation of the Issuer to honor
instructions as agreed in Section 2 hereof, the Issuer and the Collateral Agent
hereby agree as follows:

(f)Subject to the rights of the Grantor described herein, the Issuer agrees
that, from and after the date hereof, the Pledged Stock shall be under the
exclusive dominion and control of the Collateral Agent;

(g)So long as the Issuer has not received a written notice from the Collateral
Agent that it is exercising exclusive control over the Pledged Stock (a “Notice
of Exclusive Control”), the Issuer may comply with instructions of the Grantor
concerning the Pledged Stock, which Notice of Exclusive Control shall only be
given by the Collateral Agent following the occurrence and during the
continuance of an Event of Default.  After the Issuer receives a Notice of
Exclusive Control from the Collateral Agent, the Issuer will not accept any
instructions concerning the Pledged Stock from any Person other than the
Collateral Agent, unless otherwise ordered by a court of competent jurisdiction;
and

(h)Until the Issuer receives a Notice of Exclusive Control, the Grantor shall be
entitled to direct the Issuer with respect to voting the Pledged Stock.

4.This Agreement shall not subject the Issuer to any obligation or liability
except as expressly set forth herein and under any Requirements of Law.  In
particular, the Issuer need not investigate whether the Collateral Agent is
entitled under the Security Agreement or otherwise to give an instruction or
Notice of Exclusive Control.

5.The Issuer hereby represents, warrants and covenants with the Collateral Agent
that:

(i)This Agreement has been duly authorized, executed and delivered by the Issuer
and constitutes a legal, valid and binding obligation of the Issuer enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and subject to equitable principles (regardless of whether enforcement
is sought in equity or at law);

(j)The Issuer has not entered into, and until termination of this Agreement will
not enter into, any agreement with any other Person relating to the Pledged
Stock pursuant to which it has agreed, or will agree, to comply with
instructions provided by such Person in a circumstance which would conflict with
the instructions of the Collateral Agent.  The Issuer has not entered into any
other agreement with the Grantor purporting to limit or condition the obligation
of the Issuer to comply with instructions as agreed in Section 3 hereof;

(k)Except for the claims and interests of the Collateral Agent, on behalf of
Lenders and the other Secured Parties, and the Grantor in the Pledged Stock, the
Issuer does not know of any claim to, or interest in, the Pledged Stock (except
to the extent constituting Permitted Liens).  If any Person asserts any Lien or
adverse claim (including any writ, garnishment, judgment, attachment, execution
or similar process) against the Pledged Stock (other than Permitted Liens), the
Issuer will promptly notify the Collateral Agent and the Grantor thereof;

(l) In the event of any conflict between this Agreement (or any portion hereof)
and any between the Issuer and the Grantor or among the Issuer, the Grantor and
any third Person with respect to the Pledged Stock, whether now existing or
hereafter entered into, the terms of this Agreement shall prevail; and

(m)The granting by the Grantor of the Security Interest in the Pledged Stock to
the Collateral Agent for the benefit of Lenders and the other Secured Parties
does not violate the Operating Documents or any other agreement governing the
Issuer or the Pledged Stock.

6.This Agreement shall be binding upon, and shall inure to the benefit of, the
parties hereto and their respective successors and assigns.

-2-

--------------------------------------------------------------------------------

 

7.Each notice, request or other communication to a party hereto under this
Agreement shall be in writing, will be sent to such party’s address set forth
under its name below or to such other address as such party may notify the other
parties hereto and will be effective on receipt.

8.No amendment or modification of this Agreement or waiver of any right
hereunder shall be binding on any party hereto unless it is in writing and is
signed by all the parties hereto.

9.The rights and powers granted herein to the Collateral Agent (a) have been
granted in order to perfect the Security Interest in the Pledged Stock, (b) are
powers coupled with an interest and (c) will not be affected by any bankruptcy
of the Grantor or any lapse in time.  The obligations of the Issuer hereunder
shall continue in effect until the Collateral Agent has notified the Issuer in
writing that the Security Interest in the Pledged Stock has been terminated
pursuant to the Security Agreement.

10.This Agreement shall be governed by and construed in accordance with the laws
of the [ISSUER’S JURISDICTION OF ORGANIZATION].

11.If any term or provision of this Agreement is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.

12.This Agreement may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.  Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart.  Delivery of an executed
signature page of this Agreement by facsimile transmission or by electronic
transmission shall be as effective as delivery of a manually executed
counterpart hereof.

[Signature Page Follows]

-3-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

[GRANTOR]

 

By:

 

 

Name:

 

 

Title:

 

 

 

Address for Notices:




 

--------------------------------------------------------------------------------

 



[ISSUER]

 

By:

 

 

Name:

 

 

Title:

 

 

 

Address for Notices:

 

Sarepta Therapeutics, Inc.

215 First Street, Suite 415

Cambridge, MA 02142

Attention: [**]

Telephone: [**]

Email: [**]

 

Sarepta Therapeutics, Inc.

215 First Street, Suite 415

Cambridge, MA 02142

Attention: [**]

Telephone: [**]

Email: [**]

 

Sarepta Therapeutics, Inc.

215 First Street, Suite 415

Cambridge, MA 02142

Attention: [**]

Telephone: [**]

Email: [**]

 

with a copy to (which shall not constitute notice) to:

 

Ropes & Gray LLP

Prudential Tower, 800 Boylston Street

Boston, MA 02199-3600

Attn: [**]

Telephone: [**]

Facsimile: [**]

Email: [**]

 




-2-

--------------------------------------------------------------------------------

 



BIOPHARMA CREDIT PLC,

a public limited company

 

By:

 

Pharmakon Advisors, LP,

 

 

its Investment Manager

 

 

 

By:

 

Pharmakon Management I, LLC,

 

 

its General Partner

 

By

 

 

Name:

 

Pedro Gonzalez de Cosio

Title:

 

Managing Member

 

 

Address for Notices:

 

BIOPHARMA CREDIT PLC

c/o Beaufort House

51 New North Road

Exeter EX4 4EP

United Kingdom

Attention:  Company Secretary

Telephone: [**]

Facsimile: [**]

 

with copies (which shall not constitute notice) to:

 

Pharmakon Advisors LP

110 East 59th Street, #3300

New York, NY 10022

Attn:  Pedro Gonzalez de Cosio

Phone: [**]

Fax: [**]

Email: [**]

 

and

 

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, NY 10036-6745

Attn: [**]

Phone: [**]

Fax: [**]

Email: [**]

 

-3-